Exhibit 10.2

 

 

 

BP 399 PARK AVENUE LLC,

Landlord,

TO

EPOCH INVESTMENT PARTNERS, INC.

Tenant

OFFICE LEASE

Premises at:

Unit 1

The 399 Park Avenue Condominium

399 Park Avenue

New York, New York

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE  

ARTICLE 1 BASIC LEASE PROVISIONS AND ENUMERATION OF EXHIBITS

     1   

1.1

  INTRODUCTION      1   

1.2

  BASIC DATA      1   

1.3

  ENUMERATION OF EXHIBITS      5   

1.4

  OTHER DEFINITIONS      5   

ARTICLE 2 PREMISES

     8   

2.1

  DEMISE — PREMISES      8   

2.2

  APPURTENANT RIGHTS AND RESERVATIONS      8   

ARTICLE 3 LEASE TERM

     9   

3.1

  COMMENCEMENT DATE      9   

3.2

  EXPIRATION DATE      10   

3.3

  COMMENCEMENT DATE AGREEMENT      10   

ARTICLE 4 COMPLETION OF THE PREMISES

     10   

4.1

  PERFORMANCE OF WORK      10   

4.2

  QUALITY AND PERFORMANCE OF WORK      12   

4.3

  TENANT ENTRY      12   

4.4

  LANDLORD’S CONTRIBUTION      12   

ARTICLE 5 ANNUAL FIXED RENT AND FIRST MONTH’S RENT

     12   

5.1

  FIXED RENT      12   

5.2

  PAYMENT OF FIRST MONTH’S RENT      13   

5.3

  ADDITIONAL RENT      13   

5.4

  LATE PAYMENT      13   

5.5

  RENT CONCESSION      14   

ARTICLE 6 ESCALATION

     14   

6.1

  TAX ESCALATION      14   

6.2

  OPERATING EXPENSE ESCALATION      17   

6.3

  SURVIVAL      26   

ARTICLE 7 REPAIRS AND SERVICES

     26   

7.1

  LANDLORD’S OBLIGATION TO REPAIR      26   

7.2

  TENANT’S REPAIRS AND MAINTENANCE      27   

7.3

  SERVICES      28   

7.4

  LANDLORD’S FAILURE TO REPAIR OR PROVIDE SERVICES      28   

ARTICLE 8 ALTERATIONS

     29   

8.1

  TENANT’S RIGHTS      29   

8.2

  CONFORMITY WITH LAW      30   

8.3

  PERFORMANCE OF WORK, GOVERNMENTAL APPROVALS, INSURANCE      31   

8.4

  LIENS      32   

8.5

  VIOLATIONS; DISRUPTION      32   

8.6

  TENANT’S PROPERTY      33   

8.7

  SPECIALTY ALTERATIONS      34   

8.8

  SURVIVAL      35   

 

i



--------------------------------------------------------------------------------

ARTICLE 9 LAWS, ORDINANCES, REQUIREMENTS OF PUBLIC AUTHORITIES

     35   

9.1

  CERTIFICATE OF OCCUPANCY      35   

9.2

  TENANT’S OBLIGATIONS      35   

9.3

  TENANT’S RIGHT TO CONTEST      36   

9.4

  WINDOW CLEANING      36   

9.5

  LANDLORD’S OBLIGATIONS      36   

ARTICLE 10 USE

     36   

10.1

  OFFICE USE      36   

10.2

  ADDITIONAL PERMITTED USES      37   

10.3

  RESTRICTIONS      37   

10.4

  PROHIBITED USES      38   

10.5

  LICENSES AND PERMITS      39   

10.6

  HAZARDOUS SUBSTANCES      40   

ARTICLE 11 INDEMNITY AND INSURANCE

     40   

11.1

  TENANT’S INDEMNITY      40   

11.2

  TENANT’S RISK      41   

11.3

  TENANT’S COMMERCIAL GENERAL LIABILITY INSURANCE      42   

11.4

  TENANT’S PROPERTY INSURANCE      42   

11.5

  TENANT’S OTHER INSURANCE      43   

11.6

  REQUIREMENTS FOR INSURANCE      43   

11.7

  ADDITIONAL INSUREDS      43   

11.8

  CERTIFICATES OF INSURANCE      44   

11.9

  SUBTENANTS AND OTHER OCCUPANTS      44   

11.10

  NO VIOLATION OF BUILDING POLICIES      44   

11.11

  TENANT TO PAY PREMIUM INCREASES      45   

11.12

  WAIVER OF SUBROGATION      45   

11.13

  LANDLORD’S INSURANCE      45   

11.14

  LANDLORD’S INDEMNITY      46   

11.15

  TENANT’S WORK AND ALTERATIONS      46   

ARTICLE 12 FIRE, CASUALTY OR TAKING

     47   

12.1

  RIGHT TO TERMINATE LEASE      47   

12.2

  RESTORATION OF THE PREMISES      48   

12.3

  PAYMENT OF RENT FOLLOWING CASUALTY      48   

12.4

  UNINSURED CASUALTY      49   

12.5

  LANDLORD NOT TO INSURE ALTERATIONS OR TENANT’S PROPERTY      49   

12.6

  EMINENT DOMAIN — COMPLETE TAKING      49   

12.7

  EMINENT DOMAIN — PARTIAL TAKING      49   

12.8

  LANDLORD TO RECEIVE ENTIRE AWARD      51   

12.9

  TEMPORARY TAKING      51   

ARTICLE 13 ASSIGNMENT, SUBLETTING, MORTGAGING

     51   

13.1

  LANDLORD’S CONSENT REQUIRED      51   

13.2

  OFFER NOTICE      54   

13.3

  LANDLORD’S RIGHT TO UNDERLET      55   

13.4

  LANDLORD’S RIGHT TO TERMINATE      57   

13.5

  ADDITIONAL CONDITIONS      57   

13.6

  LANDLORD MAY COLLECT RENT FROM ASSIGNEE      59   

13.7

  ASSUMPTION OF LEASE      59   

13.8

  INTENTIONALLY OMITTED      60   

13.9

  TIME LIMITATION; AMENDMENTS      60   

13.10

  ADDITIONAL RENT DUE UPON ASSIGNMENT OR SUBLETTING      60   

13.11

  LIABILITY NOT DISCHARGED      61   

 

ii



--------------------------------------------------------------------------------

13.12

  EFFECT OF LISTING OF NAMES      61   

13.13

  SECURITY AGREEMENT      61   

13.14

  SPECIAL RIGHTS FOR ELIGIBLE SUBTENANTS      62   

ARTICLE 14 NO LIABILITY OR REPRESENTATIONS BY LANDLORD; FORCE MAJEURE

     64   

14.1

  NO LIABILITY      64   

14.2

  NO REPRESENTATIONS BY LANDLORD      65   

14.3

  FORCE MAJEURE      65   

ARTICLE 15 ENTRY, RIGHT TO CHANGE PUBLIC PORTIONS OF THE BUILDING

     66   

15.1

  LANDLORD’S RIGHT OF ENTRY      66   

15.2

  RIGHT TO CHANGE ENTRIES, ETC      67   

15.3

  EXCAVATION      68   

ARTICLE 16 ELECTRICITY

     68   

16.1

  TENANT TO PURCHASE ELECTRICITY      68   

16.2

  LANDLORD NOT LIABLE      69   

16.3

  TENANT NOT TO OVERLOAD CIRCUITS      69   

16.4

  TENANT NOT TO EXCEED CAPACITY; LIGHT BULBS      70   

ARTICLE 17 SUBORDINATION; ASSIGNMENT OF RENTS

     70   

17.1

  SUBORDINATION TO MORTGAGES, ETC      70   

17.2

  RIGHTS OF MORTGAGEES, ETC      71   

17.3

  MODIFICATIONS REQUIRED BY LENDERS      71   

17.4

  ASSIGNMENT OF LEASE TO MORTGAGEE, ETC      71   

17.5

  SUBORDINATION OF MORTGAGE, ETC., TO LEASE      72   

17.6

  NON-DISTURBANCE AGREEMENT      72   

ARTICLE 18 CERTAIN ADDITIONAL COVENANTS

     72   

ARTICLE 19 TENANT’S DEFAULT; LANDLORD’S REMEDIES

     73   

19.1

  TENANT’S DEFAULT      73   

19.2

  TERMINATION      76   

19.3

  RE-ENTRY; CONTINUED LIABILITY; RELETTING      79   

19.4

  LIQUIDATED DAMAGES      80   

19.5

  RIGHTS IN THE EVENT OF TENANT’S BANKRUPTCY      80   

19.6

  WAIVER OF REDEMPTION, ETC      81   

19.7

  ADDITIONAL RIGHTS OF LANDLORD AND TENANT      81   

19.8

  LANDLORD’S DEFAULT      82   

ARTICLE 20 MISCELLANEOUS

     82   

20.1

  WAIVER      82   

20.2

  CONSENTS; ARBITRATION      83   

20.3

  QUIET ENJOYMENT      84   

20.4

  SURRENDER      84   

20.5

  BROKERS      85   

20.6

  INVALIDITY OF PARTICULAR PROVISIONS      85   

20.7

  PROVISIONS BINDING, ETC      85   

20.8

  MEMORANDUM OF LEASE      85   

20.9

  NOTICES      86   

20.10

  WHEN LEASE BECOMES BINDING      87   

20.11

  HEADINGS      87   

20.12

  SUSPENSION OF SERVICES      87   

20.13

  RULES AND REGULATIONS      87   

20.14

  DEVELOPMENT RIGHTS      88   

20.15

  ESTOPPEL CERTIFICATES      88   

 

iii



--------------------------------------------------------------------------------

20.16

  SELF-HELP      89   

20.17

  HOLDING OVER      89   

20.18

  RENT CONTROL      90   

20.19

  COUNTERPARTS      90   

20.20

  ENTIRE AGREEMENT      91   

20.21

  NO PARTNERSHIP      91   

20.22

  SECURITY DEPOSIT      91   

20.23

  FINANCIAL STATEMENTS      93   

20.24

  GOVERNING LAW, ETC      93   

20.25

  CONDOMINIUM OWNERSHIP      94   

20.26

  CONFIDENTIALITY OF LEASE      95   

20.27

  PATRIOT ACT AND EXECUTIVE ORDER 13224      95   

ARTICLE 21 OPTION TO EXTEND

     97   

21.1

  TENANT’S OPTION      97   

21.2

  EXTENDED TERM RENT      97   

21.3

  EXTENDED TERM RENT DETERMINATION      97   

21.4

  RETROACTIVE ADJUSTMENTS; AMENDMENT      99   

ARTICLE 22 INTENTIONALLY DELETED

     100   

ARTICLE 23 SUITE B EXPANSION OPTION

     100   

23.1

  TENANT’S OPTION      100   

23.2

  DEMISE AND CONDITION      102   

23.3

  RENT AND SECURITY DEPOSIT      102   

ARTICLE 24 SUITE C EXPANSION OPTION

     103   

24.1

  TENANT’S OPTION      103   

24.2

  DEMISE AND CONDITION      105   

24.3

  RENT AND SECURITY DEPOSIT      106   

ARTICLE 25 INTENTIONALLY DELETED

     107   

ARTICLE 26 ROOF RIGHTS

     107   

 

iv



--------------------------------------------------------------------------------

THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in the building
known as, and with an address at, 399 Park Avenue, New York, New York 10022
(this “Lease”).

The parties to this instrument hereby agree with each other as follows:

ARTICLE 1

BASIC LEASE PROVISIONS AND ENUMERATION OF EXHIBITS

1.1 INTRODUCTION. The following sets forth the basic data and identifying
Exhibits, elsewhere hereinafter referred to in this Lease, and, where
appropriate, constitutes definitions of the terms hereinafter listed.

1.2 BASIC DATA.

 

Date

   June 15, 2012

Landlord:

   BP 399 PARK AVENUE LLC,    a Delaware limited liability company

Present Mailing Address
of Landlord:

  

c/o Boston Properties Limited Partnership

599 Lexington Avenue, Suite 1800

   New York, New York 10022    Attn.: Robert E. Selsam,              Senior Vice
President    with a copy to:    Matthew W. Mayer    Senior Vice President —
Regional General Counsel    Boston Properties Limited Partnership    599
Lexington Avenue, Suite 1800    New York, New York 10022

Landlord’s Construction Representative:

  

Robert A. Schubert

Senior Vice President, Construction

   Boston Properties Limited Partnership    599 Lexington Avenue, Suite 1800   
New York, New York 10022

Tenant:

   EPOCH INVESTMENT PARTNERS, INC., a Delaware corporation

Present Mailing Address
of Tenant:

  

Epoch Investment Partners, Inc.

640 5th Avenue

   New York, New York 10019    Attn.: David A. Barnett, Managing Attorney



--------------------------------------------------------------------------------

Tenant’s Construction Representative

  

Neeraj Garg

Epoch Investment Partners, Inc.

640 5th Avenue

New York, New York 10019

   (Tenant reserves the right to designate a substitute Tenant’s Construction
Representative from time to time upon written notice to Landlord.)

Commencement Date:

   As defined in Article 3 hereof.

Rent Commencement Date:

   The date which is nine (9) months after the Commencement Date.

Initial Expiration Date:

   As defined in Article 3 hereof.

Expiration Date:

   As defined in Article 3 hereof.

Lease Term:

   As defined in Article 3 hereof.

Lease Year:

   A period of twelve (12) consecutive calendar months, commencing on the first
day of January in each year, except that the first Lease Year of the Lease Term
shall be the period commencing on the Commencement Date and ending on the
succeeding December 31, and the last Lease Year of the Lease Term shall be the
period commencing on January 1 of the calendar year in which the Lease Term ends
and ending with the Expiration Date.

Declaration:

   As defined in Section 20.25 hereof.

Land:

   The land which is the subject of the Declaration, as more particularly
described in Exhibit A annexed hereto.

Condominium:

   The condominium established by the Declaration consisting of the Land, a
thirty-nine (39) story office tower (the “Building”), and other improvements all
as more particularly described in the Declaration.

Board:

   The Board of Managers established by the Declaration and the By-Laws to
govern and control the affairs of the Condominium.

Unit:

   That certain condominium unit designated as Unit 1 in the

 

2



--------------------------------------------------------------------------------

   Declaration consisting of the entire seventeenth (17th) through thirty-ninth
(39th) floors of the Building (except portions thereof that are Common Elements)
and the undivided interest in the Common Elements appurtenant thereto.

Common Elements:

   Those areas and facilities designated in the Declaration from time to time as
Common Elements.

31st Floor Premises:

   The entire rentable area of the thirty-first (31st) floor of the Building as
shown on the floor plan attached as part of Exhibit B hereto.

32nd Floor Suite A Premises:

   That portion of the thirty-second (32nd) floor of the Building shown as Suite
A on the floor plan attached as part of Exhibit B hereto.

32nd Floor Suite B Premises:

   That portion of the thirty-second (32nd) floor of the Building shown as Suite
B on the floor plan attached as part of Exhibit B hereto.

32nd Floor Suite C Premises:

   That portion of the thirty-second (32nd) floor of the Building shown as Suite
C on the floor plan attached as part of Exhibit B hereto.

Initial Premises:

   The 31st Floor Premises and the 32nd Floor Suite A Premises, all as more
particularly described in Exhibit B hereto.

Premises:

   The Initial Premises and such additional space on the thirty-second (32nd)
floor of the Building consisting of the 32nd Floor Suite B Premises and/or the
32nd Floor Suite C Premises as may be added pursuant to Article 23 hereof and
Article 24 hereof, respectively, all as more particularly described in Exhibit B
hereto.

Annual Fixed Rent:

   Subject to the provisions of Section 5.5 hereof:    (i) from and including
the Commencement Date through and including the day immediately preceding the
fifth (5th) anniversary of the Rent Commencement Date, an amount equal to
Ninety-Five and 00/100 Dollars ($95.00) per rentable square foot of the Initial
Premises; and    (ii) from and including the fifth (5th) anniversary of the Rent
Commencement Date through and including the Initial Expiration Date, an amount
equal to One Hundred Five and 00/100 Dollars ($105.00) per rentable square foot
of the Initial Premises.

 

3



--------------------------------------------------------------------------------

Additional Rent:

   All charges and other sums payable by Tenant as set forth in this Lease,
other than and in addition to Annual Fixed Rent.

Tenant’s Share:

   Initially, 7.00% with respect to the 31st Floor Premises and the 32nd Floor
Suite A Premises, being equal to a fraction, the numerator of which is the
rentable area of the Premises and the denominator of which is the rentable area
of the Building, subject to increase in the event of the expansion of the
Premises pursuant to this Lease, and as determined in accordance with Exhibit
B-1 attached hereto.

Security Deposit:

   At all times, an amount equal to four (4) monthly installments of the initial
Annual Fixed Rent payable with respect to the entire Premises (as the same may
be expanded pursuant to the terms of this Lease), subject to reduction as
provided in Section 20.22(c) hereof.

Brokers:

   CB Richard Ellis, Inc. and Studley, Inc.

Financial Test:

   For the trailing twelve (12) month period, Tenant has (i) revenues of at
least Sixty-Seven Million and 00/100 Dollars ($67,000,000.00) and (ii) net
income of at least Sixteen Million and 00/100 Dollars ($16,000,000.00), in each
case as determined in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

1.3 ENUMERATION OF EXHIBITS. The following Exhibits are a part of this Lease,
are incorporated herein by reference, attached hereto, and are to be treated as
a part of this Lease for all purposes. Undertakings contained in such Exhibits
are agreements on the part of Landlord and Tenant, as the case may be, to
perform the obligations stated therein.

 

Exhibit A    —    Description of the Land Exhibit B    —    Description of the
Premises Exhibit B-1    —    Rentable Area Exhibit C    —    Work Letter Exhibit
D    —    Landlord’s Services Exhibit E    —    Rules and Regulations Exhibit F
   —    Form of Letter Exhibit G    —    Approved Contractors for Tenant’s Work
Exhibit H    —    Form of Condominium Subordination, Nondisturbance and
Attornment Agreement Exhibit I    —    Form of Landlord’s Nondisturbance
Agreement Exhibit J    —    Form of Commencement Date Agreement Exhibit K    —
   Bathroom Finishes and Fixtures Exhibit L    —    Building Certificate of
Occupancy

1.4 OTHER DEFINITIONS. The following additional terms, wherever used in this
Lease (unless the context requires otherwise), shall have the respective
meanings specified on the pages of this Lease set forth below after such Terms:

 

Additional Insureds

     44   

Affiliate

     51   

Alterations

     29   

Applicable Percentage

     90   

Arbiter

     25   

Attornment Event

     62   

Average Rate

     68   

 

5



--------------------------------------------------------------------------------

Base Operating Expenses

     17   

Base Taxes

     15   

Building Standards

     94   

By-Laws

     94   

Claims

     40   

Commencement Date

     10   

Condenser Water Fee

     D-3   

Condenser Water Reduction Notice

     D-3   

Condominium Documents

     94   

Condominium Nondisturbance Agreement

     70   

CPI

     25   

Date of the Taking

     49   

Declaration

     94   

Delivery Conditions

     9   

due date

     13   

Eligible Sublease

     63   

Event of Default

     73   

Excess Hours

     D-2   

Excess Operating Expenses

     23   

Expiration Date

     10   

Extended Expiration Date

     10   

Extended Term

     97   

Extension Option

     97   

Fair Market Rent

     97   

Fair Market Rent Proposal

     98   

Force Majeure

     66   

GAAP

     18   

Hazardous Substance

     40   

Initial 32nd Floor Suite B Lease

     100   

Initial 32nd Floor Suite C Lease

     104   

Initial Expiration Date

     10   

Initial Letter of Credit

     91   

Initiating Party

     98   

JAMS

     25   

Landlord Party

     46   

Landlord’s Suite B Acceleration Notice

     101   

Landlord’s Suite C Acceleration Notice

     104   

Landlord’s Contribution

     C-3   

Landlord’s Nondisturbance Agreement

     62   

Landlord’s Percentage

     17   

Laws

     19   

Lease

     1   

Lease Interest Rate

     13   

Lease Term

     9   

Letter

     91   

Lien

     32   

 

6



--------------------------------------------------------------------------------

Mortgagee

     70   

Notice

     86   

OFAC

     96   

Offer Notice

     54   

Operating Days

     D-1   

Operating Expenses

     17   

Operating Hours

     D-1   

Operating Year

     23   

Original Tenant

     52   

Overlandlord

     70   

Overtime Service

     D-2   

Plans and Specifications

     C-1   

Prime Rate

     14   

Prohibited Person

     96   

Property

     23   

Qualified Appraiser

     98   

Reduction Date

     92   

Reduction Period

     92   

Removal Agreement

     61   

rent

     13   

Replacement Letter

     91   

Responding Party

     98   

Rules and Regulations

     88   

Secure Areas

     67   

Security Agreement

     61   

Space Occupant

     53   

Space Occupant Notice

     53   

Special Lease Rights

     63   

Specially Designated National and Blocked Person

Specialty Alterations

    


 

96


34

  


  

Standard Rate

     D-2   

Suite B Designated Expansion Date

     100   

Suite B Excess Cost

     102   

Suite B Expansion Date

     100   

Suite B Expansion Election Notice

     100   

Suite B Expansion Option

     100   

Suite B Expansion Outside Date

     101   

Suite B Leeway Period

     100   

Suite C Designated Expansion Date

     104   

Suite C Excess Cost

     105   

Suite C Expansion Date

     104   

Suite C Expansion Election Notice

     103   

Suite C Expansion Option

     103   

Suite C Expansion Outside Date

     105   

Suite C Leeway Period

     104   

Tax Excess

     15   

 

7



--------------------------------------------------------------------------------

Tax Expenses

     15   

Tax Year

     15   

Taxable Property

     15   

Taxes

     14   

Telecommunications Equipment

     107   

Tenant Party

     46   

Tenant’s Suite B Finishes

     102   

Tenant’s Suite C Finishes

     105   

Tenant’s Architect

     C-2   

Tenant’s Cost

     C-2   

Tenant’s Property

     33   

Tenant’s Work

     C-2   

The 399 Park Avenue Condominium

     94   

Third Qualified Appraiser

     98   

Underlying Lease

     70   

Work Letter

     C-1   

ARTICLE 2

PREMISES

2.1 DEMISE — PREMISES. Landlord hereby demises and leases to Tenant, and Tenant
hereby takes and hires from Landlord, the Premises described in Exhibit B
hereto, for the term hereinafter stated, for the rent hereinafter reserved and
upon and subject to the covenants, agreements, terms, conditions, limitations,
exceptions and reservations contained in this Lease.

2.2 APPURTENANT RIGHTS AND RESERVATIONS.

(a) Tenant shall have, as appurtenant to the Premises, the non-exclusive right
to use in common with others, subject to the Rules and Regulations, such
stairwells, elevators, lobbies, core communications and electrical closets on
the floor of the Premises, and other areas and facilities designated by Landlord
or the Board from time to time as common areas and facilities of the Unit and/or
the Building. Subject to availability and the terms of the Work Letter and
Article 8 hereof, Tenant shall also have, as appurtenant to the Premises, the
exclusive right to use a reasonable amount of shaft conduits designated by
Landlord in its reasonable discretion to the extent reasonably required by
Original Tenant to use the Premises for the uses permitted under Article 10
hereof; provided that Landlord shall provide a pathway sufficient to accommodate
two (2) conduits of four (4) inches each from the “point of entry” of the
Building to the Premises. Landlord will not unreasonably withhold its consent to
a future request by Tenant for dedicated shaft conduits to serve the Premises,
subject to availability and the terms of the Work Letter and Article 8. The use
by Tenant of any dedicated shaft conduits shall be subject to such reasonable
rules and regulations that Landlord may implement from time to time.

(b) Landlord and the Board reserve the right from time to time: (i) to install,
use, maintain, repair, replace and relocate, for service to the Premises and/or
other parts of the Building, shafts, pipes, ducts, conduits, wires, risers and
other facilities and appurtenant fixtures,

 

8



--------------------------------------------------------------------------------

in the Premises or in other parts of the Building, and (ii) to alter or relocate
other common facilities, whether located in the Premises or in other parts of
the Building; provided that, notwithstanding anything to the contrary contained
herein, with respect to clauses (i) and (ii): (A) any replacements,
substitutions or alterations are, in the reasonable opinion of Landlord or the
Board, substantially equivalent to or better than then-existing facilities and
shall not adversely interfere with the normal conduct of Tenant’s business at
the Premises, or access to the Premises, or reduce Landlord’s services under
this Lease, in each case other than to a de minimis extent, (B) installations,
replacements and relocations shall be located so far as practicable in the
central core area of the Building, above ceiling surfaces, below floor surfaces,
within perimeter walls of the Premises or otherwise in boxed enclosures, (C) all
such work within the Premises shall be performed at such times and in such
manner, as to create the least practicable interference with Tenant’s use of the
Premises, it being understood that the foregoing shall in no event obligate
Landlord or the Board to do such work on an “overtime” basis unless such work
will materially interfere with Tenant’s business operations in the Premises,
provided, however, that Landlord shall not be required to perform such work on
an “overtime” basis to the extent that such work was requested by Tenant or
would not have been needed but for a violation by Tenant of its obligations
under this Lease unless Tenant agrees to pay the differential in costs, in which
case Tenant shall pay to Landlord, as Additional Rent hereunder, within thirty
(30) days after Landlord’s demand therefor, an amount equal to the difference
between the regular rates and the overtime or other premium pay rates actually
incurred by Landlord relating to such work, including all fringe benefits and
other elements of such pay rates, for such labor and any other out-of-pocket
overtime costs or expenses reasonably incurred, (D) except as required by Laws,
no such work shall reduce the square footage of the useable area of the Premises
in excess of one-quarter percent (1/4%) and (E) Landlord shall repair any damage
to the Premises caused by such work. Except in the case of emergencies, Landlord
agrees to give Tenant reasonable advance notice of any of the foregoing
activities which require work in the Premises or access thereto and will be
coordinated with a Tenant representative, if available.

ARTICLE 3

LEASE TERM

3.1 COMMENCEMENT DATE. The term of this Lease and the estate hereby granted (the
“Lease Term”) shall commence on the date that Landlord delivers the Initial
Premises to Tenant with the following conditions (the “Delivery Conditions”)
satisfied, provided that Landlord shall give Tenant at least five (5) days’
prior notice of such date:

(i) the Initial Premises shall be vacant and broom clean;

(ii) all existing tenant improvements in the Initial Premises shall be
demolished;

(iii) the Initial Premises shall be free of violations of Laws which would
prevent Tenant from obtaining permits for, or performing, Tenant’s Work, and,
subject to the completion of Tenant’s Work, occupying the Initial Premises for
the uses set forth in Sections 10.1 and 10.2;

 

9



--------------------------------------------------------------------------------

(iv) Landlord shall provide adequate connection points for Tenant’s strobes and
related Class E connections. (Tenant, at Tenant’s expense, shall provide all
tie-ins and software programming.);

(v) all floors, as relating to fireproofing, to be patched, repaired,
fireproofed and with appropriate firestopping;

(vi) the main HVAC trunk duct will be stubbed at the core walls on each floor
with code required fire/smoke dampers and mounted smoke detectors; and

(vii) Landlord to leave, where feasible, sheetrocked columns and core walls.
Landlord shall deliver the core walls patched (if holes exist), finished, taped
and spackled. Existing metal fascia window pockets shall remain. All core doors
shall be fully-installed.

Such date of commencement is hereinafter called the “Commencement Date”. The
foregoing is intended to be “an express provision to the contrary” under
Section 223-a of the New York Real Property Law or any successor statute of
similar import.

3.2 EXPIRATION DATE. The Lease Term shall end on the day immediately preceding
the date which is the tenth (10th) anniversary of the Rent Commencement Date or
shall end on such earlier date upon which the Lease Term may expire or be
terminated pursuant to any of the conditions of limitation or other provisions
of this Lease or pursuant to law (such date, the “Initial Expiration Date”).
Notwithstanding the foregoing, if the Rent Commencement Date is other than the
first day of a month, the Initial Expiration Date shall be the last day of the
calendar month in which the tenth (10th) anniversary of the Rent Commencement
Date occurs. If Tenant validly exercises the Extension Option, the Lease Term
shall end on the expiration of the Extended Term or shall end on such earlier
date upon which the Lease Term may expire or be terminated pursuant to any of
the conditions of limitation or other provisions of this Lease or pursuant to
law (such date, the “Extended Expiration Date”). As used herein, the term
“Expiration Date” shall mean the Initial Expiration Date or, if Tenant validly
exercises the Extension Option, the Extended Expiration Date.

3.3 COMMENCEMENT DATE AGREEMENT. As soon as may be convenient after the
Commencement Date has been determined, Landlord and Tenant agree to join with
each other in the execution of a written agreement, in the form of Exhibit J
hereto, in which the Commencement Date, the Rent Commencement Date and the
Expiration Date shall be stated, but the failure by either party to so execute
or deliver such agreement shall not in any way reduce the respective obligations
or rights of Landlord or Tenant under this Lease.

ARTICLE 4

COMPLETION OF THE PREMISES

4.1 PERFORMANCE OF WORK.

(a) Tenant has inspected the Initial Premises, and, except as set forth below in
this Section 4.1 and the satisfaction of the Delivery Conditions by Landlord,
the Initial Premises

 

10



--------------------------------------------------------------------------------

are being leased in “AS IS” condition, without representation or warranty by
Landlord except as otherwise expressly set forth in this Lease. Tenant
acknowledges that any work necessary to prepare the Initial Premises for
Tenant’s occupancy shall be performed solely by Tenant in accordance with the
provisions of this Lease, including, without limitation, Exhibit C attached
hereto.

(b) After the Commencement Date, simultaneously with the performance of Tenant’s
Work, Landlord shall perform the following work in the Initial Premises at
Landlord’s sole cost and expense (“Landlord’s Work”) except as otherwise set
forth below:

(i) in the event that the entire thirty-second (32nd) floor is not included in
the Initial Premises, Landlord shall demise space for the partial floor, per
agreed upon plan, and construct a Building standard common corridor in
compliance with Laws for the thirty-second (32nd) floor;

(ii) Landlord shall remove both internal stairways between the thirtieth
(30th) and the thirty-first (31st) floors and between the thirty-first
(31st) and thirty-second (32nd) floors, and re-slab on the thirty-first
(31st) floor. Landlord shall also modify or cut the slab in the existing
“reception area” of the thirty-second (32nd) floor in accordance with Tenant’s
specifications, and Tenant shall pay to Landlord the out-of-pocket cost and
expense incurred by Landlord for such work within thirty (30) days after demand;

(iii) bathrooms servicing the Initial Premises shall be newly constructed, and
Landlord shall redo the existing ADA compliant bathrooms, all with finishes and
fixtures set forth in Exhibit K attached hereto;

(iv) Landlord shall provide Tenant with ACP-5 documentation for filing of
Tenant’s Work after Landlord receives Tenant’s final Plans and Specifications
for Tenant’s Work, which ACP-5 documentation shall confirm that there is no
asbestos or asbestos-containing material requiring remediation within the
Initial Premises. In the event that asbestos exists in the Initial Premises that
would, in accordance with good construction practices and/or applicable law,
require remediation prior to, or in connection with, Tenant’s performing any
Tenant’s Work, then Landlord shall be required to remove or abate such asbestos
at its sole cost and expense. The failure by Landlord to remove or abate such
asbestos shall not entitle Tenant to any damages or to any abatement of rent (it
being agreed that as Tenant’s sole and exclusive remedy hereunder or at law or
in equity, Tenant shall be entitled to maintain an action seeking specific
performance);

(v) all Building systems required under this Lease to serve the Initial Premises
shall be operational in accordance with the specifications set forth in this
Lease including, without limitation, Exhibit D attached hereto (except for items
which are seasonal in nature (which will be made operational by Landlord as
seasons occur) and elements of Tenant’s Work relating to such Building systems);
and

 

11



--------------------------------------------------------------------------------

(vi) convectors shall be in good working order and, provided that Tenant
delivers to Landlord prior to July 1, 2012 a plan indicating which covers Tenant
reasonably believes need to be repaired or replaced, Landlord shall deliver
convector covers in good condition.

Landlord and Tenant shall cooperate reasonably with each other in order to
appropriately schedule and coordinate Landlord’s Work and Tenant’s Work in
accordance with good construction practices so as to avoid interference with
each other.

4.2 QUALITY AND PERFORMANCE OF WORK. All construction work required or permitted
by this Lease shall be done in a good and workmanlike manner and in compliance
with all applicable Laws and insurance bodies related to, or arising out of the
performance of, such construction work. Each party may inspect the work of the
other at reasonable times, and the Construction Representative of each party
shall promptly give notice of any approvals and other actions on the party’s
behalf required to be given in connection with design and construction.

4.3 TENANT ENTRY. Landlord may permit Tenant to enter the Premises prior to the
Commencement Date solely for the purpose of inspecting the same and taking
measurements in preparation for the performance of Tenant’s Work. Any such entry
shall be at Tenant’s sole risk and subject to the rights of the existing
occupant, and Landlord shall not be responsible for any damage or loss to
property or installations placed in the Premises or caused by Tenant. In
addition, in no event shall Tenant make use of any labor in the Building or
otherwise suffer or permit any action to be taken which would result in labor
difficulties or otherwise delay the performance of any other work. Tenant shall
indemnify and hold Landlord harmless from and against any and all loss, costs,
damages, liabilities, expenses and claims arising from Tenant’s entry hereunder.

4.4 LANDLORD’S CONTRIBUTION. Landlord agrees to pay to Tenant, as a contribution
towards Tenant’s Cost (as defined in Exhibit C), Landlord’s Contribution (as
defined in Exhibit C), subject to the terms and conditions of Exhibit C.

ARTICLE 5

ANNUAL FIXED RENT AND FIRST MONTH’S RENT

5.1 FIXED RENT. Subject to Sections 5.2 and 5.5 hereof, Tenant agrees to pay to
Landlord on the Commencement Date and thereafter monthly, in advance, on the
first day of each and every calendar month during the Lease Term, a sum equal to
one-twelfth of the Annual Fixed Rent specified in Section 1.2 hereof in lawful
money of the United States, without any set-off or deduction whatsoever except
as otherwise expressly provided in this Lease. Until notice of some other
designation is given, Annual Fixed Rent and all other charges for which
provision is herein made shall be paid by remittance to or to the order of
“Boston Properties Limited Partnership” at the following address: Boston
Properties Limited Partnership, P.O. Box 3557, Boston, MA 02241-3557. All
remittances by Tenant shall be drawn on a member bank of The Clearing House
Association (provided that Landlord hereby approves First Republic Bank), or, at
Tenant’s election, by wire transfer of immediately available funds to:

 

12



--------------------------------------------------------------------------------

Bank Name:

   Bank of America, Dallas, Texas Bank Routing # (wire):    0260-0959-3

Bank Routing # (ACH):

   111-000-012

Account #:

   3756454460

Account Name:

   Boston Properties Limited Partnership

Reference:

   Epoch Investment Partners, Inc.; 300 Park Avenue,    New York, New York

Contact Person:

   Teresa Adams, Boston Properties (617) 236-3477.

5.2 PAYMENT OF FIRST MONTH’S RENT. Tenant shall, simultaneously with the
execution and delivery of this Lease, pay to Landlord an amount equal to
one-twelfth of the Annual Fixed Rent with respect to 31st Floor Premises and the
32nd Floor Suite A Premises to be applied to the first monthly installment of
Annual Fixed Rent commencing on the Rent Commencement Date. If the Rent
Commencement Date is other than the first day of a calendar month, the first
monthly installment of Annual Fixed Rent which becomes due on the Rent
Commencement Date, prorated to the end of said calendar month, shall be payable
on the Rent Commencement Date and the payment made by Tenant above upon the
execution and delivery of this Lease shall be applied to the second monthly
installment of the Annual Fixed Rent. Landlord shall hold the amount paid by
Tenant above in trust until the same is applied pursuant to this Section or any
other provision of this Lease.

5.3 ADDITIONAL RENT. All amounts over and above, or in addition to, the Annual
Fixed Rent which are payable by Tenant to Landlord under the terms of this Lease
or otherwise in connection with the use and occupancy of the Premises,
including, without limitation, sums payable for work requested by Tenant and
performed by Landlord or Landlord’s agents, shall be deemed Additional Rent
hereunder and shall be paid by Tenant in lawful money of the United States,
without any set-off or deduction whatsoever except as otherwise expressly
provided in this Lease and otherwise in the same manner as an installment of the
Annual Fixed Rent as elsewhere provided in this Lease; and Landlord shall have
all the rights and remedies in the event of the non-payment thereof as it would
have had in the event of the non-payment of any installment of the Annual Fixed
Rent. Tenant’s obligation to pay any Annual Fixed Rent or any Additional Rent
which shall have theretofore become due and payable shall survive the expiration
or earlier termination of this Lease. (The Annual Fixed Rent and Additional Rent
are sometimes collectively referred to in this Lease as “rent.”) Rent for any
partial months during the Lease Term shall be prorated on a per diem basis.
Except as otherwise expressly set forth in this Lease, to the extent that Tenant
shall fail to dispute any invoice for Additional Rent within ninety (90) days
after receipt thereof, such invoice shall be conclusive and binding upon Tenant
and Tenant shall be deemed to have waived any right to dispute the same.

5.4 LATE PAYMENT. If Landlord shall not have received any payment or installment
of rent on or before the date (the “Due Date”) on which any payment or
installment of rent first becomes payable under this Lease, the amount of such
payment or installment shall bear interest from the Due Date through and
including the date such payment or installment is received by Landlord, at a
rate (the “Lease Interest Rate”) equal to the lesser of (i) the Prime Rate plus
two percent (2%), or (ii) the maximum applicable legal rate, if any; provided,
however, that no interest shall be due with respect to the first late payment in
any Lease Year, unless such payment is made more than five (5) days after the
applicable Due Date. Such interest shall be deemed Additional Rent and shall be
paid by Tenant to Landlord upon demand. “Prime Rate” shall mean the rate
announced by Citibank, N.A. or its successor from time to time as its prime or
base rate.

 

13



--------------------------------------------------------------------------------

5.5 RENT CONCESSION. Anything contained in this Article to the contrary
notwithstanding, provided that this Lease shall not have been terminated on
account of an Event of Default, Landlord hereby waives payment of Annual Fixed
Rent solely for the Initial Premises with respect to the period from and
including the Commencement Date through and including the date immediately
preceding the Rent Commencement Date.

ARTICLE 6

ESCALATION

6.1 TAX ESCALATION.

6.1.1 DEFINITIONS. For the purposes of this Section 6.1, the following terms
shall have the respective meanings set forth below:

(a) “Taxes” shall mean the aggregate amount of all real estate and personal
property taxes (to extent permitted under clause (iv) below) and any general or
special assessments (exclusive of penalties or interest thereon as a result of
Landlord’s late payment but inclusive of interest on assessments payable in
installments unless due solely by reason of the late payment of such
installment) assessed or imposed upon or with respect to the Taxable Property
and including, without limitation, (i) taxes or assessments made upon or with
respect to any development rights now appurtenant to or used in connection with
the construction of the Building or the Common Elements to the extent allocable
to Landlord (but excluding any development rights hereafter acquired), (ii) any
fee, tax or charge imposed by any governmental authority for, on or in respect
of any vaults, vault space or other space within or outside the boundaries of
the Land to the extent allocable to Landlord, (iii) any assessments for public
improvement or benefit to the Taxable Property or the locality in which the
Taxable Property is situated including, without limitation, all amounts payable
by Landlord as a result of the Taxable Property being located within or subject
to the Grand Central Business Improvement District or any other business
improvement district, and (iv) any tax, assessment or charge imposed on or with
respect to any fixtures, equipment or personal property owned by Landlord and
serving or used in connection with and for the benefit of the Taxable Property.
There shall be excluded from Taxes all income, estate, succession, inheritance,
transfer, mortgage and franchise taxes imposed upon Landlord; provided, however,
that if at any time during the Lease Term the method of taxation of real estate
shall be changed and as a result any other tax or assessment, however
denominated and including, without limitation, any franchise, income, profit,
use, occupancy, gross receipts or rental tax, shall be imposed upon Landlord or
the owner of the Taxable Property, or the rents or income therefrom, in
substitution for or in addition to, in whole or in part, any of the taxes or
assessments listed in the preceding sentence, such other tax or assessment shall
be included in and deemed part of Taxes, but only to the extent that the same
would be payable if the Taxable Property and all appurtenances thereto
(including development rights now appurtenant to or used in connection with the
construction of the Building or the Common Elements to the extent allocable to
Landlord, but excluding any development rights

 

14



--------------------------------------------------------------------------------

hereafter acquired) were the only property of Landlord and only to the extent
landlords of comparable Class A office buildings in Manhattan are treating the
same as Taxes. The amount of any special assessments for public improvements or
benefits to be included in Taxes for any year, in the case where the same may,
at the option of the taxpayer, be paid in installments, shall be limited to the
amount of the installment due in respect of such year, together with any
interest payable in connection therewith (other than interest payable by reason
of the delinquent payment of such installment).

(b) “Tax Year” shall mean each period from July 1 through June 30 (or such other
fiscal period as may hereafter be adopted by the City of New York as the fiscal
year for any tax, levy or charge included in Taxes), any part or all of which
occurs during the Lease Term.

(c) “Base Taxes” shall mean the actual Taxes for the Tax Year commencing on
July 1, 2012 and ending on June 30, 2013. Landlord represents that Base Taxes
have not been reduced by any statutory tax incentive or reduction program, and
any statutory tax incentive or reduction program which hereafter affects Base
Taxes shall be disregarded for purposes of this Lease.

(d) “Tax Expenses” shall mean all reasonable, out-of-pocket expenses, including,
without limitation, attorney’s fees and disbursements and experts’ and other
witnesses’ fees, incurred by Landlord in seeking to reduce the amount of any
assessed valuation of the Taxable Property, in contesting the amount or validity
of any Taxes, or in seeking a refund of Taxes.

(e) “Taxable Property” shall mean the Unit, the Common Elements appurtenant
thereto (but only to the extent of the Landlord’s allocable share with respect
thereto), and all rights, privileges and interests appurtenant thereto.

6.1.2 TENANT’S SHARE OF TAXES. From and after the Commencement Date, if the
Taxes for any full Tax Year falling within the Lease Term shall exceed the Base
Taxes, or if, in the case of a Tax Year only a fraction of which is included in
the Lease Term, an amount of the Taxes for such Tax Year multiplied by such
fraction exceeds the Base Taxes multiplied by such fraction (the amount of such
excess in either case being hereafter referred to as the “Tax Excess”), then
Tenant shall pay to Landlord, as Additional Rent, Tenant’s Share of the Tax
Excess. From and after the Commencement Date, Tenant shall also pay to Landlord,
as Additional Rent, Tenant’s Share of Tax Expenses. Tenant’s Share of the Tax
Excess and Tax Expenses for each Tax Year shall be payable in monthly
installments as follows:

(a) Estimated payments by Tenant on account of Taxes and Tax Expenses shall be
made on the first day of each and every calendar month during the Lease Term,
and otherwise in the same fashion herein provided for the payment of Annual
Fixed Rent. The monthly amount so to be paid to Landlord shall be sufficient to
provide Landlord by the time Taxes and Tax Expenses are due a sum equal to
Tenant’s required payments, as estimated by Landlord from time to time, on
account of Taxes and Tax Expenses for the then current Tax Year provided that no
change in the estimated payment shall made on less than thirty (30) days notice
from Landlord. Promptly after receipt by Landlord of bills for such Taxes and
Tax Expenses, Landlord shall advise Tenant of the amount thereof and the
computation of Tenant’s payment on

 

15



--------------------------------------------------------------------------------

account thereof. Upon Tenant’s written request, Landlord shall provide Tenant
with a copy of the tax bill for the Tax Year in question. If estimated payments
theretofore made by Tenant for the Tax Year covered by such bills exceed the
required payments on account thereof for such Tax Year, Landlord shall credit
the amount of overpayment against subsequent obligations of Tenant on account of
Taxes and Tax Expenses (or refund such overpayment if the Lease Term has ended
and Tenant has no further obligation to Landlord); but if the required payments
on account thereof for such Tax Year are greater than estimated payments
theretofore made on account thereof for such Tax Year, Tenant shall make payment
to Landlord within thirty (30) days after being so advised by Landlord. Tenant’s
Share of Tax Expenses for each Tax Year shall, at Landlord’s option, be payable
on a monthly basis as provided above, or at such other time as Landlord shall
render a statement therefor, provided that no payment shall be due on less than
thirty (30) days notice.

(b) If the Taxes for any Tax Year shall equal or be less than the Base Taxes,
Tenant shall not be obligated to make any payments to Landlord pursuant to this
Section 6.1 in respect of a Tax Excess for such Tax Year, but in no event shall
Tenant be entitled to any refund or reduction in the Annual Fixed Rent by reason
of such fact.

(c) It is understood that the provisions of this Section 6.1 are based upon the
method of payment of New York City real property taxes in effect at the date of
this Lease, to wit, in semi-annual installments in advance on the first days of
July and January of each Tax Year. If such method of payment is hereafter
changed, Landlord shall have the right to change the method by which Tenant pays
Tenant’s Share of a Tax Excess to a method of periodic payments which provides
Landlord with the full amount of Tenant’s Share of such Tax Excess in respect of
any installment of Taxes by the date on which such installment becomes due.

6.1.3 Only Landlord shall have the right to institute tax reduction or other
proceedings to reduce the assessed valuation of the Taxable Property. Should
Landlord be successful in any such reduction proceedings and obtain a refund for
any Tax Year or Years in respect of which Tenant shall have made a payment to
Landlord, pursuant to this Section 6.1, Landlord shall credit Tenant’s Share of
such refund, together with Tenant’s Share of any interest actually paid by the
City of New York to, and received by, Landlord (or, in the case of a refund of
Taxes for a Tax Year, only a fraction of which is included in the Lease Term,
such fraction thereof) against the monthly installment or installments of Annual
Fixed Rent next falling due under this Lease, or if the Lease Term has then
expired and Tenant has no further obligations to Landlord, such amount shall be
refunded by Landlord to Tenant. In calculating the amount of any such credit or
payment, Landlord shall have the right to deduct from such refund Tenant’s Share
of all Tax Expenses incurred by Landlord in obtaining the same, to the extent
not previously paid by Tenant (so that no double recovery of Tax Expenses shall
be permitted). The provisions of this Section 6.1.3 shall survive the expiration
of the Lease Term.

6.1.4 If, at any time during the Term, the tax lot of which the Unit forms a
part shall be merged with another tax lot of the Condominium or, if for any
reason a separate tax lot for the Unit shall cease to exist, “Taxes” shall mean
an amount equal to Landlord’s Percentage of Taxes (as defined in
Section 6.1.1(a)) which are levied, assessed, or imposed upon the Building and
the Common Elements (or such merged tax lots) as a whole, and all properties,
easements, rights and privileges appurtenant thereto. As used in the preceding
sentence, “Landlord’s

 

16



--------------------------------------------------------------------------------

Percentage” means Landlord’s share of such Taxes imposed on the Building and the
Common Elements (or such merged tax lots) as a whole based not upon Landlord’s
pro rata share of leasable space in the Building (or such merged tax lots) but
upon the economic value of such space relative to the economic value of the
total leasable space in the Building (or such merged tax lots) as reasonably
determined by Landlord.

6.2 OPERATING EXPENSE ESCALATION.

6.2.1 DEFINITIONS. For the purposes of this Section 6.2, the following terms
shall have the respective meanings set forth below:

(a) “Base Operating Expenses” shall mean the actual Operating Expenses for the
Operating Year commencing on January 1, 2013 and ending on December 31, 2013.

(b) “Operating Expenses” shall mean the aggregate of all costs and expenses
(including taxes, if any, thereon) paid or incurred by or on behalf of Landlord
or the Board (whether directly or through managing agents or independent
contractors) in connection with the operation and maintenance of the Unit and,
to the extent allocable to Landlord, the Property (as hereinafter defined),
including all expenses incurred by Landlord or the Board as a result of
compliance with any of the obligations under Sections 7.1 and 7.3 hereof, but
excluding those items set forth as excluded from Operating Expenses at the end
of this
Section 6.2.1(b). Operating Expenses shall be calculated on the accrual basis of
accounting and on a consistent basis throughout the Lease Term (but subject to
the further provisions of this Section 6.2) and shall include, without
limitation, the following expenses:

(i) salaries, wages, medical, surgical and general welfare benefits (including
group life insurance), pension and welfare payments or contributions and all
other fringe benefits paid to, for or with respect to all employees of Landlord,
the Board or any managing agent (subject to exclusion 8 below) for their
services in the operation (including, without limitation, security services),
maintenance, repair, or cleaning of the Unit or the Property, and payroll taxes,
workers’ compensation, uniforms and dry cleaning costs for such persons;

(ii) payments under service contracts with independent contractors for operating
(including, without limitation, providing security services), maintaining,
repairing or cleaning of the Unit or the Property or any portion thereof or any
fixtures or equipment therein;

(iii) all costs or charges for steam, heat, ventilation, air conditioning and
water (including sewer rents) furnished to the Unit or the Property and/or used
in the operation of the Unit or the Property and all costs or charges for
electricity furnished to the public and service areas of the Unit or the
Property and/or used in the operation of the service facilities of the Unit or
the Property, including any taxes on any such utilities;

(iv) repairs and replacements which are appropriate to the continued operation
of the Unit or Property as a Class A Manhattan office building, provided that to
the extent the cost of any such repair and/or replacement is required to be
capitalized under generally accepted accounting principles consistently applied
(“GAAP”), such cost shall not be included in Operating Expenses except as set
forth in subsection (x) of this Section 6.2.1(b);

 

17



--------------------------------------------------------------------------------

(v) costs of lobby decoration, painting and decoration of non-tenant areas in
the Unit or the Property;

(vi) cost of snow removal and landscaping in and about the Property;

(vii) cost of building and cleaning supplies and equipment, cost of replacements
for tools and equipment used in the operation, maintenance and repair of the
Unit or the Property and charges for telephone service for the Unit or the
Property;

(viii) financial expenses incurred in connection with the operation of the Unit
or the Property, such as insurance premiums (including, without limitation,
liability insurance, fire and casualty insurance, rent insurance and any other
insurance that is then generally carried by owners of major Class A office
buildings in Manhattan or may be required by the holder of any mortgage on the
Unit or the Property), reasonable attorneys’ fees and disbursements (exclusive
of any such fees and disbursements incurred in applying for any reduction of
Taxes or in connection with the leasing of space in the Unit or the Property),
auditing and other professional fees and expenses, Landlord’s and the Board’s
reasonable home office accounting charges (provided, however, that such charges
shall not be included in Operating Expenses if the services are actually being
provided by third parties and such third party costs are included in Operating
Expenses), association dues and any other ordinary and customary financial
expenses incurred in connection with the operation of the Unit or the Property;

(ix) management fees payable to a management company which is unrelated to
Landlord or, if to a management company which is owned or controlled by Landlord
or Landlord’s principals, at a rate not to exceed two percent (2%) of gross
rentals of the Unit per annum;

(x) the cost of capital improvements made by Landlord or the Board either (1) to
reduce Operating Expenses, provided that the amount of any such capital expenses
attributable to any Operating Year that may be included in Operating Expenses
for such Operating Year shall not exceed the actual savings realized for such
Operating Year as a result of such expenditures by Landlord, which estimated
savings shall be as reasonably determined by Landlord (at the time of or prior
to the making of such expenditure by Landlord), provided, further, that any
portion of any such capital expense which would otherwise have been included as
an Operating Expense in any Operating Year but was not because such capital
expense was in excess of the realized savings for such Operating Year, may be
included in Operating Expenses in any future Operating Year if and to the extent
that the capital expense for such capital item for such future Operating Year is
less than the estimated savings anticipated for such future

 

18



--------------------------------------------------------------------------------

Operating Year, or (2) pursuant to a requirement of law, ordinance, order, rule
or regulation of any public authority having jurisdiction (collectively, “Laws”)
or the requirement of any insurance carrier or insurance rating organization or
underwriting board in each case adopted or imposed after the Commencement Date
(including the cost of compliance with Laws enacted or promulgated prior to the
Commencement Date if such compliance is required for the first time by reason of
any amendment, modification or reinterpretation thereof which is imposed or
enacted after the Commencement Date), in either case calculated as follows: the
cost of any such capital improvement shall be included in Operating Expenses for
the Operating Year in which such improvement was made, provided that to the
extent the cost of such capital improvement is required to be capitalized under
GAAP, such cost shall be amortized on a straight-line basis over the useful life
thereof utilized under GAAP, and the annual amortization of such capital
improvement, together with interest on the unamortized balance of such cost at
the Lease Interest Rate, shall be included in Operating Expenses;

(xi) rental payments made for equipment used in the operation and maintenance of
the Unit or the Property;

(xii) the cost of governmental licenses and permits, or renewals thereof,
necessary for the operation of the Unit or the Property;

(xiii) common charges and other costs and expenses imposed on or required to be
performed by Landlord by the Board or otherwise under the Condominium Documents
in connection with the operation, repair, cleaning, safety, maintenance,
management or security of the Common Elements, the Unit, the Premises or the
Building provided the same are consistent with charges, costs and expenses of
comparable Class A office buildings in midtown Manhattan; and

(xiv) all other reasonable and necessary expenses paid in connection with the
operation, maintenance, repair and cleaning of the Unit or the Property which
are properly chargeable against income.

Any cost or expenses of the nature described above shall be included in
Operating Expenses for any Operating Year no more than once, notwithstanding
that such cost or expenses may fall under more than one of the categories listed
above. Subject to the limitation set forth in subdivision (ix) above, Landlord
or the Board may use related or affiliated entities to provide services or
furnish materials for the Unit or the Property provided that the rates or fees
charged by such entities are competitive with those charged by unrelated or
unaffiliated entities in the Borough of Manhattan for the same services or
materials.

The following costs and expenses shall be excluded from Operating Expenses:

(1) Taxes and Tax Expenses and items specifically excluded from the definitions
thereof;

(2) franchise and income taxes imposed upon Landlord or the Board;

 

19



--------------------------------------------------------------------------------

(3) debt service and transaction costs with respect to any mortgage or other
financing of the Unit or the Property;

(4) leasing commissions;

(5) capital improvements to the Unit or the Property other than those provided
in clause (x) above;

(6) the cost of electrical energy furnished directly to tenants of the Unit or
the Property or any other space leased or available for lease in the Property;

(7) the cost of tenant installations and decorations incurred in connection with
preparing space for any tenant or any contribution by Landlord to any tenant in
the Building for such installations;

(8) salaries or fringe benefits of personnel above the grade of building
manager;

(9) rent payable under any Underlying Lease;

(10) the cost of any items to the extent to which such cost is reimbursed (or
reimbursable) to Landlord or the Board by tenants of the Unit or the Property
(other than pursuant to this Section 6.2), insurance or condemnation proceeds or
third parties;

(11) depreciation, amortization (except as provided in clause (x) above) and
other non-cash charges;

(12) the cost of overtime services for any tenants and the cost of work or
services for any tenants to the extent such work or services are in excess of
work or services generally provided to tenants in the Unit;

(13) the cost of repairs or replacements incurred by reason of fire or other
casualty or caused by the exercise of the right of eminent domain except to the
extent of commercially reasonable insurance deductibles to the extent applicable
to an insured loss (unless recouped by Landlord from third parties) and except
as specifically required by this Lease to be paid by Tenant;

(14) any advertising or promotional expenses incurred in connection with the
Building, but marketing, advertising, entertainment and promotional expenses
undertaken for matters other than the general leasing of rentable areas in the
Building including, without limitation, advertisements or contributions made to
municipal departments of the City of New York, such as the police department or
fire department, and advertising and promotional expenses undertaken for the
benefit of labor unions (and their pension systems) having employees performing
services at the Building, shall not be excluded provided such expenses are
allocated proportionately among buildings in New York City owned by Landlord or
its affiliates;

 

20



--------------------------------------------------------------------------------

(15) professional fees incurred in connection with the negotiation and
preparation of leases, in enforcing Landlord’s rights under leases, or in
connection with tax returns, tax reporting or accounting other than professional
fees reasonably incurred (x) in connection with the maintenance and operation of
the Unit, Building or Property, or (y) in connection with the preparation of
statements required pursuant to rental escalation or additional rent provisions;

(16) the cost of acquisition of sculptures, painting or other objects of fine
art in the Building other than the cost of maintaining such art;

(17) any costs incurred to sell the Unit, the Building or the Property or any
other real property interest therein;

(18) the costs of any judgment, settlement or arbitration award resulting from
any negligence or misconduct of Landlord or the Board;

(19) costs relating to withdrawal liability or unfunded pension liability under
ERISA or similar legal requirements;

(20) cost of installing, operating and maintaining any specialty facility, such
as broadcasting facilities, athletic or recreational club, child care facility,
auditorium, cafeteria, conference center or similar facilities;

(21) any interest, fine, penalty or other late charges payable by Landlord as a
result of late payments (not caused by Tenant) except to the extent incurring
such expense is a reasonable business expense under the circumstances;

(22) expenses incurred by Landlord or the Board solely for the benefit of any
retail tenants;

(23) any compensation paid to clerks, attendants or other persons in commercial
concessions or any parking facility operated by Landlord or the Board;

(24) costs incurred by Landlord or the Board as a result of Landlord’s or any
tenant’s breach of a lease;

(25) costs incurred by Landlord or the Board in disputes with Building employees
(other than grievances or other disputes not arising from Landlord’s unlawful
conduct), third parties not engaged in Building operations and mortgagees or
ground lessees;

 

21



--------------------------------------------------------------------------------

(26) lease takeover costs;

(27) the cost of any expansions of the Unit or the Building and the costs of
acquiring additional development rights;

(28) costs incurred by Landlord to indemnify any tenant;

(29) costs to clean-up, contain, abate, remove or otherwise remedy (but not
costs to test and monitor) hazardous wastes or asbestos-containing materials
from the Building unless the wastes or asbestos-containing materials (A) were
introduced to the Building by a Tenant Party or (B) are required to be
cleaned-up, contained, abated, removed or otherwise remedied by legal
requirements hereafter enacted or promulgated or the requirement of any
insurance carrier or insurance rating organization or underwriting board
hereafter enacted or promulgated, whether or not such insurance requirement is
mandatory (including the cost of compliance with legal requirements and
insurance requirements enacted or promulgated prior to the date of this Lease if
such compliance is required for the first time by reason of any amendment,
modification or reinterpretation thereof which is imposed or enacted after the
date of this Lease);

(30) any bad debt loss, rent loss or reserves for bad debts or rent loss;

(31) the costs of Landlord’s voluntary political contributions or voluntary
charitable contributions, other than expenses of contributions in the nature of
those specifically includable under Operating Expense exclusion (14) above;

(32) costs associated with the operation of the business of the entity which
constitutes Landlord as the same are distinguished from the costs of operation
of the Unit, Building or Property; and

(33) lease payments for rented equipment, the cost of which equipment would
constitute a capital expenditure if the equipment were purchased (except with
respect to equipment falling within the scope of clause (x) above of this
Section 6.2.1, and except for any equipment which may be leased on a temporary
or occasional basis in connection with the maintenance or operation of the Unit,
Building or Property).

Operating Expenses shall be net of rebates, credits and similar items of which
Landlord or the Board receives the benefit.

If Landlord or the Board is not furnishing any particular work or service (the
cost of which if performed by Landlord or the Board would constitute an
Operating Expense) to a tenant who has undertaken to perform such work or
service in lieu of the performance thereof by Landlord or the Board, Operating
Expenses for any Operating Year during all or any part of

 

22



--------------------------------------------------------------------------------

which such work or service is not so furnished by Landlord or the Board shall be
increased by an amount equal to the additional Operating Expenses which
reasonably would have been incurred during such period by Landlord or the Board
if Landlord or the Board had at its own expense furnished such work or service
to such tenant.

In determining Base Operating Expenses and the amount of Operating Expenses for
any other Operating Year, if less than ninety-five percent (95%) of the rentable
area of the Building shall have been occupied by tenant(s) at any time during
such Operating Year, Operating Expenses shall be determined for such Operating
Year to be an amount equal to the Operating Expenses which would normally be
expected to have been incurred had such occupancy been ninety-five percent
(95%) throughout such Operating Year.

(c) “Operating Year” shall mean the calendar year within which the Commencement
Date occurs and each subsequent calendar year, any part or all of which falls
within the Lease Term.

(d) “Property” shall mean the Land, the Building, the Common Elements, any other
improvements constructed on the Land, and any land contiguous to the Land, and
any improvements constructed on such land, whether above or below ground, which
Landlord or the Board may operate or maintain or may contribute to the cost of
the operation or maintenance thereof and which benefit occupants of the Building
generally.

6.2.2 TENANT’S SHARE OF OPERATING EXPENSES. If the Operating Expenses for any
full Operating Year falling within the Lease Term shall exceed the Base
Operating Expenses or if, in the case of an Operating Year only a fraction of
which is included in the Lease Term, the amount of the Operating Expenses for
such Operating Year multiplied by such fraction exceeds the Base Operating
Expenses multiplied by such fraction (the amount of such excess in either case
being hereafter referred to as the “Excess Operating Expenses”), then Tenant
shall pay to Landlord, as Additional Rent, Tenant’s Share of the Excess
Operating Expenses for such Operating Year or portion thereof. Tenant’s Share of
the Excess Operating Expenses for each Operating Year shall be payable in
monthly installments as follows:

(a) Estimated payments by Tenant on account of Operating Expenses shall be made
on the first day of each and every calendar month during the Lease Term, and
otherwise in the same fashion herein provided for the payment of Annual Fixed
Rent. The monthly amount so to be paid to Landlord shall be sufficient to
provide Landlord by the end of each Operating Year with a sum equal to Tenant’s
required payments, as reasonably estimated by Landlord from time to time
(provided that Tenant shall not be required to adjust its payments upon less
than thirty (30) days’ notice), on account of Operating Expenses for such
Operating Year. Subject to Section 6.2.2(c) below, within one hundred eighty
(180) days after the end of each Operating Year, Landlord shall submit to Tenant
a reasonably detailed accounting of Operating Expenses for such Operating Year.
If estimated payments theretofore made for such Year by Tenant exceed Tenant’s
required payment on account therefor for such Operating Year, according to such
accounting, Landlord shall credit the amount of overpayment against subsequent
obligations of Tenant with respect to rents next coming due (or refund such
overpayment if the Lease Term has ended and Tenant has no further obligation to
Landlord); but, if the required payments on account thereof for such Operating
Year are greater than the estimated payments (if any) theretofore made on
account thereof for such Operating Year, Tenant shall make payment to Landlord
within thirty (30) days after being so advised by Landlord.

 

23



--------------------------------------------------------------------------------

(b) If the Operating Expenses for any Operating Year (as adjusted, if
applicable, pursuant to the last two (2) paragraphs of subsection 6.2.1(b))
shall equal or be less than the Base Operating Expenses, Tenant shall not be
obligated to make any payments to Landlord pursuant to this Section 6.2 in
respect of such Operating Year, but in no event shall Tenant be entitled to any
refund or reduction in the Annual Fixed Rent by reason of such fact.

(c) Landlord’s failure to render an accounting of Operating Expenses with
respect to any Operating Year shall not prejudice Landlord’s right to thereafter
render an accounting with respect thereto or with respect to any subsequent
Operating Year, nor shall the rendering of an accounting prejudice Landlord’s
right to thereafter render a corrected accounting for that Operating Year.
Nothing herein contained shall restrict Landlord from issuing a revised estimate
at any time there is an increase in Operating Expenses during any Operating Year
or any time thereafter. Notwithstanding the foregoing provisions of this
Section 6.2.2(c), if Landlord has not issued an accounting within three
(3) years after the end of an Operating Year, Tenant may give Landlord a notice
thereof and if Tenant gives such notice, and, such failure continues for thirty
(30) days following such notice, Tenant shall give Landlord a second notice of
such failure which notice shall set forth in bold capital letters the following
statement: “IF LANDLORD FAILS TO DELIVER AN ACCOUNTING OF OPERATING EXPENSES TO
TENANT WITHIN TEN (10) OPERATING DAYS AFTER RECEIPT OF THIS NOTICE, LANDLORD
SHALL HAVE WAIVED ITS RIGHT TO COLLECT ADDITIONAL AMOUNTS FROM TENANT FOR THE
YEAR(S) IN QUESTION.” If Landlord does not so issue an accounting within ten
(10) Operating Days after Landlord’s receipt of such second notice, Landlord
shall have waived the right to collect additional amounts from tenant for the
year(s) in question.

6.2.3 Tenant, within ninety (90) days after the receipt of any such accounting,
by giving written notice to Landlord, shall have the right to request in writing
an audit of such accounting or the propriety of any item contained therein. If
and to the extent that Tenant does not do so within such ninety (90)-day period,
such statement shall constitute a final determination, as between Landlord and
Tenant of Operating Expenses and Tenant’s Share of Excess Operating Expenses for
the Operating Year to which such accounting relates and shall be conclusive and
binding upon Landlord and Tenant. Promptly after receipt of Tenant’s audit
request notice, Landlord agrees to grant Tenant, its accountants and
representatives, reasonable access to so much of Landlord’s books and records,
at the place where they are regularly maintained in New York, New York or
Boston, Massachusetts, as may be required for the purposes of verifying the
items included therein as Operating Expenses, and to have and make copies of any
and all bills and vouchers relating thereto (subject to reimbursement by Tenant
for the cost of such copies). Within ninety (90) days after being granted access
to Landlord’s books and records, Tenant shall have the right to notify Landlord
in writing that Tenant disputes the correctness of the accounting, which notice
to Landlord shall specify in reasonable detail the particular respects in which
the Operating Statement is claimed to be incorrect. Upon Tenant’s delivery of
any Operating Expenses dispute notice, Landlord and Tenant shall proceed in good
faith to settle the dispute.

 

24



--------------------------------------------------------------------------------

If Landlord and Tenant shall be unable to resolve such dispute within sixty
(60) days following the delivery of such dispute notice to Landlord, Landlord
shall designate a Certified Public Accountant who has not been engaged by
Landlord (or any affiliate of Landlord) within the previous three (3) years and
is reasonably satisfactory to Tenant (the “Arbiter”) who shall be a member of an
independent certified public accounting firm or a senior officer of a nationally
recognized business consulting firm (which accounting or consulting firm shall
have at least twenty (20) accounting professionals) and shall have practiced as
a certified public accountant for at least ten (10) years, whose determination
made in accordance with this Section 6.2.3 shall be binding upon the parties,
and any such determination so made in accordance herewith may be entered as a
judgment in any court of competent jurisdiction. If Landlord fails to designate
an Arbiter within one hundred twenty (120) days after the delivery of the
results of Tenant’s audit, or if Landlord’s designee is not reasonably
satisfactory to Tenant, Tenant shall have the right to suggest an Arbiter, and
if such person is not reasonably acceptable to Landlord, either party may
petition the New York City office of JAMS, Inc. or its successor (“JAMS”) for
the appointment of an Arbiter. The Arbiter shall make a determination (and, if
appointed by JAMS, be appointed) by an Expedited Procedures arbitration under
the Streamlined Arbitration Rules and Procedures of JAMS. In rendering such
determination such Arbiter shall not add to, subtract from or otherwise modify
the provisions of this Lease. Except as otherwise set forth herein, Tenant shall
pay the fees and expenses of the Arbiter. Tenant, pending the resolution of any
contest pursuant to the terms hereof shall continue to pay all sums as
determined to be due in the first instance by Landlord. If it is finally agreed
or determined that the aggregate amount paid by Tenant to Landlord on account of
Tenant’s Share of Excess Operating Expenses exceeded the amounts to which
Landlord was entitled hereunder, Landlord shall credit the amount of such excess
against the rent next due and payable, unless this Lease shall have expired, in
which event Landlord shall promptly refund such excess to Tenant, and (x) if
Landlord’s original determination of Tenant’s Share of Excess Operating Expenses
is determined to have been overstated by five percent (5%) or more, Landlord
shall credit or pay to Tenant interest thereon at the Prime Rate from the day
immediately following the relevant over-payment or over-payments made by Tenant
until the day that such over-payment shall have been refunded or credited in
full to Tenant, (y) if Landlord’s original determination of Tenant’s Share of
Excess Operating Expenses is determined to have been overstated by $25,000 (such
amount to be increased annually by the percentage increase in the CPI) or more,
Landlord shall pay the fees and expenses of the Arbiter and (z) if Landlord’s
original determination of Operating Expenses for the entire Building is
determined to have been overstated by five percent (5%) or more, Landlord shall
pay the reasonable, out-of-pocket cost of Tenant’s audit and Tenant shall have
the right, within ninety (90) days after such final agreement or determination,
to examine Landlord’s books and records relating solely to such overstated
item(s) for the immediately preceding five (5) Operating Years (including Base
Operating Expenses if applicable) and dispute the same in accordance with this
Section 6.2.3. If it is finally agreed or determined that the amounts paid by
Tenant to Landlord on account of Tenant’s Share of Excess Operating Expenses
were less than the amounts to which Landlord was entitled hereunder, Tenant
shall pay to Landlord the amount of such shortfall within thirty (30) days of
the date Tenant is notified of the error. “CPI” shall mean the Consumer Price
Index for All Urban Consumers, New York, N.Y. — Northern New Jersey — Long
Island, 1982-84=100; provided, however, that if the CPI or any successor index
shall cease to be published, Landlord and Tenant shall agree, in writing, on a
substitute therefor) during the relevant period.

 

25



--------------------------------------------------------------------------------

In connection with examining Landlord’s books and records hereunder, Tenant
covenants and agrees that Tenant will (a) not employ any person or firm who is
to be compensated, in whole or in part, on a contingency fee basis and
(b) maintain the information obtained from such examination in strict confidence
and not disclose the same, except (i) to Tenant’s officers, employees,
shareholders, partners or members, attorneys, accountants and other professional
consultants who have been advised of the confidentiality provisions contained
herein and agree to be bound by the same, (ii) to the extent reasonably
necessary to a court or Arbiter in connection with the dispute or (iii) to the
extent required by applicable law.

6.2.4 The imposition on Landlord by any portion of this Lease of an obligation
to perform any work, repairs or other acts with respect to the Property shall
not be construed as preventing Landlord from including the cost of such work,
repairs or other acts in Operating Expenses, to the extent the same is otherwise
properly includible therein pursuant to this Section 6.2.

6.3 SURVIVAL. All payment and refund obligations of Tenant and Landlord under
this Article 6 shall survive the expiration or earlier termination of this
Lease.

ARTICLE 7

REPAIRS AND SERVICES

7.1 LANDLORD’S OBLIGATION TO REPAIR. Except as otherwise provided in this Lease,
Landlord shall (or with respect to the Common Elements, shall cause the Board
to), throughout the Lease Term, operate, keep and maintain in good order,
condition and repair in a manner consistent with a Class A office building in
midtown Manhattan:

(a) the roof, the exterior and load bearing walls (including exterior windows),
the structural floor slabs and other structural elements of the Unit;

(b) the common facilities of the Building, including HVAC, plumbing and other
Building systems and equipment servicing the Premises (other than any
supplementary or accessory HVAC, and telecommunication/computer systems and/or
any item of such equipment exclusively serving the Premises); and

(c) make any of the repairs and/or replacements which, under the provisions of
Section 7.2 hereof, it is Tenant’s obligation to make and perform, if, when and
to the extent the necessity for such repairs results from the negligence or
willful misconduct of Landlord or its agents, employees or contractors, but
subject always to Section 11.7 hereof.

Neither Landlord nor the Board shall be responsible to make any improvements or
repairs to the Unit, Building or the Premises other than as expressly provided
in this Section 7.1, unless expressly otherwise provided in this Lease. Tenant
shall promptly give Landlord notice of any damage to the Premises, the Unit or
the Building (whether or not caused by Tenant) or of any defects in any portion
thereof or in any fixtures or equipment therein promptly after Tenant first
learns thereof. In making any repairs, alterations, additions or improvements in
the Premises, Landlord shall, use reasonable efforts to minimize interference
with Tenant’s use and occupancy of the Premises; it being understood that the
foregoing shall in no event obligate Landlord or the

 

26



--------------------------------------------------------------------------------

Board to do such work on an “overtime” basis unless such work will materially
interfere with Tenant’s business operations in the Premises; provided, however,
that Landlord shall not be required to perform such work on an “overtime” basis
to the extent that such work was requested by Tenant or would not have been
needed but for a violation by Tenant of its obligations under this Lease unless
Tenant agrees to pay the differential in costs, in which case Tenant shall pay
to Landlord, as Additional Rent hereunder, within thirty (30) days after
Landlord’s demand therefor, an amount equal to the difference between the
regular rates and the overtime or other premium pay rates actually incurred by
Landlord relating to such work, including all fringe benefits and other elements
of such pay rates, for such labor and any other out-of-pocket overtime costs or
expenses reasonably incurred.

7.2 TENANT’S REPAIRS AND MAINTENANCE.

(a) Tenant covenants and agrees that, from and after the Commencement Date and
until the end of the Lease Term, Tenant, at its expense, will keep neat and
clean and maintain in good order, condition and repair the Premises, Alterations
and all fixtures or facilities contained in the Premises which do not constitute
part of the Common Elements or the Building systems, including, without
limitation, any distribution conduits for the HVAC system serving the Premises,
any supplemental air conditioning units, any private lavatory and any public
lavatories located on floors leased entirely to Tenant, shower, toilet,
washbasin and kitchen facilities, and all plumbing serving or connected to such
systems or facilities, and will make all required repairs thereto and/or
replacements of portions thereof, excepting only for those repairs or
replacements for which Landlord or the Board is responsible under the terms of
Section 7.1 or Articles 9 or 12 of this Lease or unless due to Landlord’s
negligence or willful misconduct. Tenant shall not permit or commit any waste,
and, notwithstanding anything to the contrary set forth in Section 7.1, but
subject to Section 11.7 hereof, Tenant shall be responsible for the cost of all
repairs and replacements to the Premises, the Unit, the Building and the
facilities of the Building, whether ordinary or extraordinary, structural or,
non-structural, when necessitated by Tenant’s, or its subtenant’s or assignee’s,
moving property in or out of the Building or installation or removal of
furniture, fixtures or other property or by the performance by Tenant, or its
subtenant or assignee, of any alterations or other work in the Premises, or when
necessitated by the negligent acts or willful acts of Tenant, its assignee or
subtenant, or its or their agents, employees, contractors or invitees or the use
or occupancy or manner of use or occupancy of the Premises other than in
accordance with the terms of this Lease; provided, however, that any repairs and
maintenance outside of the Premises or to the Common Elements for which Tenant
is responsible pursuant to the foregoing provisions of this Section shall be
performed by Landlord or the Board at Tenant’s commercially reasonable cost and
expense. Tenant, at its expense, shall promptly replace or repair all scratched,
damaged or broken doors and interior glass in the Premises if such scratch,
damage or break is visible from any passenger elevator lobby on any floor of the
Premises. Tenant shall be responsible for the cost of all repainting and all
repairs, maintenance and replacement of wall, ceiling and floor coverings in the
Premises. All of said repairs and any restorations or replacements required in
connection therewith shall be of a quality and class at least equal to the
original work or installations and shall be done in a good and workmanlike
manner to the reasonable satisfaction of Landlord.

(b) If repairs or replacements are required to be made by Tenant pursuant to the
terms hereof, Landlord may demand that Tenant make the same forthwith, and
(except in

 

27



--------------------------------------------------------------------------------

cases of emergency, where no notice or demand shall be required) if Tenant
refuses or neglects to commence such repairs or replacements within thirty
(30) days after such demand and/or approval of plans and specifications (if
applicable) or to complete the same with reasonable diligence thereafter,
Landlord or the Board, as applicable, may (but shall not be required to do so)
make or cause such repairs or replacements to be made and shall not be
responsible to Tenant for any loss or damage that may accrue to Tenant’s stock
or business by reason thereof provided that Landlord shall use reasonable
efforts to minimize interference with the conduct of Tenant’s business and any
such loss or damage (but Landlord shall have no obligation to employ contractors
or labor at so-called overtime or other premium pay rates or to incur any other
overtime costs or expenses whatsoever unless Tenant agrees to pay the
differential in costs, in which case Tenant shall pay to Landlord, as Additional
Rent hereunder, within thirty (30) days after Landlord’s demand therefor, an
amount equal to the difference between the regular rates and the overtime or
other premium pay rates actually incurred by Landlord relating to such work,
including all fringe benefits and other elements of such pay rates, for such
labor and any other out-of-pocket overtime costs or expenses reasonably
incurred). If Landlord makes or causes such repairs or replacements to be made,
Tenant agrees that Tenant will within thirty (30) days of demand, pay to
Landlord as Additional Rent the cost thereof, together with interest thereon at
the Lease Interest Rate.

7.3 SERVICES. Subject to the provisions of Sections 14.3 and 20.12, Landlord
agrees to provide or cause to be provided the services set forth in Exhibit D
annexed hereto to the Building and the Premises during Operating Hours (as
defined in Exhibit D). Landlord shall operate the Building to a standard
comparable to other Class A office buildings in midtown Manhattan.

7.4 LANDLORD’S FAILURE TO REPAIR OR PROVIDE SERVICES. Anything in this Lease to
the contrary notwithstanding, if solely by reason of Landlord’s negligence or
willful misconduct, Landlord shall be unable to supply services or to make
repairs which Landlord is obligated under the terms of this Lease to supply or
to make for more than seven (7) consecutive Operating Days after notice from
Tenant to Landlord, and as a result of such failure the Premises or a portion
thereof are rendered untenantable and Tenant cannot and does not use the entire
Premises or such portion for the conduct of its business, then in such event, as
Tenant’s sole and exclusive remedy, Tenant’s obligation to pay Annual Fixed Rent
and Additional Rent on account of Taxes and Operating Expenses, or a
proportionate share thereof based on the untenantable portion, shall be abated
from and after the eighth (8th) day after such notice to Landlord until such
condition is cured by Landlord or Tenant recommences use of the Premises of such
portion for the conduct of its business. Notwithstanding the foregoing, during
any period of time in which the Unit is not owned by Boston Properties Limited
Partnership, Boston Properties, Inc. or any affiliate of either of such
entities, the aforesaid seven (7) Operating Day period shall be deemed waived
and the abatement shall be effective immediately after notice from Tenant if the
inability to supply services or make repairs is due solely by reason of
Landlord’s willful misconduct.

 

28



--------------------------------------------------------------------------------

ARTICLE 8

ALTERATIONS

8.1 TENANT’S RIGHTS. Tenant may from time to time during the Lease Term, at its
expense, make such alterations, additions, installations, substitutions,
improvements and decorations (collectively, with Tenant’s Work, referred to as
“Alterations”) in and to the Premises as Tenant may consider necessary or
desirable for the conduct of its business in the Premises, subject to the
following conditions:

(a) the outside appearance or the strength of the Building or any of its
structural parts shall not be affected;

(b) no part of the Building outside of the Premises shall be physically affected
(provided that the foregoing shall not prevent Tenant from making connections to
or involving the HVAC, plumbing, electrical, life safety, proprietary of other
systems or common facilities of the Building performed subject to and in
accordance herewith);

(c) no other tenant or occupant of the Building, and no common area of the
Building or the Unit, shall be adversely affected, other than to a de minimis
extent;

(d) the proper and economical functioning of the Building systems or facilities
of the Unit or the Building or any portion thereof shall not be affected
(provided that the foregoing shall not prevent Tenant from making connections to
or involving the HVAC, plumbing, electrical, life safety, proprietary of other
systems or common facilities of the Building performed subject to and in
accordance herewith);

(e) before proceeding with any Alterations, Tenant shall obtain Landlord’s
written consent (which consent shall not be unreasonably withheld provided the
conditions of this Article 8 are satisfied) and submit to Landlord for approval
plans and specifications for the work to be performed. Within fifteen (15) days
after its receipt of a submission of plans and specifications, Landlord shall
either consent thereto or specify any objections thereto. If Landlord does not
respond to Tenant’s request for approval within such fifteen (15) day period,
then Tenant shall have the right to give Landlord a second notice requesting
such approval and, provided such second request for approval shall prominently
specify that Landlord’s failure to approve or disapprove the same within seven
(7) Operating Days after Landlord’s receipt thereof constitutes an approval
thereof, then in the event Landlord fails to approve or disapprove such plans
and specifications within such seven (7) Operating Day period, Landlord shall be
deemed to have approved the same. Notwithstanding the foregoing, Tenant shall
have no obligation to obtain Landlord’s consent or approval in connection with
decorative work, technology work (i.e., voice and/or data cabling, equipment
installations and upgrades), or other Alterations, the cost of which, as
reasonably estimated by Tenant, will not exceed $250,000.00, either individually
or in the aggregate with other Alterations performed within the twelve
(12) month period immediately preceding, provided that (i) Tenant gives Landlord
at least ten (10) days’ prior notice describing such Alterations in reasonable
detail (including Tenant’s reasonably detailed estimate of the cost thereof and
setting forth the name(s) and address(es) of the contractor(s) whom Tenant
desires to perform such Alterations), (ii) a building, alteration or other
governmental permit is not required

 

29



--------------------------------------------------------------------------------

or otherwise filed in connection therewith and (iii) the Building systems or
facilities of the Unit or the Building or any portion thereof shall not be
affected (provided that the foregoing shall not prevent Tenant from making
connections to or involving the HVAC, plumbing, electrical, life safety,
proprietary of other systems or common facilities of the Building performed
subject to and in accordance herewith). Landlord may as a condition of its
consent require Tenant (A) to perform all such work at such times and in such
manner as to create the least practicable interference with the use of the
Building by the other tenants and occupants thereof, including, but without
limitation, on an “overtime” basis, or (B) to make revisions in and to its plans
and specifications.

(f) [intentionally deleted]; and

(g) in performing the work involved in such Alterations, Tenant shall perform,
observe and comply with all of the conditions and covenants set forth in the
provisions of this Article.

Landlord’s review and approval of Tenant’s plans and specifications and consent
to the performance of the work described therein shall not be deemed an
agreement by Landlord or the Board that such plans, specifications and work
conform with applicable law and insurance requirements, nor shall it be deemed a
waiver by Landlord of compliance by Tenant with any provisions of this Lease,
nor shall it impose upon Landlord or the Board any liability or obligation with
respect to such work or the performance thereof Landlord shall cooperate with
Tenant to afford Tenant reasonable access to the floor of the Building below the
Premises as necessary (including penetration of the slab) in order to perform
Tenant’s Work or other Alterations, provided that such work shall in no event
decrease the height of the hung ceiling of such other floor or necessitate the
relocation of wiring or equipment located within the ceiling, and subject in any
event to the rights of other tenants and the other provisions of this
Section 8.1, including, without limitation, the requirement that Tenant perform
all such work at such times and in such manner as to create the least
practicable interference with the use of the Building by the other tenants and
occupants thereof, including, but without limitation, on an “overtime” basis.

Subject to the provisions of this Article 8, Landlord shall not unreasonably
withhold or delay its consent to the installation by Tenant of (i) a security
system for the Premises and (ii) an internal staircase connecting the
thirty-second (32nd) floor of the Premises to the 31st Floor Premises (it being
agreed that such internal staircase and the slab cuts relating thereto shall be
deemed to be Specialty Alterations).

8.2 CONFORMITY WITH LAW. Tenant covenants and agrees that any Alterations made
by it to or upon the Premises shall be done in a good and workmanlike manner and
in conformity and compliance with all applicable Laws and with all applicable
requirements of insurers and insurance rating or underwriting organizations,
that materials and equipment of substantially comparable quality and class to
installations in a Class A office building in Midtown Manhattan shall be
employed therein, and that the structure of the Unit and the Building shall not
be endangered or impaired thereby.

 

30



--------------------------------------------------------------------------------

8.3 PERFORMANCE OF WORK, GOVERNMENTAL APPROVALS, INSURANCE.

(a) All Alterations and installation of furnishings by Tenant (i) shall be
coordinated with any work being performed by Landlord or the Board and in such
manner as to maintain harmonious labor relations and not to damage the Building
or interfere with or delay Building construction or operation or increase the
cost thereof, (ii) shall not interfere with the use or occupancy of any other
tenant or occupant of the Building by more than a de minimis extent (iii) to the
extent connected to or involving any portion of the HVAC, plumbing, electrical,
life safety, proprietary or other systems of the Building, shall be performed by
a contractor designated by Landlord or the Board in their sole and absolute
discretion provided that the charges of such contractor shall be reasonable in
relation to the charges of contractors providing similar services in other
Class A office buildings in midtown Manhattan, and (iv) with respect to all
Alterations and installations which are not the subject of the foregoing clause
(iii), shall be performed by contractors and subcontractors first approved by
Landlord, which approval shall not be unreasonably withheld or delayed. Landlord
hereby approves the entities listed on Exhibit G attached hereto as Tenant’s
contractors for the performance of Tenant’s Work.

(b) Tenant shall (i) procure all necessary governmental permits, licenses and
certificates, (ii) make all required filings of plans with governmental
authorities before making any Alterations, (iii) obtain all required
governmental approvals upon the completion thereof, and (iv) deliver copies of
the items set forth in subsections (i) through (iii) above to Landlord for
inspection by Landlord, and, if applicable, for Landlord’s and/or the Board’s
reasonable approval. Upon completion of any Alterations with respect to which
Tenant is required to obtain Landlord’s consent under Section 8.1 hereof, Tenant
shall deliver to Landlord (A) an architect’s certificate from Tenant’s architect
certifying that the Alterations have been completed in accordance with the
approved plans and specifications and (B) three (3) complete “as built” sets of
Tenant’s plans and specifications prepared on an AutoCAD Computer Assisted
Drafting and Design System (or such other system or medium reasonably approved
by Landlord and generally used in the industry) using naming conventions issued
by the American Institute of Architects in June, 1990 (or such other naming
conventions as Landlord may reasonably accept) and magnetic computer media of
such record drawings and specifications, translated into in a format compatible
with AutoCAD Release 2000 or later or another format reasonably acceptable to
Landlord. Tenant shall also be required to deliver the items set forth in
clauses (A) and (B) above for Alterations with respect to which Landlord’s
consent is not required, but only if and to the extent such items shall have
otherwise been prepared by or on behalf of Tenant or any Tenant Party and
subject to Section 19.1(f) below. Landlord shall, at no cost to Landlord,
reasonably cooperate with Tenant in connection with the foregoing and execute
any applications for permits (if the provisions of any applicable law or legal
requirement requires that Landlord join in such application) necessary in
connection with any Alterations regardless of whether or not Landlord’s approval
for such Alterations shall have been obtained; provided, however, that
Landlord’s execution of any such application shall not be deemed to constitute
Landlord’s consent to the performance of the work described therein, nor an
agreement by Landlord that such plans, specifications and work conform with
applicable law and insurance requirements, nor a waiver by Landlord of
compliance by Tenant with any provisions of this Lease, nor shall it impose upon
Landlord any liability or obligation with respect to such work or the
performance thereof. Tenant shall use an expediter designated by Landlord (as of
the Date of this Lease, Landlord designates Milrose Consultants, Inc.) in
connection with making such filings and obtaining such

 

31



--------------------------------------------------------------------------------

permits, licenses, certificates and approvals provided that the fees charged by
such expeditor shall be reasonable in relation to the charges for similar
services provided by similar expeditors providing similar services to Class A
office buildings in midtown Manhattan. At any and all times during the period of
construction of any Alterations, Landlord and/or the Board shall be entitled to
have a representative or representatives on the site to inspect such
Alterations, and such representative or representatives shall have free and
unrestricted access to any and every part of the Premises and Landlord shall use
reasonable efforts to minimize interference with Tenant’s Work during such
access. Tenant shall keep full and accurate records of the cost of any
Alterations in and to the Premises and shall, if requested by Landlord, make the
same available to Landlord and/or the Board for use in connection with any
proceeding to review the assessed valuation of the Unit or the Building or any
proceedings to acquire the Land, the Unit and/or Building for public or
quasi-public use.

(c) In addition, Tenant shall carry or cause each contractor to carry the
insurance required pursuant to Section 11.13 hereof.

(d) In connection with the making of any Alterations, (i) Tenant shall make all
arrangements for, and shall pay all actual costs incurred in connection with,
use of the freight elevator(s) serving the Premises, and (ii) Landlord shall not
impose any supervisory charges in connection with the performance of
Alterations; provided, however, Tenant shall promptly reimburse Landlord within
thirty (30) days of demand, as Additional Rent, for any and all reasonable,
actual out-of-pocket costs and expenses incurred by Landlord in connection with
the review of Tenant’s plans and specifications for any such Alterations by any
third-party architect, engineer or other consultant retained by Landlord to the
extent Landlord reasonably believes the engagement of such third party is
prudent due to the nature of the Alteration. Notwithstanding anything to the
contrary contained herein or in Exhibit D attached hereto, solely in connection
with Tenant’s Work and initial move-in to the Premises, Tenant shall be entitled
to an aggregate of forty (40) hours of use of the freight elevator(s) during
non-Operating Hours free of charge.

8.4 LIENS. Tenant shall promptly pay and discharge all costs and expenses of any
work done in or on the Premises by Tenant or its subtenants, and its and their
agents, employees or contractors, and shall not do or fail to do any act which
shall or may render the Unit, the Building or any part thereof, or the Premises
or any part thereof subject to any mechanic’s lien or other lien or security
agreement or charge or chattel mortgage or conditional bill of sale or title
retention agreement (hereinafter collectively called “Lien”), and if any Lien be
filed against the Unit, the Building, the Premises, any Alterations, or any
portion of any of the foregoing, Tenant shall, at Tenant’s own cost and expense,
cause the same to be removed of record by bonding or otherwise within thirty
(30) days after Tenant receives written notice of the filing of any such Lien;
and, in default thereof, Landlord may, in addition to any other rights and
remedies it may have by reason of Tenant’s default, cause any such Lien to be
removed of record by bond, and Tenant shall reimburse Landlord as Additional
Rent for all costs and expenses incidental to the bonding of any such Lien
incurred by Landlord, together with interest thereon at the Lease Interest Rate.

8.5 VIOLATIONS; DISRUPTION. Tenant, at its expense, and with diligence and
dispatch, shall cause to be discharged or cancelled all notices of violation
arising from any Alterations which are issued by the Department of Buildings of
The City of New York or any other public or

 

32



--------------------------------------------------------------------------------

quasi-public authority having jurisdiction. Nothing contained in this
Section 8.5 shall prevent Tenant from contesting, in good faith and at its own
expense, any such notices of violation, provided that Tenant shall comply with
the provisions of Section 9.3 hereof. In addition, Tenant shall not exercise any
of its rights under this Article 8 or any other provision of this Lease, or use
or occupy the Premises, in such manner as would create any work stoppage,
picketing, labor disruption or dispute or a violation of any of Landlord’s or
the Board’s union contracts affecting the Land, the Unit or the Building, or
which would unreasonably interfere with the business of Landlord, the Board or
of any tenant or occupant of Building. In the event of the Tenant’s failure to
comply with the preceding sentence, Tenant shall, immediately upon notice from
Landlord, cease all manner of exercise of such rights which give rise to such
failure to comply. If Tenant shall fail to cease such manner of exercise of its
rights as aforesaid, Landlord, in addition to any other rights available to it
under this Lease and pursuant to law, shall have the right to seek an injunction
without notice to the Tenant.

8.6 TENANT’S PROPERTY. Except as otherwise provided in this Section 8.6, all
work, construction, repairs, Alterations, other improvements or installations
made to or upon the Premises (including, but not limited to, the construction
performed by Landlord or Tenant under Article 4 and Exhibit C), whether or not
at the expense of Tenant, shall become part of the Premises and shall become the
property of Landlord and remain upon and be surrendered with the Premises as a
part thereof upon the Expiration Date or earlier termination of the Lease Term.

(a) All personal property not permanently affixed to the Building, including
moveable partitions, business and trade fixtures, machinery and equipment,
communications and office equipment, whether or not attached to or built into
the Premises, which are installed in the Premises by or for the account of
Tenant and can be removed without damage to the Building, and all furniture,
furnishings and other moveable articles of personal property located in the
Premises (all of which are herein referred to as “Tenant’s Property”) shall
remain the property of Tenant and may be removed by Tenant or any person
claiming under Tenant at any time or times during the Lease Term and (with the
exception of special cabinet work or property which is built into the Premises
and custom-fitted furniture or cabinetry) shall be removed by Tenant at the
expiration or earlier termination of the Lease Term. Tenant shall repair any
damage to the Premises occasioned by the removal by Tenant or any person
claiming under Tenant of any Tenant’s Property from the Premises.

(b) At the Expiration Date or earlier termination of the Lease Term, unless
otherwise specified in writing by Landlord at least sixty (60) days prior
thereto, Tenant shall remove from the Premises any Specialty Alterations made to
the Premises for which such removal was made a condition of such consent under
Section 8.1 or Exhibit C. Upon such removal Tenant shall restore the Premises to
their condition prior to installation of such Specialty Alterations and repair
any damage occasioned by such removal and restoration.

(c) Any items of Tenant’s Property (except money, securities and like valuables)
which remain on the Premises after the Expiration Date or earlier termination of
the Lease Term may, at the option of Landlord, be deemed to have been abandoned
and in such case may either be retained by Landlord as its property or may be
disposed of without accountability, at Tenant’s expense, in such manner as
Landlord may see fit.

 

33



--------------------------------------------------------------------------------

(d) If at any time during the Lease Term, Tenant and the other Tenant Parties
cease using any wiring or cabling installed by or on behalf of Tenant or any
other Tenant Party in any portion of the Premises or in any other portions of
the Building (other than a cessation that is temporary and where Tenant or
another Tenant Party intends to resume using such wiring or cables within a
reasonable period of time after such cessation or a cessation in connection with
the occurrence of the Expiration Date), Tenant shall promptly give written
notice to Landlord of such cessation and, subject to the applicable requirements
of this Lease and only to the extent required by applicable Law, shall remove
such unused wiring and cabling at Tenant’s sole cost and expense prior to the
expiration or earlier termination of the Lease Term. In order for Landlord and
Tenant to (i) identify any wiring or cabling installed by or on behalf of Tenant
or any other Tenant Party in any portion of the Premises or in any other
portions of the Building and/or (ii) trace the starting and terminating points
of such wiring and cabling, Tenant shall cause such wiring and cabling to be
labeled and tagged, when installed, with appropriate identification marks and
shall maintain, during the Lease Term for all then existing wiring and cabling,
“as installed” drawings containing a guide or key to such marks and showing the
routing of such wiring and cabling. Upon Landlord’s request, Tenant shall
provide to Landlord and Landlord’s representatives and contractors reasonable
access to such “as installed” drawings for inspection and copying.
Notwithstanding anything to the contrary contained in this Lease, Tenant shall
not have any obligation, upon the expiration or earlier termination of this
Lease, to remove any wiring or cabling installed by or on behalf of Tenant in
any portion of the Premises or in any other portions of the Building and used by
a Tenant Party, as long as Tenant has complied with the obligations set forth in
this paragraph. Promptly after Tenant’s request, Landlord will provide Tenant
with copies of any as-installed drawings that are in Landlord’s possession.

8.7 SPECIALTY ALTERATIONS. All fixtures, equipment, improvements, ventilation
and air-conditioning equipment and appurtenances attached to or built into the
Premises at the commencement of or during the term of this Lease, whether or not
by or at the expense of Tenant (but excluding Tenant’s Property), shall be and
remain a part of the Premises, shall, upon the expiration or sooner termination
of this Lease, be deemed the property of Landlord (without representation or
warranty by Tenant) and shall not be removed by Tenant, except as provided in
this Section 8.7. Notwithstanding the foregoing provisions, upon notice to
Tenant no later than forty-five (45) days prior to the Expiration Date or upon
reasonable notice with respect to such earlier date upon which the Lease Term
shall expire, Landlord, subject to the provisions of the last sentence of this
Section 8.7, may require Tenant to remove substantially to the condition of the
raw space existing prior to their installation (but in no event to the condition
existing prior to the installation, unless the condition existing prior to the
installation was raw space), any cooking kitchens, cafeterias, vaults, private
restrooms (excluding, however, any unisex restrooms installed by Tenant to
comply with the requirements of the ADA in lieu of renovating existing core
bathrooms and any wiring or cabling installed by or on behalf of Tenant or any
other Tenant Party), security areas, staircases, raised or above-slab reinforced
flooring, slab cuts, generators, uninterrupted power supply systems and
preaction fire alarm systems and associated equipment, high density file rooms,
free-standing or floor mounted supplemental HVAC systems (but not those built
into ceilings), or other items which are substantially as difficult or expensive
to remove as any of the foregoing items enumerated in this sentence (herein
collectively called “Specialty Alterations”). Notwithstanding the foregoing, in
no event shall Tenant be required to remove any Specialty Alterations existing
in the Premises on the Commencement Date. In such event Tenant shall remove the
foregoing from the Premises and the Building prior

 

34



--------------------------------------------------------------------------------

to the expiration of this Lease at Tenant’s expense. Upon such removal Tenant
shall, at its expense, repair any damage to the affected portion(s) of the
Premises, the Unit, the Common Elements or the Building due to such removal.
Notwithstanding anything to the contrary contained herein: (i) Tenant may
include with any Alterations request a written request that Landlord designate
any Alterations that constitute Specialty Alterations and which Landlord will
require Tenant to remove pursuant to the provisions of this Section 8.7 and
(ii) Landlord shall not have the right to require Tenant to remove any Specialty
Alterations not so designated by Landlord at such time (provided, however, that
any internal staircase connecting the thirty-second (32nd) floor of the Premises
to the 31st Floor Premises and the slab cuts relating thereto installed by on
behalf of Tenant shall be deemed Specialty Alterations with respect to which
Tenant shall be required to remove and restore). Any such request made by Tenant
must specifically refer to the provisions of this Section 8.7 and the
consequences of Landlord’s failure to designate any such Alterations as
Specialty Alterations which will be required to be removed by Tenant. Landlord
shall not have the right to require Tenant to remove Specialty Alterations
(A) which are already in place as of the Commencement Date or (B) which Landlord
does not require Tenant to remove in accordance with the second sentence of this
Section 8.7.

8.8 SURVIVAL. The provisions of this Article 8 shall survive the expiration or
sooner termination of this Lease.

ARTICLE 9

LAWS, ORDINANCES, REQUIREMENTS OF PUBLIC AUTHORITIES

9.1 CERTIFICATE OF OCCUPANCY. Landlord covenants and agrees that throughout the
Lease Term, the certificate of occupancy issued for the Building (or for the
Unit, or any portion thereof, if a separate certificate of occupancy for the
Unit, or any portion thereof, be issued) will permit the Premises to be used and
occupied for general office purposes, and will be maintained by Landlord
throughout the Lease Term. A copy of the current certificate of occupancy for
the Building is attached hereto as Exhibit L.

9.2 TENANT’S OBLIGATIONS. Tenant shall, at its expense, comply with all laws and
requirements of public authorities and all requirements of insurance bodies now
or hereafter in effect which shall, with respect to the Premises or the
occupancy, use or manner of use of the Premises or to any abatement of nuisance,
impose any violation, order or duty upon Landlord, the Board or Tenant arising
from (i) Tenant’s use of the Premises, (ii) the manner of conduct of Tenant’s
business in the Premises or the operation by Tenant of its installations,
equipment or other property thereon, (iii) any cause or condition created by or
at the instance of Tenant, (iv) the making or performance of any Alterations,
installations or other work by Tenant in or on the Premises, including, without
limitation, any Tenant’s Work, or (v) the breach by Tenant of any of its
obligations under this Lease; and Tenant shall make all repairs or Alterations
required thereby, whether structural (in which event all such repairs or
Alterations shall be performed by Landlord and the reasonable out-of-pocket cost
thereof shall be paid by Tenant) or nonstructural, ordinary or extraordinary.
Notwithstanding the foregoing, Tenant shall not be required to make any
Alterations pursuant to the foregoing clauses (i) or (ii) unless the same are
required by reason of (A) Tenant’s particular manner of use of the Premises
other than for normal and customary ordinary office purposes or (B) any
ancillary use permitted hereunder other than those ancillary to normal and
customary ordinary office purposes. In addition to the foregoing, Tenant agrees
to participate in all fire and other safety compliance procedures instituted by
Landlord, the Board and/or public authorities for the Building.

 

35



--------------------------------------------------------------------------------

9.3 TENANT’S RIGHT TO CONTEST. If Tenant receives notice of any violation of any
law or requirement of public authority or requirement of insurance bodies
applicable to the Premises, it shall give prompt notice thereof to Landlord.
Tenant may, at its expense, contest the validity or applicability of any such
law or requirement of public authority or requirement of insurance bodies by
appropriate proceedings prosecuted diligently and in good faith, and may defer
compliance therewith, provided that (i) neither Landlord nor the Board is
thereby subjected to criminal prosecution or criminal or civil penalty of any
nature, (ii) no unsafe or hazardous condition remains unremedied, (iii) the
Premises, or any part thereof, shall not be subject to being condemned or
vacated by reason of such non-compliance or such contest, (iv) no insurance
policy carried in respect of the Unit by Landlord or in respect of the Building
or the Common Elements by the Board is cancelled and no premium for any such
policy is increased by reason of such non-compliance or such contest, and
(v) such non-compliance or contest shall not constitute or result in any
violation of any Underlying Lease or any mortgage on the Unit or the Building or
on an Underlying Lease thereof the provisions of which Tenant has notice, and
Tenant complies with all requirements of all such Underlying Leases or mortgages
the provisions of which Tenant has notice including those, if any, relating to
the furnishing of security. Tenant shall keep Landlord advised as to all
settlements of such contest. Landlord agrees to execute any document reasonably
required by Tenant in order to permit Tenant effectively to carry on any such
contest, provided neither Landlord nor the Board is thereby subjected to any
cost or expense or exposed to any liability or obligation on account thereof.

9.4 WINDOW CLEANING. Tenant will not clean, nor require, permit, suffer or allow
any window in the Premises to be cleaned, from the outside in violation of
Section 202 of the New York Labor Law or of the rules of the New York City Board
of Standards and Appeals or of any other board or body having or asserting
jurisdiction.

9.5 LANDLORD’S OBLIGATIONS. Landlord shall, at its expense, comply, or cause the
Board to comply, with all laws and requirements of public authorities and
insurance bodies with respect to the common areas, facilities and systems of the
Building and the Property, and the Premises to the extent that such compliance
is not the obligation of Tenant under Section 9.2 hereof, but may defer
compliance so long as Landlord or the Board shall be contesting the validity or
applicability thereof in good faith.

ARTICLE 10

USE

10.1 OFFICE USE. Tenant shall use and occupy the Premises only for executive,
administrative and general offices and for uses reasonably ancillary and
incidental thereto and for no other purpose. Subject to the other provisions of
this Lease (including all exhibits) and Landlord’s reasonable security
procedures, Tenant shall have access to the Premises twenty-four (24) hours per
day, seven (7) days per week, 365 days per year.

 

36



--------------------------------------------------------------------------------

10.2 ADDITIONAL PERMITTED USES. Tenant may, in addition to using the Premises
for the purposes permitted by Section 10.1 but subject to Tenant’s compliance in
respect thereof with the provisions of Section 9.2, also use portions of the
Premises for the installation, maintenance and operation in the Premises of
(i) electronic data processing equipment, word processing equipment and business
machines, (ii) duplicating equipment, (iii) trading rooms and floors,
(iv) warming pantries, (v) a kitchen for use solely by Tenant and its respective
employees and visitors, which may contain reheating but not cooking equipment,
including items such as a microwave, coffee maker, sink, ice maker, soda
machine, vending machines, tables and chairs, dishwasher, hot water heater and
refrigerator; provided that (A) no cooking or other preparation of food (other
than the reheating of food by a microwave and the preparation of beverages)
shall be done in the kitchen, (B) no food or beverages will be kept or served in
the Premises in a manner or under any conditions which result in fumes or odors
being emitted from, or detectable outside of, the Premises such that same may
unreasonably affect other tenants or occupants of the Building, (C) such portion
or portions of the Premises shall be at all times maintained by Tenant in a
clean and sanitary condition and free of refuse, insects and rodents (including
required use of extermination services) and (D) no alcoholic beverages may be
served in the Premises except in connection with functions related to Tenant’s
business and not for sale, (vi) conference center, (vii) training rooms,
(viii) a mailroom, (ix) an executive washroom and showers for use only by
Tenant’s employees and visitors (provided that Landlord shall have approved
Tenant’s plans therefor in accordance Article 8 hereof), (x) storage areas,
(xi) libraries and (xii) filing rooms; in each case used for purposes incidental
to the business of Tenant with electrical loads and floor loads not to exceed
the respective load capacities set forth in Exhibit D and provided that none of
the foregoing shall (A) violate any laws or requirements of public authorities,
(B) constitute a public or private nuisance, (C) cause discomfort to any other
tenants or occupants of the Building (other than to a de minimis extent) or
interfere with the use or occupancy of other portions of the Building, or
(D) violate any of Tenant’s other obligations under this Lease. Nothing set
forth in this Section 10.2 shall in any way imply any representation by Landlord
that the Building or the Premises are suited or can be adapted in any way for
any of the foregoing additional uses, nor shall anything contained herein be
deemed to imply any agreement by Landlord to grant Tenant the right to use any
portion of the Building outside of the Premises for any special equipment,
venting or ducting in connection with any installation which may be required in
connection with the adaptation of the Premises for any of the foregoing uses.

10.3 RESTRICTIONS. Tenant shall not permit the Premises or any part thereof to
be used in any manner, or anything to be done therein, or permit anything to be
brought into or kept in the Premises, which would in any way (i) violate any law
or requirement of public authorities or requirement of insurance bodies,
(ii) cause structural injury to the Building or any part thereof,
(iii) interfere with the normal operation of the HVAC, plumbing, electrical or
other mechanical or electrical systems of the Unit or the Building or the
elevators installed therein, (iv) constitute a public or private nuisance,
(v) alter the appearance of the exterior of the Building, (vi) affect in any
adverse way any portion of the interior of the Building other than the Premises
(other than to a de minimis extent), (vii) interfere with the use or occupancy
of any other tenant or occupant of the Building (other than to a de minimis
extent), (viii) create any offensive odors or noise, (ix) result in the leakage
of fluid or the growth of mold or the creation of any other condition which
causes, or in Landlord’s reasonable opinion would be likely to cause, an
internal air quality problem in the Premises or the Building, or (x) violate any
provision of the Condominium

 

37



--------------------------------------------------------------------------------

Documents. Tenant shall not solicit other occupants of the Building to use
wireless internet service that emanates from the Premises. Tenant shall use
reasonable efforts to prevent the signals of Tenant’s wireless internet service
(if any) from emanating beyond the Premises or otherwise interfering in any
material respect with any Building systems. Tenant shall not, nor permit any
Tenant Party to, photograph, broadcast, record or otherwise make, use or
transmit images of the Premises or the Building for any reason, including,
without limitation, for use in movies, television, the internet, newspapers,
magazines or other publications or media; provided that the foregoing shall not
prohibit (A) the making or use of images of the Premises or the Building by
Tenant and its permitted assignees and subtenants solely in connection with
advertising approved by Landlord for marketing the Premises or a portion thereof
for assignment or subletting (subject to the provisions of Article 13 hereof),
(B) Original Tenant from producing recorded or photographed interviews in the
Premises in the ordinary course of Original Tenant’s business or (C) Original
Tenant from producing marketing materials related to its business containing
images of the Premises or the Building (provided that such images (i) shall be
reasonably approved by Landlord and (ii) shall not be used to compete with the
business of Landlord or any of its affiliates).

10.4 PROHIBITED USES. Without limiting the restriction on use set forth in
Section 10.1, Tenant shall not under any circumstance use or permit the use of
the Premises or any part thereof for any of the following which are expressly
prohibited:

(a) sale at retail of any products or materials whatsoever;

(b) the conduct of a public auction of any kind;

(c) the conduct of a commercial bank, trust company, savings bank, safe deposit
or savings and loan association or any branches of any of the foregoing or a
loan company business (except for the conduct of a credit union or benefit plan
for Tenant’s employees) in each case open to the general public;

(d) the issuance and sale of traveler’s checks, foreign drafts, letters of
credit, foreign exchange or domestic money orders or the receipt of money for
transmission in each case on a walk-in basis open to the public;

(e) an employment agency;

(f) offices or agencies of a foreign government or political subdivisions
thereof;

(g) offices of any governmental bureau or agency of the United States or any
state or political subdivision thereof;

(h) offices of any charitable, religious, union or other not-for-profit, or any
tax exempt entity within the meaning of Section 168(j)(4)(A) of the Internal
Revenue Code of 1986, as amended, or any successor statute, or rule or
regulation applicable thereto, in each case to the extent the same are not
consistent with uses in comparable Class A office buildings in midtown
Manhattan;

 

38



--------------------------------------------------------------------------------

(i) offices of any public utility company, other than corporate, executive or
legal staff offices;

(j) data processing services rendered primarily to others than Tenant and which
are not strictly ancillary to Tenant’s business;

(k) health care professionals;

(l) schools or other training or educational uses (other than those which are
strictly ancillary to the Tenant’s business, such as training of Tenant’s
personnel to be employed in the Building);

(m) a clerical support business rendering clerical support services primarily to
others than Tenant or performing functions other than those which are strictly
ancillary to Tenant’s business;

(n) reservation centers for airlines or for travel agencies rendering services
primarily to others than Tenant or performing functions other than those which
are strictly ancillary to Tenant’s business;

(o) broadcasting centers for communications firms, such as radio and television
stations;

(p) any pornographic or obscene purposes, any commercial sex establishment, any
pornographic, obscene, nude or semi-nude performances, modeling, materials,
activities or sexual conduct or any other use that has or could reasonably be
expected to have a material adverse effect on Landlord’s financial condition,
the value of the Unit or the Building or the income therefrom;

(q) a showroom; and

(r) any other use or purpose which, in the reasonable judgment of Landlord, is
not in keeping with the character and dignity of the Building or which is
prohibited under the Rules and Regulations.

10.5 LICENSES AND PERMITS. If any governmental license or permit (other than the
Building certificate of occupancy which permits general office use) shall be
required for the proper and lawful conduct of Tenant’s business in the Premises,
or any part thereof, including, specifically, but without limitation, any place
of assembly permit or any amendment to the Building certificate of occupancy,
Tenant, at its expense, shall duly apply for, procure and thereafter maintain
such license or permit and submit the same to Landlord and the Board for
inspection. Tenant’s application for and procurement of any such license, permit
or amendment shall be subject to Landlord’s and the Board’s review and approval,
which shall not be unreasonably withheld or delayed. Tenant shall at all times
comply with each such license and permit and shall not at any time use or
occupy, or permit anyone to use or occupy, the Premises, or do or permit
anything to be done in the Premises, in violation of the certificate of
occupancy for the Building (or for the Unit, or any portion thereof, if a
separate certificate of occupancy for the Unit, or any portion thereof, be
issued).

 

39



--------------------------------------------------------------------------------

10.6 HAZARDOUS SUBSTANCES.

(a) No Tenant Party shall store, place, generate, manufacture, refine, handle,
or locate on, in, under or around the Premises, the Building or Property any
Hazardous Substance (as hereinafter defined), except for storage, handling and
use of reasonable quantities and types of cleaning fluids and office supplies in
the Premises in the ordinary course and the prudent conduct of Tenant’s business
in the Premises. Tenant agrees that (a) the storage, handling, use and disposal
of such permitted Hazardous Substances must at all times conform to all
applicable laws and requirements of public authorities and to applicable fire,
safety and insurance requirements; and (b) the types and quantities of permitted
Hazardous Substances which are stored in the Premises must be reasonable and
appropriate to the nature and size of Tenant’s operation in the Premises and
reasonable and appropriate for similar Class A office buildings in midtown
Manhattan. In no event shall Tenant be liable for any consequential or special
damages under this Section 10.6. Tenant agrees that in the event of Tenant’s
breach of this paragraph an injunction and/or specific performance action may
appropriately be brought by Landlord; provided that, Landlord’s election to
bring or not bring any such injunction and/or specific performance action shall
in no way limit, waive, impair or hinder Landlord’s other remedies against
Tenant. As used in this Lease, the term “Hazardous Substance” shall mean and
include any chemical, material, element, compound, solution, mixture, substance
or other matter of any kind whatsoever which is now or later designated,
classified, listed or regulated under any law, statute, ordinance, rule,
regulation, order or ruling of any agency of the State of New York, the United
States Government or any local governmental authority, including, without
limitation, asbestos, petroleum, petroleum hydrocarbons and petroleum based
products, urea formaldehyde foam insulation, polychlorinated biphenyls and freon
and other chlorofluorocarbons.

(b) Subject to Landlord’s obligations with respect to asbestos as set forth in
Section 4.1(b)(iv) hereof, Landlord shall remove or remediate any Hazardous
Substances found in the Premises during the Lease Term to the extent required by
applicable Laws, except to the extent a Tenant Party has introduced the same or
is otherwise responsible therefor pursuant to Section 10.6(a) above.

ARTICLE 11

INDEMNITY AND INSURANCE

11.1 TENANT’S INDEMNITY. Subject to Section 11.12 hereof, to the maximum extent
permissible by law, Tenant agrees to indemnify and save harmless the Landlord
Parties from and against all claims, damages, losses, actions, causes of
actions, proceedings, liens, fines, penalties, costs, expenses and liabilities
(including, without limitation, reasonable attorney’s fees) of whatever nature
(collectively, “Claims”) arising from (a) the use, occupancy, conduct or
management of the Premises or any business thereon (other than by the Landlord
Parties), (b) any work or thing whatsoever done, or any condition created (other
than by the Landlord Parties) in or about the Premises, (c) any negligent or
otherwise wrongful act or omission of Tenant or any of its subtenants, licensees
or invitees or its or their employees, agents or contractors, whether resulting
in injury or death to persons or damage to property or otherwise, (d) errors in
any applications

 

40



--------------------------------------------------------------------------------

executed and delivered by Landlord under Section 8.3(b) hereof, (e) the
performance of any Alterations by or on behalf of any Tenant Party, (f) any
deferral of compliance with, or contest of, any violation of any Law undertaken
by Tenant under Section 9.3 hereof, (g) any breach of any provision of
Section 10.6 hereof (including, without limitation, in the case of this clause
(g), claims relating to laboratory testing fees, personal injury, clean-up costs
and environmental consultants’ fees), or (h) any claims made against Landlord by
any proposed assignee or sublessee of the Premises or by any brokers, finders or
other persons (except those representing Landlord) for commissions or other
compensation in connection with any proposed assignment or subletting of the
Premises, if Landlord shall fail or refuse to give its consent to any such
proposed assignment or subletting. Notwithstanding anything to the contrary
contained herein, in no event shall Tenant be liable for any loss of business or
other consequential or punitive damages under this Lease except pursuant to
Article 19 or Section 20.17 hereof. The terms of this Section shall survive any
termination or expiration of this Lease.

The foregoing indemnity and hold harmless agreement shall include indemnity for
all reasonable, out-of-pocket costs, expenses and liabilities (including,
without limitation, reasonable attorneys’ fees and disbursements) incurred by
the Landlord Parties or any of them in or in connection with any such Claim
brought thereon, and the defense thereof. In case any action or proceeding shall
be brought against the Landlord Parties or any of them by reason of any such
Claim, Landlord shall notify Tenant of any such action or proceeding and Tenant,
upon notice from Landlord, shall resist and defend such action or proceeding on
behalf of the applicable Landlord Parties by counsel for the insurer (if such
Claim is covered by insurance) or otherwise by counsel reasonably satisfactory
to Landlord. In no event shall Tenant be obligated to indemnify or save harmless
the Landlord Parties or any of them from or in respect of any Claim that results
from the negligence or willful misconduct of such party or parties.

11.2 TENANT’S RISK. Except as otherwise expressly set forth herein, Tenant
agrees to use and occupy the Premises, and to use such other portions of the
Building and the Property as Tenant is given the right to use by this Lease at
Tenant’s own risk. Except as otherwise expressly set forth herein, the Landlord
Parties shall not be liable to the Tenant Parties for any damage, injury, loss,
compensation, or Claim (including, but not limited to, claims for the
interruption of or loss to a Tenant Party’s business) based on, arising out of
or resulting from any cause whatsoever, including, but not limited to, repairs
to any portion of the Premises or the Building or the Property, any fire,
robbery, theft, mysterious disappearance, or any other crime or casualty, the
actions of any other tenants of the Building or of any other person or persons,
or any leakage in any part or portion of the Premises or the Building or the
Property, or from water, rain or snow that may leak into, or flow from any part
of the Premises or the Building or the Property, or from drains, pipes or
plumbing fixtures in the Building or the Property, except to the extent arising
from Landlord’s or any other Landlord Party’s negligence or willful misconduct.
Any goods, property or personal effects stored or placed in or about the
Premises shall be at the sole risk of the Tenant Party, and neither the Landlord
Parties nor their insurers shall in any manner be held responsible therefor,
except to the extent arising from Landlord’s or any other Landlord Party’s gross
negligence or willful misconduct. The Landlord Parties shall not be responsible
or liable to a Tenant Party, or to those claiming by, through or under a Tenant
Party, for any loss or damage that may be occasioned by or through the acts or
omissions of persons (other than any Landlord Parties) occupying adjoining
premises or any part of the premises adjacent to or connecting with the Premises
or any part of the Building or otherwise. The provisions of this Section shall
be applicable until the expiration or earlier termination of the Lease Term, and
during such further period as Tenant may use or be in occupancy of any part of
the Premises or of the Building.

 

41



--------------------------------------------------------------------------------

11.3 TENANT’S COMMERCIAL GENERAL LIABILITY INSURANCE. Tenant agrees to maintain
in full force on or before the earlier of (i) the date on which any Tenant Party
first enters the Premises for any reason or (ii) the Commencement Date and
thereafter throughout and until the end of the Lease Term and after the end of
the Lease Term for as long after the Lease Term as Tenant or anyone acting by,
through or under Tenant is in occupancy of the Premises or any portion thereof,
a policy of commercial general liability insurance, on an occurrence basis,
issued on a form at least as broad as Insurance Services Office (“ISO”)
Commercial General Liability Coverage “occurrence” form CG 00 01 10 01 or
another ISO Commercial General Liability “occurrence” form providing equivalent
coverage. Such insurance shall include broad form contractual liability
coverage, specifically covering but not limited to the indemnification
obligations undertaken by Tenant in this Lease. The minimum limit of liability
of such insurance shall be $5,000,000 per occurrence. In addition, in the event
Tenant hosts a function in the Premises, Tenant agrees to obtain, and cause any
persons or parties providing services for such function to obtain, the
appropriate insurance coverages as reasonably determined by Landlord (including
liquor liability coverage, if applicable) and provide Landlord with evidence of
the same.

11.4 TENANT’S PROPERTY INSURANCE. Tenant shall maintain at all times during the
Lease Term, and during such earlier time as Tenant may be performing work in or
to the Premises or have property, fixtures, furniture, equipment, machinery,
goods, supplies, wares or merchandise on the Premises, and continuing thereafter
so long as Tenant is in occupancy of any part of the Premises, business
interruption insurance and insurance against loss or damage covered by the
so-called “all risk” type insurance coverage with respect to Tenant’s Property
and all Alterations and Tenant’s Work in the Premises, and other property of
Tenant located at the Premises. The business interruption insurance required by
this Section shall be in minimum amounts typically carried by prudent tenants
engaged in similar operations, but in no event shall be in an amount less than
the Annual Fixed Rent then in effect during any Lease Year, plus any Additional
Rent due and payable for the immediately preceding Lease Year. The “all risk”
insurance required by this Section shall be in an amount at least equal to the
full replacement cost of Tenant’s Property and all Alterations and Tenant’s Work
in the Premises, and other property of Tenant located at the Premises. In
addition, during such time as Tenant is performing any Alterations or Tenant’s
Work in or to the Premises, Tenant, at Tenant’s expense, shall also maintain, or
shall cause its contractor(s) to maintain, builder’s risk or renovation under
construction insurance for the full insurable value of such Alterations or
Tenant’s Work. Landlord, the Board and such additional persons or entities as
Landlord may reasonably request shall be named as loss payees, as their
interests may appear, on the policy or policies required by this Section. In the
event of loss or damage covered by the “all risk” insurance required by this
Section, the responsibilities for repairing or restoring the loss or damage
shall be determined in accordance with Section 12.2. If Tenant defaults in its
obligation to repair or restore loss or damage to Tenant’s Work or Alterations,
Landlord shall have the right to receive the proceeds of Tenant’s “all risk”
insurance therefor, and such right shall survive the expiration or earlier
termination of this Lease. Neither Landlord nor the Board shall be obligated to
insure, and shall not assume any liability of risk of loss for, Tenant’s
Property, Tenant’s Work or Alterations, including any such property or work of
Tenant’s subtenants or occupants. Neither Landlord nor the Board will have any
obligation to carry insurance against, nor be responsible for, any loss suffered
by Tenant, subtenants or other occupants due to interruption of Tenant’s or any
subtenant’s or occupant’s business.

 

42



--------------------------------------------------------------------------------

11.5 TENANT’S OTHER INSURANCE. Throughout the Lease Term, Tenant shall obtain
and maintain (1) comprehensive automobile liability insurance (covering any
automobiles owned or operated by Tenant) issued on a form at least as broad as
ISO Business Auto Coverage form CA 00 01 07 97 or other form providing
equivalent coverage; (2) worker’s compensation insurance or participation in a
monopolistic state workers’ compensation fund; and (3) employer’s liability
insurance or (in a monopolistic state) Stop Gap Liability insurance. Such
automobile liability insurance shall be in an amount not less than One Million
Dollars ($1,000,000) for each accident. Such worker’s compensation insurance
shall carry minimum limits as defined by the law of the jurisdiction in which
the Premises are located (as the same may be amended from time to time). Such
employer’s liability insurance shall be in an amount not less than One Million
Dollars ($1,000,000) for each accident, One Million Dollars ($1,000,000)
disease-policy limit, and One Million Dollars ($1,000,000) disease-each
employee.

11.6 REQUIREMENTS FOR INSURANCE. All insurance required to be maintained by
Tenant pursuant to this Lease shall be maintained with responsible companies
that are admitted to do business, and are in good standing, in the jurisdiction
in which the Premises are located and that have a rating of at least “A-” and
are within a financial size category of not less than “Class VIII” in the most
current Best’s Key Rating Guide or such similar rating as may be reasonably
selected by Landlord. All such insurance shall: (1) if not substantially in the
form and content of typical policies maintained by similar sized tenants in
Class A office buildings in Midtown Manhattan, be reasonably acceptable in form
and content to Landlord and (2) be primary and noncontributory. Tenant shall
cause its insurance carrier to endeavor to provide to Landlord at least thirty
(30) days prior written notice (by certified or registered mail, return receipt
requested or by fax or email) of any cancellation, failure to renew, reduction
of amount of insurance, or change in coverage. No such policy shall contain any
deductible or self-insured retention greater than $25,000 for general, auto and
employer’s liability insurance or $100,000 for property insurance. Such
deductibles and self-insured retentions shall be deemed to be “insurance” for
purposes of the waiver in Section 11.12 below. Landlord reserves the right from
time to time to require Tenant to obtain higher minimum amounts of insurance
based on such limits as are customarily carried with respect to similar
properties in the area in which the Premises are located. The minimum amounts of
insurance required by this Lease shall not be reduced by the payment of claims
or for any other reason. In the event Tenant shall fail to obtain or maintain
any insurance meeting the requirements of this Article, or to deliver such
policies or certificates as required by this Article, Landlord or the Board may,
at its option, on five (5) days notice to Tenant, procure such policies for the
account of Tenant, and the cost thereof shall be paid to Landlord within five
(5) days after delivery to Tenant of bills therefor. Tenant’s insurance
obligations under this Lease may be satisfied by a combination of primary and
excess, blanket or umbrella liability insurance providing additional limits of
coverage as long as such excess, blanket (to the extent covering more than one
(1) Tenant location) or umbrella policy contains an aggregate per location
endorsement that provides the required level of protection for the Premises, if
applicable.

11.7 ADDITIONAL INSUREDS. The commercial general liability and auto insurance
carried by Tenant pursuant to this Lease, and any additional liability insurance
carried by Tenant pursuant to Section 11.3 of this Lease, shall name Landlord,
the Board, the owners of the other

 

43



--------------------------------------------------------------------------------

condominium units in the Building (if affiliates of Landlord), the managing
agent(s) of the Unit and/or the Building, each Mortgagee and Overlandlord and
such other persons as Landlord may reasonably request from time to time as
additional insureds with respect to liability arising out of or related to this
Lease or the operations of Tenant (collectively “Additional Insureds”) as their
interests may appear. Such insurance shall provide primary coverage without
contribution from any other insurance carried by or for the benefit of Landlord
or the Additional Insureds. Such insurance shall also waive any right of
subrogation against each Additional Insured.

11.8 CERTIFICATES OF INSURANCE. On or before the Commencement Date, Tenant shall
furnish Landlord with certificates evidencing the insurance coverage required by
this Lease, and renewal certificates shall be furnished to Landlord at least
annually thereafter, and at least thirty (30) days prior to the expiration date
of each policy for which a certificate was therefore furnished. (Acceptable
forms of such certificates for liability and property insurance are ACCORD 25
and ACCORD 27, respectively.) In jurisdictions requiring mandatory participation
in a monopolistic state workers’ compensation fund, the insurance certificate
requirements for the coverage required for workers’ compensation will be
satisfied by a letter from the appropriate state agency confirming participation
in accordance with statutory requirements. Such current participation letters
required by this Section shall be provided every six (6) months for the duration
of the Lease Term. Failure by the Tenant to provide the certificates or letters
required by this Section shall not be deemed to be a waiver of the requirements
in this Section. Upon reasonable request by Landlord, a true and complete copy
of any insurance policy required by this Lease shall be delivered to Landlord
within thirty (30) days following Landlord’s request.

11.9 SUBTENANTS AND OTHER OCCUPANTS. Tenant shall require its subtenants and
other occupants of the Premises to provide written documentation evidencing the
obligation of such subtenant or other occupant to indemnify the Landlord Parties
to the same extent that Tenant is required to indemnify the Landlord Parties
pursuant to Section 11.1 above, and to maintain insurance that meets the
requirements of this Article, and otherwise to comply with the requirements of
this Article. Tenant shall require all such subtenants and occupants to supply
certificates of insurance evidencing that the insurance requirements of this
Article have been met and shall forward such certificates to Landlord on or
before the earlier of (i) the date on which the subtenant or other occupant or
any of their respective direct or indirect partners, officers, shareholders,
directors, members, trustees, beneficiaries, servants, employees, principals,
contractors, licensees, agents, invitees or representatives first enters the
Premises or (ii) the commencement of the sublease. Tenant shall be responsible
for identifying and remedying any deficiencies in such certificates or policy
provisions.

11.10 NO VIOLATION OF BUILDING POLICIES. Tenant shall not knowingly commit or
permit any violation of the policies of fire, boiler, sprinkler, water damage or
other insurance covering the Unit or the Building Property and/or the fixtures,
equipment and property therein carried by Landlord or the Board, or do or permit
anything to be done, or keep or permit anything to be kept, in the Premises,
which in case of any of the foregoing, (i) would result in termination of any
such policies, (ii) would adversely affect Landlord’s or the Board’s right of
recovery under any of such policies, or (iii) would result in reputable and
independent insurance companies refusing to insure the Unit or Building Property
or the property of Landlord or the Board in amounts reasonably satisfactory to
Landlord or the Board, as applicable; provided, however, that use of the
Premises for ordinary office purposes pursuant to Sections 10.1 and 10.2 hereof
shall not cause a violation of this Section 11.10.

 

44



--------------------------------------------------------------------------------

11.11 TENANT TO PAY PREMIUM INCREASES. If, because of anything done, caused or
permitted to be done, or omitted by Tenant (or its subtenants or other occupants
of the Premises), the rates for liability, fire, boiler, sprinkler, water damage
or other insurance on the Property, the Unit or the Building or on the property
and equipment of Landlord, the Board, or any other unit owner shall be higher
than they otherwise would be, Tenant shall reimburse Landlord, the Board and/or
the other unit owners for the additional insurance premiums thereafter paid by
Landlord, the Board or by any of the other unit owners, which shall have been
charged because of the aforesaid reasons, such reimbursement to be made from
time to time within thirty (30) days after Landlord’s demand. Tenant’s liability
hereunder shall not exceed the amount it would be responsible for if all other
tenants in the Building which share in having caused such increase had shared
ratably in the payment of such increase based on the relative proportion of the
Building occupied by such other tenants. Landlord confirms that the use of the
Premises for ordinary office purposes pursuant to Sections 10.1 and 10.2 hereof
shall not cause an increase in premiums under this Section 11.11.

11.12 WAIVER OF SUBROGATION. The parties hereto waive and release any and all
rights of recovery against the other, and agree not to seek to recover from the
other or to make any claim against the other, and in the case of Landlord,
against all Tenant Parties (hereinafter defined), and in the case of Tenant,
against all Landlord Parties (hereinafter defined), for any loss or damage
incurred by the waiving/releasing party to the extent such loss or damage is
insured under any insurance policy required by this Lease or which would have
been so insured had the party carried the insurance it was required to carry
hereunder. Tenant shall obtain from its subtenants and other occupants of the
Premises a similar waiver and release of claims against any or all of the Tenant
Parties and the Landlord Parties. In addition, the parties hereto (and in the
case of Tenant, its subtenants and other occupants of the Premises) shall
procure an appropriate clause in, or endorsement on, any insurance policy
required by this Lease pursuant to which the insurance company waives
subrogation. The insurance policies required by this Lease shall contain no
provision that would invalidate or restrict the parties’ waiver and release of
the rights of recovery in this section. The parties hereto covenant that no
insurer shall hold any right of subrogation against the parties hereto by virtue
of such insurance policy.

11.13 LANDLORD’S INSURANCE. Landlord agrees to maintain in full force and effect
throughout the Term so-called “all-risk” insurance with respect to the Building
(excluding Tenant’s Property, Alterations and any property which it is not
Landlord’s obligation to restore pursuant to the provisions of Article 12) in an
amount equal to the full replacement cost thereof or in such lesser amount as
will avoid co-insurance (including an agreed amount endorsement) with
deductibles, exclusions and exceptions which are commercially reasonable;
provided, however, that if (i) such insurance coverage ceases to be available or
(ii) the cost of such insurance coverage increases so that owners of similar
properties in Manhattan generally cease to carry such insurance, Landlord shall
maintain such insurance coverage as is customarily maintained by prudent owners
or operators of comparable Class A properties in midtown Manhattan and available
at a reasonable cost.

 

45



--------------------------------------------------------------------------------

11.14 LANDLORD’S INDEMNITY. Subject to Section 11.12 hereof, to the maximum
extent permitted by law, Landlord shall indemnify, defend and hold harmless the
Tenant Parties from and against any and all Claims against any of such parties
arising from (i) the performance by Landlord or any of its employees, agents or
contractors of any alterations, improvements, repairs or other work in the
Building or the Premises and (ii) any negligent or otherwise wrongful act or
omission of Landlord or any of its employees, agents or contractors whether
resulting in injury or death to persons or damage to property or otherwise,
except, in each case, to the extent that any such Claim results from the
negligence or otherwise wrongful act or omission of any Tenant Party.
Notwithstanding anything to the contrary contained herein, in no event shall
Landlord be liable for any loss of business or other consequential or punitive
damages under this Lease.

The foregoing indemnity and hold harmless agreement shall include all reasonable
out-of-pocket costs, expenses and liabilities (including, without limitation,
reasonable attorneys’ fees and disbursements) actually incurred by the Tenant
Parties or any of them in or in connection with any such Claim or any action or
proceeding brought thereon, and the defense thereof. In case any action or
proceeding shall be brought against the Tenant Parties or any of them by reason
of any such Claim, Tenant shall notify Landlord of any such action or proceeding
and Landlord, upon notice from Tenant, shall resist and defend such action or
proceeding on behalf of the applicable Tenant Parties by counsel for the insurer
(if such Claim is covered by insurance) or otherwise by counsel reasonably
satisfactory to Tenant. In no event shall Landlord be obligated to indemnify or
save harmless the Tenant Parties or any of them from or in respect of any Claim
to the extent the same results from the negligence or otherwise wrongful act or
omission of the Tenant Parties or any of them.

The term “Landlord Party” or “Landlord Parties” shall mean Landlord, any
affiliate of Landlord, the Board, the managing
agent(s) of the Unit and/or the Building, Landlord’s leasing agents for the
Unit, the asset manager(s) for the Unit and/or the Building, each Overlandlord,
each Mortgagee, and each of their respective direct or indirect partners,
officers, shareholders, directors, members, trustees, beneficiaries, servants,
employees, principals, contractors, licensees, agents or representatives. For
the purposes of this Lease, the term “Tenant Party” or “Tenant Parties” shall
mean Tenant, any affiliate of Tenant, any permitted subtenant or any other
permitted occupant of the Premises, and each of their respective direct or
indirect partners, officers, shareholders, directors, members, trustees,
beneficiaries, servants, employees, principals, contractors, licensees, agents,
invitees or representatives.

11.15 TENANT’S WORK AND ALTERATIONS. During such times as Tenant is performing
Tenant’s Work or Alterations or having work or services performed in or to the
Premises, Tenant shall require its contractors, and their subcontractors of all
tiers, to obtain and maintain commercial general liability, automobile, workers
compensation, employer’s liability, builder’s risk, and equipment/property
insurance in such amounts and on such terms as are specified in the Work Letter
attached hereto as Exhibit C. The commercial general liability and auto
insurance carried by Tenant’s contractors and their subcontractors of all tiers
pursuant to this Section shall name Landlord and the other Additional Insureds
as additional insureds with respect to liability arising out of or related to
their work or services. Such insurance shall provide primary coverage without
contribution from any other insurance carried by or for the benefit of Landlord
or the other Additional Insureds. Such insurance shall also waive any right of
subrogation against each

 

46



--------------------------------------------------------------------------------

Additional Insured. Tenant shall obtain and submit to Landlord, prior to the
earlier of (i) the entry onto the Premises by such contractors or subcontractors
or (ii) commencement of the work or services, certificates of insurance
evidencing compliance with the requirements of this Section.

ARTICLE 12

FIRE, CASUALTY OR TAKING

12.1 RIGHT TO TERMINATE LEASE. Tenant shall give immediate notice to Landlord in
case of fire or other casualty in the Premises. If (a) so much of the Building
is damaged or rendered untenantable (whether or not the Unit or the Premises or
a portion thereof shall be damaged) by fire or other cause that the owners of
the condominium units in the Condominium elect not to restore the Building or to
demolish the remainder thereof; or (b) if the Unit or the Premises shall suffer
damage or be rendered untenantable by fire or other casualty (i) such that such
portion of the Unit or the Premises cannot (based on the report of an
independent architect or engineer) be reasonably expected to be restored or
rendered tenantable under a normal working schedule within a period of twelve
(12) months after the occurrence of such damage or destruction or (ii) that each
Overlandlord and Mortgagee will not permit Landlord or the Board to apply the
net proceeds of Landlord’s insurance or the Board’s insurance, as applicable, to
the restoration of the Unit, the Building or the Premises, as the case may be,
then and in any such event Landlord shall have the right to terminate this Lease
by notice to Tenant given within ninety (90) days of the occurrence of such fire
or other casualty; provided that, in the event of either the foregoing clauses
(b)(i) or (b)(ii) Landlord also terminates the leases of at least fifty percent
(50%) of tenants similarly affected by the casualty. If either (y) the Premises
shall be totally or substantially damaged or rendered wholly or substantially
untenantable and/or Tenant reasonably determines that it cannot conduct its
business in the remainder of the Premises in substantially the same manner as
prior to such damage or destruction (whether or not any other portions of the
Unit or the Building shall be damaged) or (z) the Unit or the Building shall be
substantially damaged, so that Tenant’s access to and use and enjoyment of the
Premises shall be rendered substantially impaired, whether or not the Premises
shall be damaged, and in case of either (y) or (z) based on the report of an
independent architect or engineer the same cannot reasonably be expected to be
restored or rendered tenantable under a normal working schedule within a period
of twelve (12) months after the occurrence of such damage or destruction, then
Landlord shall promptly notify Tenant of such fact, and within thirty (30) days
thereafter Tenant may terminate this Lease by notice to Landlord. If during the
last two (2) years of the Lease Term, the Premises shall be damaged by fire or
casualty, and if such fire or casualty damage cannot reasonably be expected to
be repaired or restored (based on the report of an independent architect or
engineer hired by Landlord) within one hundred eighty (180) days from the date
of the casualty if in the penultimate year of the Lease Term, or within ninety
(90) days from the date of the casualty if in the last year of the Lease Term,
then Landlord or Tenant shall have the right, by giving notice to the other not
later than thirty (30) days after the occurrence of such damage, to terminate
this Lease. If either Landlord or Tenant shall give notice of termination
pursuant to this Section, the Lease Term shall expire by lapse of time upon the
date which is thirty (30) days after such notice is given and Tenant shall
vacate the Premises and surrender the same to Landlord. Upon the termination of
this Lease under the conditions provided for in this Section, Tenant’s liability
for rent shall cease as of the date of such termination, subject, however, to
abatement thereof between the date of such casualty and the date of such
termination pursuant

 

47



--------------------------------------------------------------------------------

to Section 12.3 below. Tenant hereby expressly waives the provisions of
Section 227 of the Real Property Law or any like law which may hereafter be
enacted and agrees that the foregoing provisions of this Article shall govern
and control in lieu thereof, this Article being an express agreement governing
any case of damage or destruction of the Premises by fire or other casualty.

12.2 RESTORATION OF THE PREMISES. If the Unit or the Building or any portion
thereof is damaged by fire or other casualty and this Lease is not terminated
pursuant to Section 12.1, then (a) Landlord, promptly after such damage and the
determination of the net amount of insurance proceeds available, shall use due
diligence to repair and restore or cause the Board to repair and restore the
Premises (other than Tenant’s Work, Alterations and Tenant’s Property), the Unit
and the Building as nearly as possible to their condition prior to such fire or
other casualty, and (b) Tenant, promptly after the substantial completion of
Landlord’s restoration work, shall use due diligence to repair and restore
Tenant’s Work, Alterations and Tenant’s Property to a condition suitable for
normal office use and to accommodate Tenant’s business. Notwithstanding the
foregoing, neither Landlord nor the Board shall be obligated to expend for such
repairs and restoration any amount in excess of the net insurance proceeds that
would be made available to Landlord if Landlord carried the insurance required
by this Lease or actually made available to Landlord, whichever is greater,
after deduction therefrom of Landlord’s or Board’s expenses, as the case may be,
in obtaining such proceeds and any amounts applied by any Overlandlord or
Mortgagee to obligations other than restoration of the Unit or the Building;
provided that the amount of any deductible and self-insurance shall be deemed to
be proceeds available to Landlord. If such proceeds shall be insufficient to
effect such restoration and Landlord elects not to effect such restoration,
Landlord shall promptly notify Tenant of such fact, and within thirty (30) days
thereafter, Tenant may terminate this Lease by notice to Landlord and the Lease
shall terminate as of the date of such notice with the same force and effect as
if such date were the date originally established as the Expiration Date hereof.
In no event shall Landlord or the Board be obligated to repair or restore
Tenant’s Work, Alterations or Tenant’s Property or paneling or other finishes,
carpeting or wall coverings.

Where Landlord is obligated or otherwise elects to effect the repair and
restoration of the Premises (other than Tenant’s Work, Alterations and Tenant’s
Property), unless such repair and restoration is completed within twelve
(12) months from the date of the casualty (such period to be subject, however,
to extension where the delay in completion of such work is due to causes beyond
Landlord’s or the Board’s reasonable control (but in no event beyond eighteen
(18) months from the date of the casualty)), Tenant shall have the right to
terminate this Lease at any time after the expiration of such 12-month period
(as extended) but prior to the time that the repair and restoration is
substantially completed, such termination to take effect as of the thirtieth
(30th) day after such notice is given, with the same force and effect as if such
date were the date originally established as the Expiration Date hereof unless,
within such thirty (30) day period such restoration is substantially completed,
in which case Tenant’s notice of termination shall be of no force and effect and
this Lease and the Lease Term shall continue in full force and effect.

12.3 PAYMENT OF RENT FOLLOWING CASUALTY. Until this Lease is terminated pursuant
to Section 12.1 or 12.2 or, if this Lease is not so terminated, until Landlord’s
repair and restoration work has been completed pursuant to Section 12.2 and
Tenant has been notified thereof, the Annual Fixed Rent and Tenant’s Share of
Taxes and Operating Expenses shall be apportioned or adjusted according to the
part of the Premises which is usable by Tenant. If more

 

48



--------------------------------------------------------------------------------

than fifty percent (50%) of the Premises is damaged by casualty and on account
thereof the remainder of the floor is rendered unsuitable for occupancy for the
regular conduct of Tenant’s business and Tenant in fact does not so occupy such
remainder, then the entire Premises shall be deemed unusable by Tenant. No
damages, compensation or claims shall be payable by Landlord or the Board for
inconvenience, loss of business or annoyance arising from any repair or
restoration of any portion of the Premises or of the Unit or the Building. If
rent abates in respect of all or any portion of the Premises and Tenant
reoccupies the Premises or such portion thereof, or any part thereof, for the
conduct of Tenant’s business operations during the period in which Landlord’s
restoration work is taking place and prior to the date that the same is made
completely tenantable, the Annual Fixed Rent and Tenant’s Share of Taxes and
Operating Expenses allocable to the space so reoccupied shall be payable from
the date of such reoccupancy.

12.4 UNINSURED CASUALTY. Notwithstanding anything to the contrary contained in
this Lease, if the Building, the Unit or the Premises shall be substantially
damaged by fire or casualty as the result of a risk not covered by the forms of
casualty insurance at the time required to be maintained by Landlord or the
Board in accordance with this Lease and such fire or casualty damage cannot, in
the ordinary course, reasonably be expected to be repaired within thirty
(30) days from the time that repair work would commence, and such repair would
require Landlord to incur a material expenditure to complete, Landlord may, at
its election, terminate the Lease Term by notice to Tenant given within thirty
(30) days after such loss. If Landlord shall give such notice, then this Lease
shall terminate as of the date of such notice with the same force and effect as
if such date were the date originally established as the Expiration Date hereof.

12.5 LANDLORD NOT TO INSURE ALTERATIONS OR TENANT’S PROPERTY. Neither Landlord
nor the Board will carry insurance of any kind on Tenant’s Work, Alterations,
Tenant’s Property or Tenant’s paneling or other finishes, carpeting or wall
coverings or any telephone, computer or communications systems, cabinet work or
special decorative effects and shall not be obligated to repair any damage
thereto or to replace the same.

12.6 EMINENT DOMAIN — COMPLETE TAKING. If all or substantially all of the
Building, the Unit or of the Premises shall be taken by condemnation or in any
other manner for any public or quasi-public use or purpose (other than for
temporary use or occupancy), the Lease Term shall forthwith cease and terminate
as of the date of vesting of title by reason of such taking (which date is
hereinafter referred to as the “Date of the Taking”), and the rent shall be
apportioned as of such date.

12.7 EMINENT DOMAIN — PARTIAL TAKING.

(a) If such portion of the Unit shall be so taken so that substantial structural
alterations or reconstruction of the Unit shall be necessary as a result of such
taking (whether or not the Premises be affected), which alterations or
reconstruction Landlord reasonably determines will take at least one hundred
eighty (180) days to complete, or if so much of the Unit, the Common Elements or
the Building shall be taken that the Board reasonably determines that the Unit
or the Common Elements cannot be restored, reconstructed or replaced in a
suitable manner so that the Unit may continue to be used for the purposes
intended, Landlord may, at its option, terminate this Lease and the Lease Term
and estate hereby granted as of the date of such vesting of title by notifying
Tenant in writing of such termination within sixty (60) days following the Date
of the Taking or determination of the Board, whichever is later; provided that
in all such events Landlord also terminates the leases of at least fifty percent
(50%) of tenants similarly affected by the taking.

 

49



--------------------------------------------------------------------------------

(b) If any part, but less than all or substantially all, of the Building, the
Unit or the Premises shall be so taken and this Lease shall not be terminated
pursuant to Section 12.7(a) above, then the part, if any, of the Premises so
taken shall no longer constitute part of the Premises but this Lease shall
otherwise remain unaffected by such taking; provided, however, that Tenant may
elect to terminate the Lease Term in the event of:

(i) a taking of more than ten percent (10%) of the total rentable area of the
Premises or a portion of the Premises so that Tenant reasonably determines that
it cannot conduct its business in the remainder of the Premises in substantially
the same manner as prior to such taking, or

(ii) a taking that has a material adverse effect on Tenant’s access to the
Building or the Premises, if Landlord reasonably determines that it will be
unable to provide or in fact fails to provide adequate alternative access to the
Premises within sixty (60) days thereafter,

by giving notice of such election to Landlord not later than sixty (60) days
after Tenant’s receipt from Landlord of notice of such taking or the date of
such taking, whichever first occurs, or not later than thirty (30) days after
such one hundred eightieth day, as the case may be. If notice of termination of
this Lease shall be given pursuant to this Section 12.7(b), then upon such date
as may be specified by Tenant by notice to Landlord, which date shall be not
earlier than thirty (30) and not later than sixty (60) days after the date of
Tenant’s notice, the Lease Term shall terminate as of the date specified in such
notice and the rent shall be apportioned as of such date of termination.

(c) Upon a partial taking and this Lease continuing in force as to any part of
the Premises,

(i) the Annual Fixed Rent and Tenant’s Share of Taxes and Operating Expenses
shall be equitably reduced for the remainder of the Lease Term, according to the
nature and extent of the loss of use of the Premises suffered by Tenant; and

(ii) Landlord shall, at its expense, restore or cause to be restored with
reasonable diligence the remaining portions of the Premises as nearly as
practicable to the same condition as it was in prior to such condemnation or
taking; provided, however, that neither Landlord nor the Board shall be
obligated to expend for such restoration and for restoration of the remainder of
the Unit or the Building any amount in excess of the net condemnation proceeds
actually received by Landlord or the Board, as the case may be. If such proceeds
shall be insufficient to effect such restoration and Landlord elects not to
effect such restoration, Landlord shall promptly notify Tenant of such fact, and
within thirty (30) days thereafter, Tenant may terminate this Lease by notice to
Landlord and the Lease shall terminate as of the date of such notice with the
same force and effect as if such date were the date originally established as
the Expiration Date hereof.

 

50



--------------------------------------------------------------------------------

12.8 LANDLORD TO RECEIVE ENTIRE AWARD. In the event of any condemnation or
taking hereinabove mentioned of all or a part of the Unit (whether or not the
Premises be affected) Landlord shall be entitled to receive the entire award in
the condemnation proceeding, including any award made for the value of the
estate vested by this Lease in Tenant, and Tenant hereby expressly assigns to
Landlord any and all right, title and interest of Tenant now or hereafter
arising in or to any such award or any part thereof, and Tenant shall be
entitled to receive no part of such award. The foregoing, however, shall not be
deemed to preclude Tenant from recovering a separate award for Tenant’s moving
expenses and Tenant’s Property, but only provided that such award does not
reduce and is not payable out of the amount for the Unit, the Building or the
Common Elements.

12.9 TEMPORARY TAKING. If all or any part of the Premises shall be taken for a
limited period, Tenant shall be entitled, except as hereinafter set forth, to
that portion of the award for such taking which represents compensation for the
use and occupancy of the Premises, for the taking of Tenant’s Property and for
moving expenses, and Landlord shall be entitled to that portion which represents
reimbursement for the cost of restoration of the Premises (provided that to the
extent Tenant restores the Premises, Landlord shall make such portion available
to Tenant). This Lease shall remain unaffected by such taking and Tenant shall
continue to be responsible for all of its obligations under this Lease and shall
continue to pay in full all rent when due. If the period of temporary use or
occupancy shall extend beyond the Expiration Date, that part of the award that
represents compensation for the use and occupancy of the Premises shall be
apportioned between Landlord and Tenant as of the Expiration Date.

ARTICLE 13

ASSIGNMENT, SUBLETTING, MORTGAGING

13.1 LANDLORD’S CONSENT REQUIRED.

(a) Except as specifically permitted by this Article, Tenant shall not, by
operation of law or otherwise, assign, mortgage or encumber this Lease, or
sublet or permit the Premises or any part thereof to be used by others. In
addition, the merger or consolidation of Tenant into or with any other entity,
or the sale or transfer of all or substantially all of its assets or stock as a
going concern, shall be deemed to be an assignment within the meaning of this
Article 13. The limitations set forth in this Section 13.1(a) shall be deemed to
apply to subtenant(s), assignee(s) and guarantor(s) of this Lease.

(b) Anything in the foregoing Section 13.1(a) to the contrary notwithstanding,
an assignment of this Lease or a subletting of the Premises to an entity which
controls or is controlled by Tenant or is under common control with Tenant (an
“Affiliate”), shall not require Landlord’s consent under this Article 13;
provided that: (i) a copy of any applicable instrument of assignment or sublease
shall have been delivered to Landlord at least ten (10) days prior to the
effective date of any such transaction, (ii) in the case of an assignment, the
successor to Tenant

 

51



--------------------------------------------------------------------------------

agrees directly with Landlord, by written instrument in form reasonably
satisfactory to Landlord, to be bound by all the obligations of Tenant
hereunder, (iii) in no event shall Tenant be released from its obligations under
this Lease, (iv) any such transfer or transaction is for a legitimate, regular
business purpose of Tenant other than a transfer of Tenant’s interest in this
Lease, (v) the Affiliate of Tenant shall be of good reputation and engaged in a
business or activity which is in keeping with the standards of the Building and
(vi) the provisions of Section 13.5(b), (e), (f), (g), (h), (j), (k) and (m) and
Section 13.7 hereof shall be satisfied. Sections 13.2, 13.3, 13.4, 13.5 (except
to the extent set forth above), and 13.10 hereof shall not apply to transactions
permitted under this Section 13.1(b).

(c) Anything in the foregoing Section 13.1(a) to the contrary notwithstanding,
transactions that are deemed to constitute assignments under Section 13.1(a)
hereof and (i) are with an entity into or with which Tenant is merged or
consolidated or reorganized, (ii) are with an entity to which all or
substantially all of Tenant’s assets or stock are transferred as a going
concern, or (iii) pursuant to which an aggregate of more than fifty percent
(50%) of Tenant’s stock or membership or partnership interests shall be vested
in a party or parties who are not stockholders or members or partners as of the
date hereof shall in each case not require Landlord’s consent under this Article
13; provided that: (A) either (I) as of the date of such merger, consolidation
or sale, transfer or issuance of Tenant’s stock, membership interest,
partnership interests or assets, as the case may be, the successor to Tenant has
a tangible net worth computed in accordance with GAAP (after giving effect to
such transaction) at least equal to the tangible net worth of Tenant immediately
prior to such transaction and proof satisfactory to Landlord of such tangible
net worth shall have been delivered to Landlord at least ten (10) days prior to
the effective date of any such transaction or (II) Tenant shall deliver a
Replacement Letter to Landlord in an amount equal to twelve (12) months of
Annual Fixed Rent then payable under this Lease, in which event Tenant shall
have no further right to reduce the Security Deposit pursuant to
Section 20.22(c) hereof and the provisions thereof shall be deemed to be of no
further force or effect, (B) [Intentionally Omitted], (C) a copy of the
applicable instrument of assignment or sublease, if any, shall have been
delivered to Landlord at least ten (10) days prior to the effective date of any
such transaction, (D) the successor to Tenant agrees directly with Landlord, by
written instrument in form reasonably satisfactory to Landlord, to be bound by
all the obligations of Tenant hereunder, (E) in no event shall Tenant be
released from its obligations under this Lease, (F) any such transfer or
transaction is for a legitimate business purpose of Tenant other than a transfer
of Tenant’s interest in this Lease, (G) the successor to Tenant shall be of good
reputation and engaged in a business or activity which is in keeping with the
standards of the Building and (H) the provisions of Section 13.5(b), (e), (f),
(g), (h), (j), (k) and (m) and Section 13.7 hereof shall be satisfied. Sections
13.2, 13.3, 13.4, 13.5 (except to the extent set forth above) and 13.10 hereof
shall not apply to transactions permitted under this Section 13.1(c).

(d) The Tenant originally named in this Lease together with any permitted
successors and assigns under Section 13.1(b) and (c) is sometimes referred to
herein as “Original Tenant”.

(e) Anything in the foregoing Section 13.1(a) to the contrary notwithstanding,
Tenant shall have the right, without Landlord’s consent, to permit the occupancy
of offices within the Premises by any individual or business entity who or which
is an Affiliate, a client,

 

52



--------------------------------------------------------------------------------

service provider, consultant or otherwise has a bona fide material business
relationship with Tenant (a “Space Occupant”), provided that (i) each Space
Occupant shall be of good reputation, and engaged in a business or activity
which is in keeping with the standards of the Building and which is a permitted
use in accordance with the provisions of Article 10 hereof, (ii) the Space
Occupants (other than outsourced facilities management companies, who shall not
be deemed to be “Space Occupants” hereunder) shall not occupy, in the aggregate,
more than ten percent (10%) of the rentable area of the Premises actually
occupied by Tenant, (iii) the portions of the Premises occupied by the Space
Occupants shall be physically part of, and not separately demised from, the
remainder of the Premises occupied by Tenant, (iv) no Space Occupant shall have
a separate entrance, (v) no Space Occupant shall have any signage outside of the
Premises, nor any listing on the Building’s lobby directory, and (vi) Tenant
shall give Landlord a Space Occupant Notice (as hereinafter defined) with
respect to each such Space Occupant at least ten (10) days prior to the
commencement of such Space Occupant’s occupancy in the Premises. Each such
occupancy shall be subject and subordinate to this Lease and to the matters to
which this Lease is or shall be subordinate, shall be terminable on not more
than thirty (30) days notice, and in the event of the termination of this Lease,
such occupancy shall immediately terminate. Occupancy by a Space Occupant shall
not be deemed to vest in such Space Occupant any right or interest in this Lease
(other than a license to occupy the relevant space) nor shall it relieve,
release, impair or discharge any of Tenant’s obligations hereunder. Any
occupancy agreement which provides for the subtenant an entrance and reception
area separate from those used by Tenant, shall be deemed to be “ordinary
subletting” which ordinary subletting shall be governed by the remaining
provisions of Article 13 hereof. Each “Space Occupant Notice” given by Tenant to
Landlord pursuant to this Section 13.1 shall include (A) the name and the nature
of the business or occupation of such Space Occupant and (B) the material terms
of such Space Occupant’s occupancy. The rights granted by this Section 13.1(e)
are personal to Original Tenant. Sections 13.2, 13.3, 13.4, 13.5 and 13.10
hereof shall not apply to Space Occupant transactions permitted under this
Section 13.1(e).

(f) Anything in the foregoing Section 13.1(a) to the contrary notwithstanding,
the issuance and/or transfer of stock, partnership interests or other beneficial
ownership interests in Tenant (including, without limitation, an initial public
offering of shares on a nationally recognized stock exchange and any transaction
entered into in order to facilitate a proposed initial public offering by a
newly-formed corporation (“Pubco”) that, directly or indirectly through a
subsidiary of Pubco, becomes a partner or member in Tenant, so long as such
transaction is implemented solely in order to effect such initial public
offering and not to circumvent any of the provisions of this Article 13) shall
not constitute a transfer or assignment of this Lease if such stock, partnership
or other interests are publicly offered or listed on a national securities
exchange (as defined in the Securities Exchange Act of 1934, as amended) or
publicly offered or traded in the “over the counter” market with quotations
reported by the National Association of Securities Dealers.

(g) The following shall not be deemed to be an assignment or subletting within
the meaning of this Article 13 and shall not require Landlord’s consent: changes
in Tenant’s partners as the result of the withdrawal, retirement or death of
existing partners or members or the admission of new partners or members or the
reallocation of partnership or other beneficial interests among the partners or
members of Tenant. In addition, sales, transfers or the issuance of shares of
capital stock in Tenant to Tenant’s employees in connection with their

 

53



--------------------------------------------------------------------------------

employment shall not require Landlord’s consent. With respect to each instance
referred to in this Section 13.1(g), such exception is conditioned upon the same
being for a reasonable and valid business purpose of Tenant or such partner,
member or employee and not intended to avoid the restrictions set forth in this
Article 13.

(h) Notwithstanding anything to the contrary contained herein, (A) a sale of all
or substantially all of Tenant’s assets that does not include (i) this Lease or
(ii) Tenant’s operations in the Premises, or (B) an assignment of all of
Tenant’s leases other than this Lease, shall be an assignment for purposes of
this Article 13 (it being the intent of Landlord and Tenant that a transaction
that would result in Tenant’s only substantial asset or lease being this Lease
or Tenant’s operation in the Premises would not be permitted hereunder).

13.2 OFFER NOTICE.

(a) If Tenant shall have received and negotiated a bona fide letter of intent
from an independent third party which it desires to accept to sublet all or any
part of the Premises or to assign this Lease, Tenant shall submit to Landlord a
notice (any such notice being hereinafter called an “Offer Notice”) containing
the following items:

(i) with respect to an assignment of this Lease, (A) the date the assignment is
to be effective (which shall be not less than thirty (30) Operating Days nor
more than one hundred twenty (120) Operating Days after giving the Offer
Notice), and (B) any consideration Tenant would receive under such assignment
(including, without limitation, any payment to be made for Tenant’s Property or
leasehold improvements); and

(ii) with respect to a sublease of all or a portion of the Premises, (A) the
proposed commencement date (which shall be not less than thirty (30) Operating
Days nor more than one hundred twenty (120) Operating Days after the giving of
the Offer Notice) and expiration date of the sublease term (including any
renewal rights, if any, and whether such renewal rights are absolute or
conditional), (B) a description of the space proposed to be sublet including a
floor plan, and (C) the rental rate, additional rent, base amounts or years, if
any, free rent and other concessions, if any, the work to be done to prepare the
space for the subtenant’s occupancy and the estimated cost thereof, and other
economic and material business terms of the proposed subletting (including,
without limitation, any payment to be made for Tenant’s Property or leasehold
improvements); and

(iii) with respect to any assignment or subletting, (A) the name and address of
the proposed subtenant or assignee and a brief description of such person’s or
entity’s business, current financial information in respect of such person or
entity (including, without limitation, its most recent balance sheet and income
statements certified by its chief financial officer or a certified public
accountant), (B) the identity of any broker entitled to a commission in respect
of such subletting or assignment and the commission, if any, payable to such
broker and (C) an executed copy of the letter of intent for the proposed
assignment or sublease.

 

54



--------------------------------------------------------------------------------

(b) If Tenant desires to sublet all or any part of the Premises or to assign
this Lease but Tenant shall not have received and negotiated a bona fide letter
of intent from an independent third party, Tenant shall have the right to submit
an Offer Notice to Landlord containing only the information required by Sections
13.2(a)(i) and (ii) above, provided that the effective date of the proposed
assignment or the commencement date of the proposed sublease, as applicable,
shall be not less than sixty (60) Operating Days nor more than one hundred
twenty (120) Operating Days after the giving of the Offer Notice. If Tenant
shall thereafter receive and negotiate a bona fide letter of intent from an
independent third party, Tenant shall have the right (but not the obligation) to
submit an Offer Notice in accordance with Section 13.2(a) above. In any event,
if a sublease or assignment for the space which was the subject of an Offer
Notice submitted under this Section 13.2(b) is not executed within one (1) year
after the submission of the Offer Notice, then Landlord’s right to underlet or
to terminate as provided in this Article 13 shall be deemed revived and
reinstated with respect to any subsequent desire of Tenant to assign this Lease
or to sublet as otherwise provided in this Article 13 and Tenant shall be
required to give another Offer Notice in accordance with this Section 13.2.

13.3 LANDLORD’S RIGHT TO UNDERLET. Upon receipt of any Offer Notice in which
Tenant proposes to sublet all or any part of the Premises for the entire or
substantially the entire remaining Lease Term, Landlord shall have the option
with respect to each such Offer Notice, exercisable by Landlord in writing
within thirty (30) days after receipt of such Offer Notice if such Offer Notice
is submitted under Section 13.2(a) hereof, or within sixty (60) days after
receipt of such Offer Notice if such Offer Notice is submitted under
Section 13.2(b) hereof, to underlet from Tenant the space which Tenant so
desires to sublet, for the term for which Tenant desires to sublet it and for a
rent and other economic terms equal to (i) the rent and other economic terms
upon which Tenant proposes to sublet such space, as set forth in the Offer
Notice, minus (ii) any profit to which Landlord would have been entitled under
Section 13.10 hereof had Landlord consented to the transaction upon the terms
set forth in the Offer Notice. Such underlease shall in all other respects be
upon the covenants, agreements, terms, provisions and conditions contained in
this Lease except as hereinafter provided and except for such thereof which are
irrelevant or inapplicable. Without limiting the foregoing, it is hereby
expressly agreed that:

(a) such underlease to Landlord shall give the undertenant the unqualified and
unrestricted right, without Tenant’s permission, (x) to assign such underlease
or any interest therein and/or to underlet from time to time the space covered
by such underlease or any parts of such space for any purpose, or purposes that
the undertenant, in the undertenant’s reasonable discretion, shall deem suitable
or appropriate, except that Landlord agrees that any such underlease will not be
assigned except simultaneously with an assignment of Landlord’s interest under
this Lease so that at all times the Landlord under this Lease and the
undertenant under said underlease shall be the same person, corporation or other
entity, and each assignor of such underlease shall thereafter be released of all
obligations under such underlease, and (y) to make any and all changes,
alterations and improvements in the space covered by such underlease deemed
desirable by the undertenant;

(b) such underlease shall provide that (x) any assignee or subtenant of the
undertenant may, at the election of the undertenant, be permitted to make
alterations, decorations and installations in such space or any part thereof,
and (y) any such alterations, decorations and

 

55



--------------------------------------------------------------------------------

installations therein made by any assignee or subtenant of the undertenant may
be removed, or left, in whole or in part, by such assignee or subtenant, at its
option, prior to or upon the expiration or other termination of such underlease
provided that such assignee or subtenant, at its expense, shall repair the
damage and injury to such space so underlet caused by such removal;

(c) such underlease shall also provide that the parties to such underlease
expressly negate any intention that any estate created under such underlease be
merged with any other estate held by either of said parties;

(d) Tenant shall and will at all times at its expense provide and permit an
appropriate and lawful means of ingress and egress from such space so underlet
by Tenant to Landlord, such means of ingress or egress to be specified by Tenant
in the Offer Notice with respect to such space;

(e) Landlord, at Tenant’s reasonable out-of-pocket expense (unless otherwise set
forth in the Offer Notice), may make such Alterations as may be reasonably
required or deemed reasonably necessary by Landlord physically to separate the
underleased space from the balance of the Premises and to comply with all laws
and requirements of public authorities relating to such separation;

(f) the occupant or occupants of all or any part or parts of such space shall,
in common with Tenant, have the use of toilet and other common facilities on the
floor on which such space is located;

(g) at the expiration of such underlease, unless otherwise set forth in the
Offer Notice, Tenant shall accept the space covered thereby in its then existing
condition and shall have no obligation to remove any Alterations made by
Landlord (including Specialty Alterations made by Landlord) provided that
Landlord shall have performed Landlord’s obligations to keep and maintain such
space in good order and condition except for ordinary wear and tear (and further
provided that in the event of Landlord’s failure to perform any of such
obligations Tenant shall have no right to terminate this Lease either in whole
or as to such part of the space covered by the underlease);

(h) no default by Landlord under such underlease or by anyone claiming through
such underlease shall be deemed to constitute a default under this Lease and
performance of non-monetary obligations by Landlord under such underlease shall
be deemed to be performance of such non-monetary obligations by Tenant
hereunder;

(i) Tenant shall have the right to offset against Annual Fixed Rent, Additional
Rent and other monetary obligations due hereunder, any fixed rent and additional
charges or other monetary obligations not paid by Landlord as the undertenant
under such underlease; and

(j) in no event shall Tenant’s obligations with respect to the underlet space be
greater than Tenant’s obligations with respect to the underlet space under this
Lease or, if greater, as set forth in the Offer Notice.

 

56



--------------------------------------------------------------------------------

13.4 LANDLORD’S RIGHT TO TERMINATE. Upon receipt of any Offer Notice in which
Tenant proposes to assign this Lease (which shall include, for purposes of this
Section 13.4, a proposed subletting of all or substantially all of the Premises
for the entire or substantially the entire remaining Lease Term), or in which
Tenant proposes to sublet less than substantially all of the Premises for the
entire or substantially the entire remaining Lease Term, then and in such event
Landlord shall have the right, exercisable by notice to Tenant given within
thirty (30) days after Landlord receives Tenant’s Offer Notice if such Offer
Notice is submitted under Section 13.2(a) hereof, or within sixty (60) days
after receipt of such Offer Notice if such Offer Notice is submitted under
Section 13.2(b) hereof, and in addition to the other rights granted Landlord
under this Article 13, (i) in the case of an assignment, to terminate this
Lease, in which event this Lease shall terminate on the date fixed in Landlord’s
notice, which shall not be less than thirty (30) nor more than ninety (90) days
after the giving of such notice, with the same force and effect as if the
termination date fixed in Landlord’s notice were the date originally fixed in
this Lease as the Expiration Date, or (ii) in the case of a subletting of less
than substantially all of the Premises, to terminate this Lease with respect to
the space proposed by Tenant to be sublet, in which event on the date fixed in
Landlord’s notice, which shall not be less than thirty (30) nor more than ninety
(90) days after the giving of such notice, such space shall no longer be part of
the Premises or covered by this Lease and the rentable area of the Premises, the
Annual Fixed Rent and Tenant’s Share of Taxes and Operating Expenses shall be
appropriately reduced.

13.5 ADDITIONAL CONDITIONS. If Landlord does not exercise any option granted to
Landlord by Sections 13.3 and 13.4 with respect to a proposed sublease or
assignment which is the subject of an Offer Notice, Landlord shall not
unreasonably withhold its consent to such proposed sublease or assignment
subject to and in accordance with the terms and conditions of this Section 13.5.
Landlord shall either conditionally consent to such sublease or assignment or
deny such consent (and if denied, specify the reasons for such denial)
(x) within thirty (30) days after receipt of such Offer Notice if such Offer
Notice is submitted under Section 13.2(a) hereof, or (y) within thirty (30) days
after receipt of an executed copy of the proposed instrument(s) of sublease or
assignment and current financial information for the proposed subtenant or
assignee if such Offer Notice is submitted under Section 13.2(b) hereof. If
Landlord shall fail to respond to Tenant’s request for consent before the
expiration of the applicable 30-day period as aforesaid, then Tenant shall have
the right to give Landlord a second notice requesting such consent and, provided
such second request for approval shall prominently specify that Landlord’s
failure to consent to or disapprove the same within five (5) Operating Days
after Landlord’s receipt thereof constitutes Landlord’s consent thereto, then in
the event Landlord fails to consent to or deny consent within such five
(5) Operating Day period, Landlord shall be deemed to have consented to the
same. Any consent granted by Landlord hereunder shall be conditioned upon the
satisfaction of the following:

(a) the terms of the instrument(s) of sublease or assignment shall conform to
the Offer Notice;

(b) there shall be no material adverse change in the condition of the proposed
subtenant or assignee (financial or otherwise) from the date of the submission
of the Offer Notice until the effective date of the sublease or assignment;

(c) the Premises or any part thereof shall not, without Landlord’s prior
consent, have been publicly advertised for subletting (it being understood that
the mere listing of the Premises or any part thereof with a broker does not
constitute public advertising) at a rental rate

 

57



--------------------------------------------------------------------------------

less than the rental rate being sought by Landlord for space in the Building
provided that Landlord shall, within ten (10) days after Tenant so requests,
have informed Tenant of the rental rate being sought by Landlord for such space,
and all such public advertisements of the Premises or any portion thereof for
subletting shall have been approved by Landlord, which approval shall not be
unreasonably withheld or delayed. The foregoing, however, shall not be deemed to
prohibit Tenant from negotiating or consummating a sublease at a lower rental
rate;

(d) there shall not exist any Event of Default under this Lease;

(e) the proposed subtenant or assignee shall have a financial standing, be of
good reputation, and be engaged in a business, and propose to use the Premises
or portion thereof to be sublet in a manner, in keeping with the then standards
in such respect of the other tenancies in the Unit and the Building, and any
sublease shall provide that, upon Landlord’s request from time to time,
subtenant shall deliver to Landlord a copy of subtenant’s most recent financial
statements certified by an officer of subtenant unless such information is
publicly available; provided, however, that Landlord agrees that any such
financial statement will be treated as strictly confidential in accordance with
Section 20.23;

(f) provided that there is then comparable space available in the Building, the
proposed subtenant or assignee shall not then be a tenant, subtenant or assignee
of any space in the Building; nor, in any event, shall the proposed subtenant or
assignee be a person or entity with whom Landlord is then actively negotiating
to lease space in the Building;

(g) the proposed subtenant or assignee shall not occupy and use or propose to
occupy and use the Premises for any purpose prohibited under Section 10.4;

(h) the character of the business to be conducted or the proposed use of the
Premises by the proposed subtenant or assignee shall not (i) be likely to
increase Landlord’s operating expenses beyond that which Landlord now incurs for
use by Tenant by more than a de minimis extent; (ii) increase the burden on
elevators or other Building or Unit systems over the burden prior to such
proposed subletting by more than a de minimis extent; or (iii) violate or be
likely to violate any provisions or restrictions contained herein relating to
the use or occupancy of the Premises;

(i) any proposed sublease shall state that it is expressly subject to all of the
obligations of Tenant under this Lease and shall contain the further condition
and restriction that the sublease shall not be assigned, encumbered or otherwise
transferred or the subleased premises further sublet by the sublessee in whole
or in part, or any part thereof suffered or permitted by the sublessee to be
used or occupied by others, without the prior written consent of Landlord in
each instance, except as otherwise set forth with respect to an Eligible
Sublease in Section 13.14(d) hereof;

(j) any proposed sublease shall provide that it is subject and subordinate to
this Lease and to the matters to which this Lease is or shall be subordinate,
and that in the event of the termination of this Lease, or the re-entry or
dispossession of Tenant by Landlord under this Lease, such subtenant shall, at
Landlord’s option, attorn to Landlord as its sublessor pursuant to the then
applicable terms of such sublease for the remaining term thereof, except that
Landlord

 

58



--------------------------------------------------------------------------------

shall not be (i) liable for any previous act or omission of Tenant as sublessor
under such sublease, (ii) subject to any offset which theretofore accrued to
such subtenant against Tenant, or (iii) bound by any previous modification of
such sublease not consented to in writing by Landlord or by any previous
prepayment of rent more than one month in advance;

(k) no subletting shall be for a term of less than two (2) years (provided,
however, that if less than two (2) years remain in the Lease Term, such sublease
may be for the balance of the Lease Term);

(l) in no event shall there be more than four (4) occupants (including Tenant)
on any full floor of the Premises (which maximum shall be reduced pro-rata for
any partial floor of the Premises);

(m) Tenant shall reimburse Landlord, as Additional Rent, within thirty (30) days
after demand for any reasonable out-of-pocket costs that are incurred by
Landlord in connection with said sublease or assignment, including, without
limitation, the costs of making investigations as to the acceptability of the
proposed subtenant/assignee and reasonable legal costs incurred in connection
with the granting of any consent;

(n) Tenant and the proposed assignee or subtenant shall execute and deliver to
Landlord Landlord’s then standard form of consent agreement, subject to any
changes requested by Tenant and the proposed assignee or subtenant and
reasonably acceptable to Landlord; and

(o) the proposed subletting shall not contain percentage rent or have an adverse
effect on the real estate investment trust qualification tests under Laws
applicable to Landlord and its affiliates.

13.6 LANDLORD MAY COLLECT RENT FROM ASSIGNEE. If this Lease shall be assigned,
or if the Premises or any part thereof be sublet or occupied by any person or
persons other than Tenant, Landlord may, after an Event of Default by Tenant,
collect rent from the assignee, subtenant or occupant and apply the net amount
collected to the rent herein reserved, but no such assignment, subletting,
occupancy or collection of rent shall be deemed a waiver of the covenants in
this Article, nor shall it be deemed acceptance by Landlord of the assignee,
subtenant or occupant as a tenant, or a release of Tenant from the full
performance by Tenant of all the terms, conditions and covenants of this Lease.

13.7 ASSUMPTION OF LEASE. Each permitted assignee or transferee shall assume and
be deemed to have assumed the obligations of Tenant under this Lease to be
performed, or arising or accruing, on and after the effective date of such
assignment or transfer and shall be and remain liable jointly and severally with
Tenant for the payment of Annual Fixed Rent and Additional Rent, and for the due
performance of all the terms, covenants, conditions and agreements herein
contained on Tenant’s part to be performed for the Lease Term. No assignment
shall be binding on Landlord unless such assignee or Tenant shall deliver to
Landlord a duplicate original of the instrument of assignment which contains a
covenant of assumption by the assignee of all of the obligations aforesaid and
shall obtain from Landlord the aforesaid written consent (if required
hereunder), prior thereto. No assignment in whole or in part of this Lease shall
release Tenant or any assignee of Tenant of its continuing liability under this
Lease.

 

59



--------------------------------------------------------------------------------

13.8 INTENTIONALLY OMITTED.

13.9 TIME LIMITATION; AMENDMENTS. If Landlord grants its consent to an
assignment or sublease and such assignment or sublease does not become effective
for any reason within one hundred eighty (180) days after the granting of such
consent, or if the economic terms of such assignment or sublease are modified or
amended or if any other material terms of such assignment or sublease are
modified or amended prior to its becoming effective, then and in any such event
Landlord’s consent shall be deemed to have been withdrawn and Tenant shall not
have the right to assign this Lease or to sublease all or any portion of the
Premises without once again complying with all of the provisions and conditions
of Sections 13.1, 13.2, 13.3, 13.4, 13.5 and 13.6. In no event shall Tenant
agree to modify or amend the economic terms of such assignment or sublease or
modify any other material terms of such assignment or sublease to which Landlord
has consented without Landlord’s prior written consent, which shall not be
unreasonably withheld, delayed or conditioned subject to the terms of this
Article 13.

13.10 ADDITIONAL RENT DUE UPON ASSIGNMENT OR SUBLETTING. If Landlord shall not
exercise any of its options set forth in Sections 13.3 and 13.4 and shall give
its consent to any assignment of this Lease or to any sublease, Tenant shall, as
consideration therefor, pay to Landlord as Additional Rent the following
amounts:

(a) in the case of any assignment, an amount equal to fifty percent (50%) of all
sums and other considerations paid to or for the benefit of Tenant by the
assignee for or by reason of such assignment (including, but not limited to,
sums paid for the sale of any of Tenant’s Property, fixtures or leasehold
improvements). For purposes of the foregoing, sums paid for the sale of any of
Tenant’s Property shall be reduced by the net unamortized or undepreciated cost
thereof determined on the basis of Tenant’s federal income tax returns; or

(b) in the case of a sublease, fifty percent (50%) of the excess, if any, of
(i) any rents, additional charges or other consideration payable under the
sublease or any agreement relating thereto to or for the benefit of Tenant by
the subtenant (including, but not limited to, sums paid for the sale of any of
Tenant’s Property, fixtures or leasehold improvements) over (ii) the rents
accruing during the term of the sublease in respect of and allocable to the
subleased space pursuant to the terms of this Lease. For purposes of the
foregoing, sums paid for the sale of any of Tenant’s Property shall be reduced
by the net unamortized or undepreciated cost thereof determined on the basis of
Tenant’s federal income tax returns.

Amounts due to Landlord pursuant to this Section 13.10 shall be paid to Landlord
as Additional Rent at the time such payments are paid by the assignee or
subtenant to Tenant. Reasonable attorneys’ fees, advertising and marketing
costs, transfer and other taxes, and brokerage or leasing commissions to an
independent third-party broker, costs of preparing the space for occupancy by
the assignee or subtenant, improvement allowances (but in no event improvements
paid for as part of Tenant’s Cost or with Landlord’s Contribution) and free rent
(provided such free rent is not either (A) with respect to a period prior to
which such subtenant is in possession of the sublet premises, or (B) with
respect to any period which is the subject of the free rent provided in
Section 5.5 above), all to the extent actually incurred by Tenant in connection
with the assignment or subletting, may be deducted from the rents, charges and
other consideration paid by the assignee or subtenant to Tenant in connection
with the assignment or subletting prior to the computation of amounts due to
Landlord pursuant to subsection (a) or (b) above.

 

60



--------------------------------------------------------------------------------

13.11 LIABILITY NOT DISCHARGED. The joint and several liability of Tenant and
any assignee or successor of Tenant under this Lease, or any guarantor of
Tenant’s obligations under this Lease, shall not be discharged, released or
impaired in any respect by any agreement or stipulation made by Landlord
modifying any of the obligations contained in this Lease, or by any waiver or
failure by Landlord to enforce any of the obligations of this Lease, but in no
event shall Tenant’s continued liability exceed what its continuing liability
would have been had the Lease not been modified except for those modifications,
if any, which were consented to by Tenant.

13.12 EFFECT OF LISTING OF NAMES. The listing of any name other than Tenant on
the door of the Premises, on the Building directory or otherwise shall not
operate to vest any right or interest in this Lease or in the Premises in any
other person or entity, nor shall such listing be deemed to be the consent of
Landlord to any assignment or transfer of this Lease or to any sublease of the
Premises or any portion thereof or to the use or occupancy of the Premises or
any portion thereof by others.

13.13 SECURITY AGREEMENT. Tenant covenants and agrees that no security
agreement, whether by way of conditional bill of sale, chattel mortgage or
instrument of similar import, shall be placed upon any improvement at the
Premises which is affixed to the Building or the land on which the Building is
situated. In the event that any of Tenant’s Property consisting of goods,
machinery, equipment, appliances or other personal property located or installed
by Tenant in the Premises are purchased or acquired by Tenant subject to a
chattel mortgage, conditional sale agreement or other title retention or
security agreement (collectively, a “Security Agreement”). Tenant undertakes and
agrees (i) that no such Security Agreement or Uniform Commercial Code filing
statement shall be permitted to be filed as a lien against the Building and real
property of which the Premises form a part, (ii) to cause to be inserted in any
Security Agreement the following provisions:

“Notwithstanding anything to the contrary herein, this chattel mortgage,
conditional sale agreement, title retention agreement or security agreement
shall not create or be filed as a lien against the land, building and
improvements comprising the real property in which the goods, machinery,
equipment, appliances or other personal property covered hereby are to be
located or installed.”, and

(iii) to cause its lender under the Security Agreement to execute an agreement
(a “Removal Agreement”), in form reasonably satisfactory to Landlord, providing
among other things (x) that prior to the removal of Tenant’s Property, such
lender shall give reasonable prior written notice to Landlord of its intent to
remove Tenant’s Property, (y) that the removal of Tenant’s Property shall be
performed under the supervision of Landlord or its agent and in a manner
reasonably satisfactory to them and that such lender agrees to repair any and
all damage caused to the Premises by reason of such removal and (z) that
Landlord shall have no liability to such lender in the event that Tenant’s
Property shall not be removed by such lender prior to the Expiration Date, and
such Tenant’s Property shall be deemed abandoned and shall be governed by the
penultimate sentence of Section 8.6(c). Upon the request of Tenant or its
lender, Landlord shall join in the

 

61



--------------------------------------------------------------------------------

execution of the Removal Agreement for the purpose of subordinating its interest
(if any) in Tenant’s Property which is the subject of the Security Agreement.
Tenant shall reimburse Landlord, within thirty (30) days after demand, for all
reasonable, out-of-pocket costs and expenses, including, without limitation,
Landlord’s reasonable legal fees and disbursements, incurred by Landlord in
connection with entering into such Removal Agreement.

13.14 SPECIAL RIGHTS FOR ELIGIBLE SUBTENANTS.

(a) Provided that there then exists no Event of Default (or any default in the
payment of rent or a material non-monetary default of Tenant, in either case of
which Landlord has given Tenant notice), Landlord shall promptly after Tenant’s
written request (which request shall be accompanied by an executed counterpart
of the Eligible Sublease (as hereinafter defined) and such other information and
certifications as Landlord may reasonably request in order to determine that the
conditions of this Section 13.14 have been satisfied) deliver to Tenant and the
subtenant under the Eligible Sublease a non-disturbance agreement in
substantially the form attached hereto as Exhibit I, providing in substance
that, as long as no default beyond any applicable notice and grace period exists
on the part of such subtenant and subject to the satisfaction of the condition
precedent set forth in clause (iii) below, Landlord will not name or join such
subtenant as a party defendant or otherwise in any suit, action or proceeding to
enforce any rights granted to Landlord under this Lease and to the further
effect that if this Lease shall terminate or be terminated by reason of Tenant’s
default hereunder or by the rejection of this Lease pursuant to Title 11 U.S.C.
§365 (any such termination being herein called an “Attornment Event”), then
Landlord will recognize such subtenant as the direct tenant of Landlord on the
terms and conditions of the Eligible Sublease, as the same will be deemed
amended upon such Attornment Event as hereinafter provided (a “Landlord’s
Nondisturbance Agreement”). Following the subtenant’s execution and delivery of
the Landlord’s Nondisturbance Agreement, Landlord shall promptly execute and
deliver a counterpart to the subtenant. Landlord’s reasonable out-of-pocket
costs and expenses in connection with the foregoing (including, without
limitation, attorney’s fees), to the extent actually incurred, shall be paid by
Tenant. Landlord’s Nondisturbance Agreement shall provide, inter alia, that,
upon an Attornment Event:

(i) if applicable from time to time, the fixed rent and additional rent under
the Eligible Sublease shall be increased (but not decreased) so that it is equal
(after taking into account any credits, offsets, deductions or entitlements
given subtenant) on a rentable square foot basis to the Annual Fixed Rent and
Additional Rent which would have been payable under this Lease with respect to
the Premises had this Lease not been terminated;

(ii) the Eligible Sublease shall be deemed further amended such that the terms
and provisions thereof shall be restated to be the terms and provisions of this
Lease; except that (A) the premises and the length of term (including renewals,
other than renewals which would extend beyond the then Expiration Date of this
Lease) shall remain as set forth in the Eligible Sublease, (B) the fixed rent
and additional rent shall be as set forth in clause (i) hereof, if the same is
applicable, or as set forth in the Eligible Sublease if clause (i) is not
applicable, (C) any Special Lease Rights (as hereinafter defined) set forth in
this Lease shall not be included in the Eligible Sublease as amended, and (D) if
the Eligible Sublease

 

62



--------------------------------------------------------------------------------

contains one or more provisions which are more restrictive on the subtenant
thereunder than the corresponding provision(s) of this Lease is on Tenant
hereunder, then such more restrictive sublease provision shall continue to be
included in the Eligible Sublease as amended in lieu of the corresponding
provision of this Lease (unless such more restrictive provision was due solely
to the lack of privity between the subtenant and Landlord); and

(iii) as a condition precedent to Landlord’s recognition of the Eligible
Sublease, the subtenant under the Eligible Sublease shall, within ten (10) days
after the Attornment Event, deliver to Landlord either (A) proof reasonably
satisfactory to Landlord that such subtenant has a net worth and
creditworthiness computed in accordance with GAAP at least equal to the net
worth and creditworthiness of such subtenant at the time of the execution and
delivery of Landlord’s Nondisturbance Agreement or (B) a security deposit (in
the form of a letter of credit reasonably acceptable to Landlord and from an
issuing bank reasonably acceptable to Landlord and meeting the criteria
applicable to the issuing bank of the Letter set forth in Section 20.22(a)
hereof, mutatis mutandis) in an amount equal to twelve (12) months of fixed rent
under the Eligible Sublease (as the same may have been increased to coincide
with the Annual Fixed Rent payable hereunder pursuant to clause (i) above).

(b) As used herein, the following terms shall have the following meanings:

(i) “Eligible Sublease” shall mean any sublease entered into by Original Tenant
as sublandlord and any person or entity other than an Affiliate of Tenant as
subtenant which (A) demises at least one full floor of the Building, (B) has an
initial sublease term (i.e. not including any renewals) of at least five
(5) years, (C) demises subleased premises which are either the highest or lowest
floors which are part of the Premises or includes either of such floor and space
contiguous thereto, and (D) demises subleased premises to a subtenant with a net
worth and creditworthiness computed in accordance with GAAP reasonably
acceptable to Landlord and Landlord’s Mortgagee and/or Overlandlord.

(ii) “Special Lease Rights” shall mean (A) rights under this Lease to expand the
size of the Premises, to extend the Lease Term, and any rights under this Lease
which are limited to Original Tenant or dependent upon occupancy of Original
Tenant, and any rights dependent upon leasing or occupancy requirements to the
extent such requirements are not satisfied by the Eligible Sublease or the
subtenant thereunder, and any and all rights of the Tenant under this Lease
which the subtenant under such Eligible Sublease would not have as a direct
tenant under this Lease assuming this Lease were assigned to such subtenant
prior to such Attornment Event, and (B) any and all rights of the Tenant under
this Lease which the subtenant under the Eligible Sublease does not then have as
the subtenant under the Eligible Sublease (unless subtenant does not have such
right solely due to the lack of privity between the subtenant and Landlord).

 

63



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein contained, it is understood
and agreed that Landlord shall have no obligation to deliver a Landlord’s
Nondisturbance Agreement while any Event of Default (or any default of Tenant of
which Landlord has given Tenant notice) shall exist hereunder. This
Section 13.14 is solely for the benefit of subtenants of Original Tenant under
Eligible Subleases.

(d) Notwithstanding anything to the contrary contained in Article 13 hereof, an
Eligible Sublease may permit the subtenant thereunder to further sublease all or
any portion of the sublease space or assign its rights thereunder subject to and
in accordance with this Article 13 provided that (i) all of the applicable
conditions of Article 13, including, without limitation, Section 13.5 hereof
(except as otherwise expressly permitted hereby), shall be satisfied with
respect to such further subleasing or assignment, (ii) in addition to any
profits payable to Landlord under Section 13.10 hereof, Landlord shall be
entitled to receive fifty percent (50%) of any and all additional profits
payable (whether by cash, offset or otherwise) to Tenant with respect to such
further subleasing or assignment as if Section 13.10 hereof were directly
applicable thereto, (iii) upon a receipt of any Offer Notice with respect to
such transaction, Landlord shall, if applicable, have the right to underlet or
terminate in accordance with Sections 13.3 and 13.4 hereof and (iv) no assignee
or sub-subtenant of Tenant’s subtenant shall be permitted to further assign its
rights thereunder or sublet any of the Premises.

ARTICLE 14

NO LIABILITY OR REPRESENTATIONS BY LANDLORD; FORCE MAJEURE

14.1 NO LIABILITY.

(a) Neither Landlord nor any other Landlord Parties shall be liable for (i) any
damage to property of Tenant or any other Tenant Party entrusted to employees of
the Unit or the Building, nor for the loss of or damage to any property of
Tenant by theft; (ii) any injury or damage to persons or property resulting from
fire, explosion, falling plaster, steam, gas, electricity, water, rain or snow
or leaks in or from any part of the Building, the Common Elements or the Unit or
from the pipes, appliances or plumbing or from the roof, street or subsurface or
from any other place or by dampness or by any other cause of whatsoever nature,
unless, in either case (i) or (ii), caused or due to the negligence or willful
misconduct of Landlord, the Board, their respective agents, servants or
employees or any other Landlord Party or the failure of Landlord to perform its
obligations under this Lease within a reasonable time after notice of such
failure from Tenant; nor shall Landlord, the Board or their respective agents or
employees be liable for any such damage caused by other tenants or persons in
the Building or caused by operations in construction of any private, public or
quasi-public work; (iii) any latent defect in the Premises, the Building, the
Unit or other improvements on the Land (provided that the foregoing shall not
derogate from Landlord’s repair obligations under Section 7.1 and 9.5 of this
Lease and as otherwise expressly provided herein); or (iv) any injury or damages
for which Tenant is reimbursed under its insurance policies.

(b) If at any time any windows of the Premises are temporarily or permanently
closed, darkened or bricked up as a result of causes beyond Landlord’s control,
or are temporarily closed or darkened by Landlord or the Board (provided that
Landlord shall use

 

64



--------------------------------------------------------------------------------

reasonable efforts to remedy such condition as promptly as possible), neither
Landlord nor the Board shall be liable for any damage Tenant may sustain thereby
and Tenant shall not be entitled to any compensation therefor nor abatement of
rent nor shall the same release Tenant from its obligations hereunder nor
constitute an eviction.

(c) Landlord shall have no responsibility or liability for the ventilating
conditions and/or temperature of the Premises during the hours or days Landlord
is not required to furnish heat, ventilation or air-conditioning pursuant to
Exhibit D or pursuant to Sections 14.3 or 20.12, Landlord having informed Tenant
that the windows of the Premises and the Building may be sealed, and that the
Premises may become uninhabitable and the air therein may become unbreathable
during such times. Insofar as air temperature and ventilation are concerned, any
use or occupancy of the Premises during the hours or days Landlord is not so
required to, or pursuant to Section 14.3 or 20.12 does not furnish heat,
ventilation or air-conditioning to the Premises shall be at the sole risk,
responsibility and hazard of Tenant. Such condition of the Premises shall not
constitute nor be deemed to be a breach or a violation of this Lease or of any
provision hereof, nor shall it be deemed an eviction, nor shall Tenant claim or
be entitled to claim any abatement of rent nor make any claim for any damages or
compensation by reason of such condition of the Premises.

(d) Tenant shall neither assert nor seek to enforce any claim against any of
Landlord’s assets other than Landlord’s interest in the Unit, and Tenant agrees
to look solely to such interest for the satisfaction of any liability of
Landlord under this Lease, it being specifically agreed that neither Landlord,
nor any successor holder of Landlord’s interest hereunder, nor any general or
limited partner of Landlord or any such successor (if Landlord or such successor
is a partnership) nor any shareholder of Landlord or any such successor (if
Landlord or such successor is a corporation) shall ever be personally liable for
any such claim or liability. Neither Landlord nor the Board shall ever be liable
for any loss of business or any indirect or consequential damages under this
Lease. In no event shall Tenant be liable for any loss of business or other
consequential damages except pursuant to Article 19 or Section 20.17 hereof.

14.2 NO REPRESENTATIONS BY LANDLORD. Tenant expressly acknowledges and agrees
that Landlord has not made and is not making, and Tenant, in executing and
delivering this Lease, is not relying upon, any warranties, representations,
promises or statements, except for those expressly set forth in this Lease and
the Exhibits annexed hereto or in any other written agreement which may be made
between the parties hereto concurrently with the execution and delivery of this
Lease and which shall expressly refer to this Lease. No rights, easements or
licenses are acquired by Tenant by implication or otherwise except as expressly
set forth in the provisions of this Lease.

14.3 FORCE MAJEURE. Except as otherwise expressly provided herein, this Lease
and the obligation of Tenant to pay rent hereunder and perform and comply with
all of the other covenants and agreements hereunder on the part of Tenant to be
performed and complied with shall in no way be affected, impaired or excused
because of Landlord’s delay or failure to perform or comply with any of the
covenants or provisions hereunder on the part of Landlord to be performed or
complied with, or because Landlord is unable to fulfill any of its obligations
under this Lease or is unable to supply or is delayed in supplying any service
expressly or

 

65



--------------------------------------------------------------------------------

impliedly to be supplied or is unable to make or is delayed in making any
repair, additions, alterations or decorations or is unable to supply or is
delayed in supplying any equipment or fixtures, if Landlord is prevented or
delayed from so doing by the following, so long as, in each case, same is beyond
Landlord’s reasonable control (i) by reason of strikes or labor troubles,
(ii) by reason of governmental preemption in connection with a national
emergency, (iii) by reason of any rule, order or regulation of any government
agency or any department or subdivision thereof, whether in connection with a
drought, energy shortage or other like event or otherwise, (iv) by reason of any
fact, condition or circumstance related to war, terrorism or other emergency,
(v) by reason of fire, casualty or other acts of God or (vi) by reason of any
other cause whatsoever beyond Landlord’s reasonable control (excluding causes
due to Landlord’s financial condition) (collectively, “Force Majeure”). If
Tenant is delayed or prevented from the performance of any of its non-monetary
obligations under this Lease by reason of Force Majeure, the time for
performance of such obligation shall be extended for the period of such delay or
prevention, provided that Force Majeure shall not excuse Tenant from timely
paying rent when due and shall not permit Tenant to holdover in the Premises
beyond the expiration or earlier termination of the Lease Term. Landlord and
Tenant shall in each instance exercise reasonable diligence to effect
performance when and as soon as possible or practicable. In no event shall Force
Majeure include financial incapacity.

ARTICLE 15

ENTRY, RIGHT TO CHANGE PUBLIC PORTIONS OF THE BUILDING

15.1 LANDLORD’S RIGHT OF ENTRY. Landlord, the Board and their respective agents
and contractors shall have the right, without being deemed thereby to evict
Tenant from the Premises or any part thereof or otherwise to violate any of the
terms of this Lease or any of Tenant’s rights hereunder,

(a) to enter and pass through the Premises or any part or parts thereof,

(i) to examine the Premises and to show them to the fee owners, Overlandlord or
Mortgagee (both as hereafter defined) and to prospective purchasers, mortgagees
or lessees of the Unit or the Building,

(ii) for the purpose of performing such maintenance and making such repairs or
changes in or to the Premises or in or to the Unit or the Building or its
facilities as may be provided for or permitted by this Lease or as may be
mutually agreed upon by the parties or as Landlord or the Board may be required
to make by laws and requirements of public authorities,

(iii) at such times as such entry shall be required by circumstances of
emergency affecting the Premises, the Unit or the Building, provided that in
such event, if practicable, Landlord, the Board or their respective agents shall
be accompanied by a designated representative of Tenant or a member of the
police, fire, water or other municipal department concerned or of a recognized
protection company or of a public utility which is concerned,

 

66



--------------------------------------------------------------------------------

(iv) to exhibit the Premises or any portion thereof to prospective tenants or
occupants (A) during the last twelve (12) months of the Lease Term, or
(B) during any period in which Landlord may exercise a right to underlease the
space in question or to terminate this Lease, and

(v) for the purpose of photographing the Premises (other than Secure Areas (as
hereinafter defined) for use by Landlord and/or Landlord’s affiliates in
connection with promotional and marketing materials; provided, however, that
Tenant shall have the right to approve any such photographs (such approval not
to be unreasonably withheld or delayed) and in no event will any such
photographs, promotional or marketing materials identify Tenant or the floor(s)
of the Premises without Tenant’s consent, and

(b) to take all materials into and upon the Premises that may be required for
any repairs, changes or maintenance and to store the same therein for a
reasonable time as reasonably required in connection with the completion of such
repairs, changes or maintenance.

Landlord’s rights under this Section shall be exercised in such manner as to
create the least practicable interference with Tenant’s use of the Premises;
provided, however, that the foregoing shall not obligate Landlord or the Board
to perform any work outside of Operating Hours (as defined in Exhibit D) unless
such work will materially interfere with Tenant’s business operations in the
Premises; provided, however, that Landlord shall not be required to perform such
work on an “overtime” basis to the extent that such work was requested by Tenant
or would not have been needed but for a violation by Tenant of its obligations
under this Lease unless Tenant agrees to pay the differential in costs, in which
case Tenant shall pay to Landlord, as Additional Rent hereunder, within thirty
(30) days after Landlord’s demand therefor, an amount equal to the difference
between the regular rates and the overtime or other premium pay rates actually
incurred by Landlord relating to such work, including all fringe benefits and
other elements of such pay rates, for such labor and any other overtime costs or
expenses reasonably incurred. Except in the case of emergencies, Landlord agrees
to give Tenant reasonable advance notice of any of the foregoing activities
described in this Section 15.1 which require work in the Premises or access
thereto and will be coordinated with a Tenant representative, if available.

Notwithstanding anything to the contrary contained in this Lease, Landlord
agrees that Tenant may designate its data room and data closets which contain
only Tenant’s wiring, equipment and/or confidential business records (and not
base Building systems, common areas or facilities or the wiring or equipment of
other tenants) as secure areas (“Secure Areas”) if reasonably necessary to
maintain confidentiality in connection with operation of Tenant’s business, and
Landlord Parties shall not enter such Secure Areas without a representative of
Tenant present during such entry, except in an emergency. Tenant agrees to make
a representative available upon one (1) Operating Day’s request by Landlord
(which request need not be in writing). Landlord shall not be obligated to
provide any services which require regular entry to such Secure Areas (such as
cleaning).

15.2 RIGHT TO CHANGE ENTRIES, ETC. Landlord and the Board shall have the right
at any time without thereby creating any actual or constructive eviction or
incurring any liability to Tenant therefor, and without abatement in rent, to
change the arrangement or location of lobbies,

 

67



--------------------------------------------------------------------------------

entrances, passageways, doors, doorways, stairways, elevators, corridors and
other like portions of the Unit or the Building outside of the Premises,
provided that such change does not (x) interfere with Tenant’s access to the
Premises or interfere with Tenant’s use of the Premises permitted under this
Lease or (y) diminish (except to a de minimis extent) Landlord’s obligations
hereunder.

15.3 EXCAVATION. In the event that an excavation or any construction should be
made for building or other purposes upon land adjacent to the Building, or
should be authorized to be made, Tenant shall, if necessary, afford to the
person or persons causing or authorized to cause such excavation or
construction, license to enter upon the Premises for the purpose of doing such
work as shall reasonably be necessary to protect or preserve the wall or walls
of the Building, or the Building, from injury or damage and to support them by
proper foundations, pinning and/or underpinning, or otherwise. The rights under
this Section shall be exercised in such manner as to minimize interference with
Tenant’s use of the Premises; provided, however, that the foregoing shall not
obligate Landlord or any third party to perform any work outside of Operating
Hours unless such work will materially interfere with Tenant’s business
operations in the Premises; provided, further, however, that Landlord or such
third party shall not be required to perform such work on an “overtime” basis to
the extent that such work was requested by Tenant or would not have been needed
but for a violation by Tenant of its obligations under this Lease unless Tenant
agrees to pay the differential in costs, in which case Tenant shall pay to
Landlord or such third party, as Additional Rent hereunder, within thirty
(30) days after Landlord’s or such third party’s demand therefor, an amount
equal to the difference between the regular rates and the overtime or other
premium pay rates actually incurred by Landlord or such third party relating to
such work, including all fringe benefits and other elements of such pay rates,
for such labor and any other overtime costs or expenses reasonably incurred.

ARTICLE 16

ELECTRICITY

16.1 TENANT TO PURCHASE ELECTRICITY.

(a) Tenant shall pay to Landlord as an additional charge, for electricity
supplied to the Premises (exclusive of Building HVAC and base building systems)
an amount equal to (i) the Average Rate (as hereinafter defined) multiplied by
the number of kilowatt-hours of electricity used in the Premises, as measured by
one or more meters, during the period for which such payment is being made, plus
(ii) five percent (5%) of the amount set forth in clause (i) above. Such
payments shall be made within thirty (30) days after receipt of a monthly
statement setting forth the number of kilowatt-hours used in the Premises during
such period, the Average Rate, and the computation of Tenant’s payment. If there
is more than one meter measuring Tenant’s electric consumption, Landlord shall
install a “totalizer” to aggregate the meters so that Tenant’s payments shall be
determined as if there were only a single meter measuring Tenant’s consumption.
Upon Tenant’s written request, Landlord shall provide Tenant with copies of the
applicable utility bills and Tenant or its representative shall have the right
to accompany Landlord’s representative for the purpose of verifying Landlord’s
meter readings. For purposes hereof, the term “Average Rate” shall mean the
average cost to Landlord of supplying one (1) kilowatt-hour of electricity to
the Premises, and such Rate shall be determined by dividing (A)

 

68



--------------------------------------------------------------------------------

the electric bill for the Building for the period(s) covered by Tenant’s payment
by (B) the number of kilowatt-hours of electricity supplied to the Building
during such period. Except as otherwise set forth herein, Landlord shall install
and maintain and repair the meters serving the Premises at Landlord’s cost.
Landlord shall use reasonable efforts to give Tenant the benefit of any rebates
or discounts received as a result of energy savings devices installed by Tenant
and shall reasonably cooperate with Tenant to obtain the same, at the sole cost
and expense of Tenant.

(b) Landlord reserves the right to discontinue furnishing electricity to Tenant
in the Premises, if required by legal requirements or an applicable utility
provider or if landlords of Class A office buildings in midtown Manhattan
generally cease to so provide electricity to their tenants, at any time upon not
less than ninety (90) days’ notice to Tenant; provided, however, that Landlord
shall not discontinue furnishing electricity to the Premises until Tenant shall
have made arrangements to obtain electricity from a public utility serving the
Building (unless Tenant shall have failed to use reasonable diligence to obtain
such electrical service). If Landlord, at Landlord’s option, exercises such
right of discontinuance as provided herein, this Lease shall continue in full
force and effect and shall be unaffected thereby, except that, from and after
the effective date of such discontinuance, (i) Tenant shall arrange to obtain
electricity directly from the public utility company supplying electricity to
the Building, (ii) all meters, equipment and other facilities which may be
required for Tenant to obtain electricity directly from any such public utility
company shall be installed by Landlord, at Landlord’s expense, and (iii) any
such installation shall be maintained by Tenant, at its expense, and shall be
subject to such conditions as Landlord and/or the public utility company may
reasonably require, and Landlord shall not be liable to Tenant therefor and the
same shall not be deemed to be a lessening or diminution of services within the
meaning of any law, rule or regulation now or hereafter enacted, promulgated or
issued.

(c) If any taxes or charges are or shall be imposed upon Landlord or its agent
in connection with the sale or resale of electricity to Tenant, Tenant covenants
and agrees that, where permitted by law, Tenant’s pro-rata share of such taxes
or charges shall be passed on to Tenant and paid by Tenant to Landlord or its
agent within thirty (30) days after demand, as Additional Rent, without set-off
or deduction. At all times during the Lease Term, subject to the terms of
Article 9, Tenant shall comply with all present and future general rules,
regulations, terms and conditions applicable to service equipment, wiring and
requirements in accordance with the regulations of the public utility company
supplying electricity to the Building.

16.2 LANDLORD NOT LIABLE. Landlord shall not in any way be liable or responsible
to Tenant for any loss or damage or expense which Tenant may sustain or incur if
either the quantity or character of electric service is changed or interrupted
or is no longer available or suitable for Tenant’s requirements unless due to
the negligence or willful misconduct of Landlord, its agents, employees or
contractors.

16.3 TENANT NOT TO OVERLOAD CIRCUITS. In no event shall Tenant use or install
any fixtures, equipment or machines the use of which in conjunction with other
fixtures, equipment and machines in the Premises would result in an overload of
the electrical circuits required hereunder to serve the Premises.

 

69



--------------------------------------------------------------------------------

16.4 TENANT NOT TO EXCEED CAPACITY; LIGHT BULBS. Tenant covenants and agrees
that at all times its use of electric current shall never exceed the required
capacity under this Lease of the then existing feeders to the Building or the
risers or wiring installation. Landlord shall make electricity available to the
Premises at no less than the service level set forth in Exhibit D attached
hereto, and otherwise subject to and in accordance with the provisions of this
Article and Exhibit D attached hereto. Landlord shall furnish, install and
replace, as required, all lighting tubes, lamps, bulbs and ballasts required in
the Premises at Tenant’s sole cost and expense; provided that Tenant is charged
competitive rates for such services. All lighting tubes, lamps, bulbs and
ballasts so installed shall become Landlord’s property upon the expiration or
sooner termination of this Lease.

ARTICLE 17

SUBORDINATION; ASSIGNMENT OF RENTS

17.1 SUBORDINATION TO MORTGAGES, ETC.

(a) Subject to the provisions of that certain Subordination, Nondisturbance and
Attornment Agreement executed and delivered by and among Landlord, Tenant and
the Board in connection with the execution of this Lease (the “Condominium
Nondisturbance Agreement”), the form of which is attached hereto as Exhibit H,
this Lease is and shall be subject and subordinate to the Condominium Documents
and, subject to Section 17.6 below, any ground or underlying lease (collectively
called “Underlying Lease”) which may hereafter affect the Unit and to any
amendment, modification, renewal or extension of the Condominium Documents
(subject to the provisions of Section 20.25 hereof) or any such Underlying
Lease. Subject to Section 17.6 below, this Lease also is and shall be subject
and subordinate to all mortgages which may hereafter affect any Underlying
Lease, the Unit, to each and every advance made thereunder and to all renewals,
modifications, amendments, consolidations, replacements or extensions thereof.
The landlord or lessor under any Underlying Lease is referred to herein as an
“Overlandlord” and the secured party under any such mortgage is referred to
herein as a “Mortgagee”. This clause shall be self-operative and no further
instrument of subordination shall be required. In confirmation of such
subordination, Tenant, without cost or charge to Landlord, upon not less than
ten (10) Operating Days written notice, shall execute any certificate or
instrument of subordination that Landlord may reasonably request provided same
does not increase the monetary obligations of Tenant hereunder or increase
Tenant’s non-monetary obligations hereunder except to a de minimis extent, or
diminish Tenant’s rights. Landlord represents that, as of the Date of this
Lease, there is no mortgage or Underlying Lease encumbering the Building or the
Unit.

(b) Tenant agrees that if the Board (as agent for the unit owners in the
Condominium) or any Overlandlord or Mortgagee shall succeed to the interest of
Landlord under this Lease by foreclosure or otherwise, and, subject to the
Condominium Nondisturbance Agreement, the Board, Overlandlord or Mortgagee
elects in its sole discretion not to cause this Lease to be terminated in
connection therewith, this Lease shall not be terminated or affected thereby but
shall continue in full force and effect as a direct lease between the Board,
Overlandlord or Mortgagee and Tenant upon all of the terms, covenants and
conditions set forth in this Lease and, in such event, Tenant shall attorn to
the Board, Overlandlord or Mortgagee

 

70



--------------------------------------------------------------------------------

provided, however, that the provisions of such Underlying Lease or such mortgage
shall govern with respect to the disposition of any casualty insurance proceeds
or condemnation awards and the Board, Overlandlord or Mortgagee shall not be
liable for or bound by (i) any payment of an installment of rent or additional
rent which may have been made more than thirty (30) days before the due date of
such installment except to the extent actually received by the Board,
Overlandlord or Mortgagee, as applicable, (ii) any act or omission or default by
Landlord under this Lease except to the extent the same continues after the date
of such attornment, (iii) any credits, claims, setoffs or defenses which Tenant
may have against Landlord, (iv) any security deposit or other sums which Tenant
may have paid under this Lease unless such deposit or other sums have been
physically delivered to such successor, or (v) be bound by any modification or
amendment of this Lease after the date hereof, or any waiver of any terms of
this Lease unless the same shall have been approved in writing by such
successor. This Section 17.1(b) is subject to the terms of the Condominium
Nondisturbance Agreement and any non-disturbance and attornment agreement in
effect between Tenant and any such Overlandlord or Mortgagee.

(c) Tenant shall not knowingly do nor suffer nor permit any action which would
constitute a default under the Condominium Documents or any Underlying Lease or
any mortgage of which Tenant shall have notice and which may now or hereafter
affect any Underlying Lease, and/or the Unit, or cause any Underlying Lease of
which Tenant shall have notice to be terminated or forfeited by virtue of any
right of termination or forfeiture granted to the Overlandlord by such
Underlying Lease; provided that the foregoing shall not require Tenant to comply
with future modifications of such documents if such future modifications
increase the obligations or reduce the rights of Tenant hereunder.

17.2 RIGHTS OF MORTGAGEES, ETC. Except as otherwise provided in any
subordination, non-disturbance and attornment agreement then in effect, in the
event of any act or omission by Landlord which would or may give Tenant the
right to terminate this Lease or to claim a partial or total eviction, Tenant
will not exercise any such right until

(a) it has given written notice of any such act or omission to Landlord, and to
any Overlandlord or Mortgagee whose names and addresses have previously been
furnished to Tenant, and

(b) a reasonable period of time for remedying such act or omission shall have
elapsed following such giving of notice.

17.3 MODIFICATIONS REQUIRED BY LENDERS. If, in connection with obtaining
temporary or permanent financing for the Unit, or any Underlying Lease, any
lender shall request reasonable modifications of this Lease as a condition to
such financing, Tenant will not unreasonably withhold, delay or defer the
execution of an agreement of modification of this Lease provided such
modifications do not increase the obligations or reduce the rights of Tenant
hereunder.

17.4 ASSIGNMENT OF LEASE TO MORTGAGEE, ETC. With reference to any assignment by
Landlord of Landlord’s interest in this Lease, or the rents payable hereunder,
conditional in nature or otherwise, which assignment is made to an Overlandlord
or Mortgagee, Tenant agrees:

 

71



--------------------------------------------------------------------------------

(a) that the execution thereof by Landlord, and the acceptance thereof by such
Overlandlord or Mortgagee, shall never be treated as an assumption by such
Overlandlord or Mortgagee of any of the obligations of Landlord hereunder,
unless such Overlandlord or Mortgagee shall, by notice sent to Tenant,
specifically otherwise elect; and

(b) that, except as aforesaid, such Overlandlord, or Mortgagee shall be treated
as having assumed Landlord’s obligations hereunder only, in the case of a
Mortgagee, upon foreclosure by such Mortgagee and the taking of possession of
the Premises, or, in the case of an Underlying Lease, the assumption of
Landlord’s position hereunder by such Overlandlord, any such assumption in each
such case to be limited as set forth in Section 14.1(d). In no event shall the
acquisition of title to the Unit by a purchaser which, simultaneously therewith,
leases the entire Unit back to the seller thereof be treated as an assumption,
by operation of law or otherwise, of Landlord’s obligations hereunder, but
Tenant shall look solely to such seller-lessee, and its successors from time to
time in title, for performance of Landlord’s obligations hereunder. For all
purposes, such seller-lessee, and its successors in title, shall be the landlord
hereunder unless and until Landlord’s position shall have been assumed by such
purchaser-lessor.

17.5 SUBORDINATION OF MORTGAGE, ETC., TO LEASE. Notwithstanding anything to the
contrary set forth in this Article 17, if any Overlandlord or Mortgagee shall
file in the office of the Register of the City of New York, New York County, an
instrument in which such Overlandlord or Mortgagee shall subordinate its
Underlying Lease or mortgage to this Lease, then and in such event such
Underlying Lease or mortgage shall be subordinate to this Lease and the
provisions of this Article 17, insofar as they would subordinate this Lease to
that particular Underlying Lease or mortgage, shall be of no further force or
effect.

17.6 NON-DISTURBANCE AGREEMENT. Notwithstanding anything to contrary contained
herein, as a condition to the subordination of this Lease to any future
Underlying Lease or mortgage, Landlord shall obtain a non-disturbance and
attornment agreement in favor of Tenant executed by such future Overlandlord or
Mortgagee in a commercially reasonable form.

ARTICLE 18

CERTAIN ADDITIONAL COVENANTS

In addition to the covenants contained elsewhere in this Lease, Tenant
covenants, during the Lease Term and for such further time as Tenant occupies
any part of the Premises:

(a) to pay when due all Annual Fixed Rent and Additional Rent and all charges
provided hereunder for utility services rendered to the Premises and, as further
Additional Rent, all charges for additional and special services rendered
pursuant to Exhibit D;

(b) to keep the Premises equipped with all safety appliances (including without
limitation fire extinguishers) required by law or ordinance or any other
regulation of any public authority, to procure all licenses and permits, other
than the Building certificate of occupancy, in accordance with the terms of
Section 9.2 hereof;

(c) not to place a load upon any floor in the Premises exceeding the floor load
per square foot of area which such floor was designed to carry and which is
allowed by law as

 

72



--------------------------------------------------------------------------------

set forth in Exhibit D attached hereto; and not to move any safe, vault or other
heavy equipment in, about or out of the Premises except in such manner and at
such time as Landlord shall in each instance expressly authorize, such
authorization not to be unreasonably withheld or conditioned. Tenant’s business
machines and mechanical equipment shall be placed and maintained by Tenant at
Tenant’s expense in settings sufficient to absorb and prevent vibration or noise
that may be transmitted to the Building structure or to any other space in the
Building;

(d) to pay promptly when due all taxes which may be imposed upon personal
property (including, without limitation, fixtures and equipment) in the Premises
by whomever assessed;

(e) to pay within thirty (30) days after demand as Additional Rent, regardless
of whether any default or Event of Default has occurred or whether any
proceeding to enforce the Lease has been commenced, all costs and expenses,
reasonable attorneys’ fees and disbursements and other fees incurred by Landlord
in connection with (i) the successful enforcement by Landlord of any obligation
of Tenant under this Lease; (ii) the successful preservation and enforcement of
Landlord’s rights and remedies in connection with the Lease; (iii) any
unsuccessful attempt by Tenant to enforce any obligation or purported obligation
of Landlord under this Lease; (iv) any unsuccessful action or proceeding brought
by Tenant against Landlord related to this Lease. If Tenant prevails in any
action or proceeding to enforce any provision of this Lease or the unsuccessful
attempt by Landlord to enforce any obligation or purported obligation of Tenant
under this Lease, Landlord shall pay within thirty (30) days after demand all
costs and expenses, reasonable attorneys’ fees and disbursements and other fees
incurred by Tenant in connection therewith. This provision shall survive the
termination of this Lease;

(f) [intentionally deleted];

(g) to cause all of the windows in the Premises to be kept closed; to keep
entirely unobstructed at all times all of the vents, intakes, outlets and
grills; and to comply with and observe all reasonable regulations and
requirements prescribed by Landlord for the proper functioning of the heating,
ventilating and air-conditioning system; and

(h) not to, either directly or indirectly (i) conduct business in the Premises
in such a manner that would or may create or (ii) use any contractors and/or
labor and/or materials if the use thereof, would or may create, any labor
disputes with other contractors and/or labor and/or materials engaged or used by
Tenant or Landlord in the construction, maintenance and/or operation of the Unit
or the Building or any part thereof. This provision shall apply prior to, as
well as during, the Lease Term.

ARTICLE 19

TENANT’S DEFAULT; LANDLORD’S REMEDIES

19.1 TENANT’S DEFAULT. This Lease and the Lease Term are subject to the
limitation that Tenant shall be in default if, at any time during the Lease
Term, any one or more of the following events (herein called an “Event of
Default”) shall occur:

 

73



--------------------------------------------------------------------------------

(a) (i) if Tenant shall fail to pay any installment of the Annual Fixed Rent for
which provision is herein made, or any part thereof, when the same shall become
due and payable and such failure shall continue for five (5) Operating Days
after notice thereof from Landlord to Tenant (provided that if Tenant shall have
failed to pay any such installment or other charge or portion thereof when the
same becomes due and payable two times during any Lease Year and Landlord shall
in each case have given Tenant notice of such failure, then after such second
time it shall be an Event of Default in the event Tenant thereafter during such
Lease Year fails to pay any such installment or other charge or portion thereof
on the date the same becomes due and payable, without notice (or, in the case of
other charges which are payable on or subsequent to demand, further notice) from
Landlord); or

(ii) if Tenant shall fail to pay any Additional Rent, or any other charges for
which provision is herein made, or any part thereof, when the same shall become
due and payable and such failure shall continue for five (5) Operating Days
after notice thereof from Landlord to Tenant (provided that if Tenant shall have
failed to pay any such installment or other charge or portion thereof when the
same becomes due and payable four times during any Lease Year and Landlord shall
in each case have given Tenant notice of such failure, then after such fourth
time it shall be an Event of Default in the event Tenant thereafter during such
Lease Year fails to pay any such installment or other charge or portion thereof
on the date the same becomes due and payable, without notice (or, in the case of
other charges which are payable on or subsequent to demand, further notice) from
Landlord); or

(b) if the Premises shall become abandoned and such abandonment continues for
more than thirty (30) days after written notice from Landlord; provided that
Tenant vacating the Premises shall not be construed as an abandonment as long as
Tenant is using commercially reasonable efforts to secure and to maintain the
Premises as usable office space in accordance the standards of Class A office
buildings in Manhattan; or

(c) if an assignment or subletting shall occur or if Tenant’s interest in this
Lease shall devolve upon or pass to any person or entity, whether by operation
of law or otherwise, and whether directly or indirectly, except as expressly
permitted by Article 13 hereof, or

(d) if Tenant fails to maintain any of the insurance required to be maintained
by Tenant hereunder or to deliver certificates thereof when required hereunder
and Tenant fails to remedy such default within five (5) Operating Days after
notice by Landlord to Tenant specifying such default; or

(e) Tenant shall fail to perform or observe some term or condition of this Lease
which, because of its character, would immediately jeopardize Landlord’s
interest in the Property or the Unit, the health or safety of any person, the
operation of the Building or any Building system, or the business operations of
any occupant, and such failure continues for three (3) Operating Days after
notice from Landlord to Tenant specifying such default or, if said default is
curable but shall reasonably require longer than three (3) Operating Days to
cure, if Tenant shall fail to commence to cure said default within three
(3) Operating Days after receipt

 

74



--------------------------------------------------------------------------------

of notice thereof and/or fail continuously to prosecute the curing of the same
to completion with due diligence, and in any event within such period of time as
will prevent Landlord from being subjected to the risk of criminal liability or
termination of any Underlying Lease or foreclosure of any mortgage (provided
Tenant has notice of any such mortgage or Underlying Lease); or

(f) if Tenant shall fail to perform or observe any other term, covenant, or
condition of this Lease on the part of Tenant to be performed or observed and
such failure shall continue for thirty (30) days after notice thereof from
Landlord to Tenant, or, if said default is curable but shall reasonably require
longer than thirty (30) days to cure, if Tenant shall fail to commence to cure
said default within thirty (30) days after receipt of notice thereof and/or fail
continuously to prosecute the curing of the same to completion with due
diligence, and in any event within such period of time as will prevent Landlord
from being subjected to the risk of criminal liability or termination of any
Underlying Lease or foreclosure of any mortgage (provided Tenant has notice of
any such mortgage or Underlying Lease); or

(g) if the estate hereby created shall be permanently taken on execution or by
other process of law; or

(h) (i) if Tenant shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

(ii) if Tenant shall commence or institute any case, proceeding or other action
(x) seeking relief on its behalf as debtor, or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
(y) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its property; or

(iii) if Tenant shall make a general assignment for the benefit of creditors; or

(iv) if any case, proceeding or other action shall be commenced or instituted
against Tenant (x) seeking to have an order for relief entered against it as
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts under any existing or future law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, or (y) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, which either (1) results in any such entry of
an order for relief, adjudication of bankruptcy or insolvency or such an
appointment or the issuance or entry of any other order having a similar effect
or (2) remains undismissed for a period of ninety (90) days; or

 

75



--------------------------------------------------------------------------------

(v) if any case, proceeding or other action shall be commenced or instituted
against Tenant seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its property which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within ninety (90) days
from the entry thereof; or

(vi) if Tenant shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clauses (ii), (iii), (iv) or (v) above; or

(vii) if a trustee, receiver or other custodian is appointed for any substantial
part of the assets of Tenant which appointment is not vacated or effectively
stayed within seven (7) Operating Days; or

(i) if Tenant fails to timely deliver any Replacement Letter in accordance with
the terms of Section 20.22 hereof or to restore the Letter to the face amount
then required under Section 20.22(b) hereof, in either case within fifteen
(15) days after notice from Landlord; or

(j) [intentionally deleted].

19.2 TERMINATION.

(a) (i) If an Event of Default described in Section 19.1(h) hereof shall occur,
or

(ii) if an Event of Default described in Sections 19.1(a), (b), (c), (d), (e),
(f), (g), (i) or (j) shall occur and Landlord, at any time thereafter, at its
option gives written notice to Tenant stating that this Lease and the Lease Term
shall expire and terminate on the date specified in such notice, which date
shall not be less than five (5) Operating Days after the giving of such notice,
then this Lease and the Lease Term and all rights of Tenant under this Lease
shall expire and terminate, as if the date on which the Event of Default
described in clause (i) of this Section 19.2(a) above occurred, or the date
specified in the notice given pursuant to clause (ii) of this Section 19.2(a)
above, as the case may be, were the date herein definitely fixed for the
expiration of the Lease Term (except that Tenant shall continue liable as
hereinafter provided) and Tenant immediately shall quit and surrender the
Premises.

(b) Anything contained herein to the contrary notwithstanding, if such
termination shall be stayed by order of any court having jurisdiction over any
proceeding described in Section 19.1(h) hereof, or by federal or state statute,
then, following the expiration of any such stay, or if Tenant, or Tenant as
debtor-in-possession or the trustee appointed in any such proceeding (being
collectively referred to as “Tenant” only for the purposes of paragraphs (b) and
(c) of this Section 19.2) shall fail to assume Tenant’s obligations under this
Lease within the period prescribed therefor by law or within one hundred twenty
(120) days after entry of the order for relief or as may be allowed by the
court, or, if Tenant shall fail to provide adequate

 

76



--------------------------------------------------------------------------------

protection of Landlord’s right, title and interest in and to the Premises or
adequate assurance of the complete and continuous future performance of Tenant’s
obligations under this Lease, Landlord, to the extent permitted by law or by
leave of the court having jurisdiction over such proceeding, shall have the
right, at its election, to terminate this Lease on three (3) Operating Days
notice to Tenant and upon the expiration of said three (3) Operating Day period
this Lease shall cease and expire as aforesaid and Tenant shall immediately quit
and surrender the Premises as aforesaid. Upon the termination of this Lease
provided above, Landlord, without notice, may re-enter and repossess the
Premises and may dispossess Tenant by summary proceedings or otherwise.

(c) For the purposes of the preceding paragraph (b), adequate protection of
Landlord’s right, title and interest in and to the Premises, and adequate
assurance of the complete and continuous future performance of Tenant’s
obligations under this Lease, shall include, without limitation, to the extent
permitted by Laws the following requirements:

(i) that Tenant comply with all of its obligations under this Lease;

(ii) that Tenant pay to Landlord, on the first day of each month occurring
subsequent to the entry of such order, or the effective date of such stay, a sum
equal to the amount by which the Premises diminished in value during the
immediately preceding monthly period, but, in no event, an amount which is less
than the aggregate rent payable for such monthly period;

(iii) that Tenant continue to use the Premises in the manner required by this
Lease;

(iv) that Landlord be permitted to supervise the performance of Tenant’s
obligations under this Lease;

(v) that Tenant pay to Landlord within thirty (30) days after entry of such
order or the effective date of such stay, as partial adequate protection against
future diminution in value of the Premises and adequate assurance of the
complete and continuous future performance of Tenant’s obligations under this
Lease, an additional security deposit in an amount equal to the Annual Fixed
Rent then payable hereunder plus an amount equal to all Additional Rent payable
to Landlord for the preceding calendar year;

(vi) that Tenant has and will continue to have unencumbered assets after the
payment of all secured obligations and administrative expenses to assure
Landlord that sufficient funds will be available to fulfill the obligations of
Tenant under this Lease;

(vii) that if Tenant assumes this Lease and proposes to assign the same
(pursuant to Title 11 U.S.C. § 365, or as the same may be amended) to any person
who shall have made a bona fide offer to accept an assignment of this Lease on
terms acceptable to such court having competent jurisdiction over Tenant’s
estate, then notice of such proposed assignment, setting forth (x) the name and
address of such person, (y) all of the terms and conditions of such offer and
(z) the adequate

 

77



--------------------------------------------------------------------------------

assurance to be provided Landlord to assure such person’s future performance
under this Lease, including, without limitation, the assurances referred to in
Title 11 U.S.C. § 365(b)(3), as it may be amended, shall be given to Landlord by
Tenant no later than thirty (30) days after receipt by Tenant of such offer, but
in any event no later than ten (10) days prior to the date that Tenant shall
make application to such court for authority and approval to enter into each
assignment and assumption, and Landlord shall thereupon have the prior right and
option, to be exercised by notice to Tenant given at any time prior to the
effective date of such proposed assignment, to accept, or to cause Landlord’s
designee to accept, an assignment of this Lease upon the same terms and
conditions and for the same consideration, if any, as the bona fide offer made
by such person less any brokerage commissions which may be payable out of the
consideration to be paid by such person for the assignment of this Lease; and

(viii) that if Tenant assumes this Lease and proposes to assign the same, and
Landlord does not exercise its option pursuant to paragraph (vii) of this
Section 19.2(c), Tenant hereby agrees that:

(1) such assignee shall have a net worth not less than the net worth of Tenant
as of the Commencement Date, or such Tenant’s obligations under this Lease shall
be unconditionally guaranteed by a person having a net worth equal to Tenant’s
net worth as of the Commencement Date;

(2) such assignee shall not use the Premises except for general office purposes
and subject to all the restrictions contained in Article 10 hereof;

(3) such assignee shall assume in writing all of the terms, covenants and
conditions of this Lease; and

(4) in the event that the Annual Fixed Rent paid by such assignee is greater
than the Annual Fixed Rent reserved hereunder, Tenant shall pay over to Landlord
one-half of such difference; and

(5) if such assignee makes a lump-sum payment to Tenant or Tenant’s trustee for
the right to assume this Lease, Tenant or Tenant’s trustee shall pay over to
Landlord one-half of such payment.

(d) If, at any time, (i) Tenant shall comprise two (2) or more persons, or
(ii) Tenant’s obligations under this Lease shall have been guaranteed by any
person other than Tenant, or (iii) Tenant’s interest in this Lease shall have
been assigned, the word “Tenant,” as used in Section 19.1(h), shall be deemed to
mean any one or more of the persons primarily or secondarily liable for Tenant’s
obligations under the Lease. Any monies received by Landlord from or on behalf
of Tenant during the pendency of any proceeding of the types referred to in said
clause (h) shall be deemed paid as compensation for the use and occupation of
the Premises and the acceptance of any such compensation by Landlord shall not
be deemed an acceptance of rent or a waiver on the part of Landlord of any
rights under this Section.

 

78



--------------------------------------------------------------------------------

(e) The provisions of Sections 19.2(b) through (d) apply only in respect of the
circumstances described in Section 19.1(h) and as such are not intended to
constitute modifications of any of the provisions of Article 13 except in such
circumstances.

19.3 RE-ENTRY; CONTINUED LIABILITY; RELETTING.

(a) If this Lease shall be terminated pursuant to or as provided in
Section 19.2, Landlord and Landlord’s agents and employees may immediately or at
any time thereafter re-enter the Premises, or any part thereof in the name of
the whole, either by summary dispossess proceedings or by any suitable action or
proceeding at law or otherwise and may repossess the same, and may remove any
persons therefrom, to the end that Landlord may have, hold, possess and enjoy
the Premises again.

(b) If this Lease is terminated or if Landlord shall re-enter the Premises as
aforesaid, or in the event of the termination of this Lease, or of re-entry, by
or under any proceeding or action or any provision of law by reason of an Event
of Default hereunder on the part of Tenant, Tenant covenants and agrees
forthwith that,

(i) the Annual Fixed Rent (including, without limitation, an amount equal to the
amount of Annual Fixed Rent which would have been payable during the rent
concession period set forth in Section 5.5) and Additional Rent shall become due
thereupon and be paid by Tenant up to the time of such re-entry, dispossession
and/or termination, together with such expenses as Landlord may incur for legal
expenses, reasonable attorneys’ fees and disbursements, brokerage, and/or
putting the Premises in good order, or for preparing the same for reletting;

(ii) Landlord may relet the Premises or any part or parts thereof, either in the
name of Landlord or otherwise (but shall have no obligation to do so), for a
term or terms, which may at Landlord’s option be less than or exceed the period
which would otherwise have constituted the balance of the Lease Term and may
grant concessions or free rent;

(iii) Tenant or the legal representatives of Tenant shall also pay Landlord, as
liquidated damages for the failure of Tenant to observe and perform Tenant’s
covenants herein contained, amounts equal to the Annual Fixed Rent and
Additional Rent which would have been payable by Tenant had this Lease not been
so terminated, or had Landlord not so reentered the Premises, such payments to
be made upon the due dates therefor specified herein following such termination
or re-entry and continuing until the Expiration Date; provided, however, that if
Landlord shall relet the Premises, Landlord shall credit Tenant, up to the
amount due from Tenant, with the net rent received by Landlord for such
reletting after deducting from the first installments of such rent received the
expenses incurred or paid by Landlord in terminating this Lease or in
re-entering the Premises and in securing possession thereof, as well as the
expenses of reletting, including legal expenses, reasonable attorneys’ fees and
disbursements, brokerage commissions, alteration costs and other expenses
incurred for keeping the Premises in good order or for preparing the same for
reletting. Any suit

 

79



--------------------------------------------------------------------------------

brought to collect the amount of the aforesaid damages for any month or months
shall not prejudice in any way the rights of Landlord to collect the damages for
any subsequent month or months by a similar proceeding. Nothing contained herein
shall be deemed to require Landlord to postpone suit until the date when the
Lease Term would have expired if it had not been so terminated under or pursuant
to Section 19.2, or under any provision of law, or had Landlord not re-entered
the Premises.

(c) The terms “re-enter” and “re-entry,” as used herein, are not limited to
their technical legal meanings.

19.4 LIQUIDATED DAMAGES. Landlord may elect, as an alternative to the damages
and charges provided for in
Section 19.3(b)(iii), and in lieu of all other such damages thereafter accruing,
to have Tenant pay the liquidated damages provided for below, which election may
be made by notice given to Tenant at any time after the termination of this
Lease under or pursuant to Section 19.2, above, and whether or not Landlord
shall have collected any damages as hereinabove provided in Section 19.3. Upon
such notice, Tenant shall promptly pay to Landlord, as liquidated damages, in
addition to any damages collected or due from Tenant from any period prior to
such notice, such a sum as at the time of such notice represents the amount of
the excess, if any, of (i) the discounted present value, at a discount rate of
six percent (6%), of the Annual Fixed Rent, Additional Rent and other charges
which would have been payable by Tenant under this Lease for the remainder of
the Lease Term if Tenant had fulfilled all of its obligations hereunder, over
and above (ii) the discounted present value, at a discount rate of six percent
(6%), of the Annual Fixed Rent, Additional Rent and other charges that would be
received by Landlord (after deducting all reasonably estimated costs of
reletting, including, without limitation, brokerage fees, advertising, required
tenant improvements and concessions and attorneys’ fees) if the Premises were
relet at the time of such notice for the remainder of the Lease Term at the fair
rental value thereof at the time of such notice.

For the purposes of this Article, if Landlord elects to require Tenant to pay
liquidated damages in accordance with this Section 19.4, (a) the total rent
shall be computed by assuming Tenant’s Share of Taxes and Operating Expenses
under Article 6 to be the same as were payable for the twelve (12) calendar
months (or if fewer than twelve calendar months shall have elapsed since the
date hereof, for the partial year, but annualized) immediately preceding such
termination or re-entry, and (b) if the Premises or any part thereof shall have
been relet by Landlord for the unexpired portion of the Lease Term, or any part
thereof, before presentation of proof of such damages to any court, commission
or tribunal, the amount of rent received upon such reletting shall be prima
facie evidence of the fair rental value of the Premises, or part thereof, so
relet during the term of such reletting.

19.5 RIGHTS IN THE EVENT OF TENANT’S BANKRUPTCY. Nothing contained in this Lease
shall limit or prejudice the right of Landlord to prove for and obtain, in
proceedings for the termination of this Lease by reason of bankruptcy or
insolvency, an amount equal to the maximum allowed by any statute or rule of law
in effect at the time when, and governing the proceedings in which, the damages
are to be proved, whether or not the amount be greater, equal to, or less than
the amount of the loss or damages referred to above.

 

80



--------------------------------------------------------------------------------

19.6 WAIVER OF REDEMPTION, ETC.

(a) Tenant, for itself and any and all persons claiming through or under Tenant,
including its creditors, upon the termination of this Lease or expiration of the
Lease Term in accordance with the terms hereof, or in the event of entry of
judgment for the recovery of the possession of the Premises in any action or
proceeding, or if Landlord shall reenter the Premises by process of law or
otherwise, hereby waives any right of redemption provided or permitted by any
statute, law or decision now or hereafter in force, and does hereby waive,
surrender and give up all rights or privileges which it or they may or might
have under and by reason of any present or future law or decision, to redeem the
Premises or for a continuation of this Lease for the Lease Term after having
been dispossessed or ejected therefrom by process of law, or otherwise.

(b) If Tenant is in arrears in the payment of Annual Fixed Rent or Additional
Rent, Tenant waives its right, if any, to designate the item against which any
payments made by Tenant are to be credited and Tenant agrees that Landlord may
apply any payment made by Tenant to any items as Landlord may see fit,
irrespective of and notwithstanding any designation or request by Tenant as to
the items against which any such payment shall be credited.

(c) Landlord, Tenant and all of Tenant’s successors, subtenants, and assignees
(Tenant and all of Tenant’s successors, subtenants, and assignees are
collectively for the purposes of this Section 19.6(c) referred to as “Tenant”),
each hereby waive trial by jury in any action, proceeding or counterclaim
brought by either against the other on any matter whatsoever arising out of or
in any way connected with the Lease, the relationship of Landlord and Tenant and
Tenant’s use or occupancy of the Premises or any other claim (other than claim
for personal injuries or property damage). It is further mutually agreed that if
Landlord commences any summary proceedings for non-payment of rent, Tenant will
not interpose and does hereby waive the right to interpose any counterclaim of
whatever nature or description in such proceeding, other than a compulsory
counterclaim.

 

19.7 ADDITIONAL RIGHTS OF LANDLORD AND TENANT.

(a) In the event of a breach or threatened breach by Tenant of any of its
obligations under this Lease, Landlord shall also have the right to obtain an
injunction. The remedies to which Landlord may resort under this Lease are
cumulative and are not intended to be exclusive of any other remedies to which
Landlord may be lawfully entitled at any time and Landlord may invoke any
remedies allowed at law or in equity as if specific remedies were not provided
for herein. In the event of a breach or threatened breach by Landlord of any of
its obligations under this Lease, Tenant shall also have the right to obtain an
injunction. Except as otherwise set forth in this Lease, the remedies to which
Tenant may resort under this Lease are cumulative and are not intended to be
exclusive of any other remedies to which Tenant may be lawfully entitled at any
time and Tenant may invoke any remedies allowed at law or in equity as if
specific remedies were not provided for herein.

(b) If this Lease shall terminate under or pursuant to Section 19.2, or if
Landlord shall re-enter the Premises under the provisions of this Article, or in
the event of the termination of this Lease, or of re-entry by or under any
summary dispossess or other proceeding

 

81



--------------------------------------------------------------------------------

or action or any provision of law by reason of Tenant’s default hereunder,
Landlord shall be entitled to retain all moneys, if any, paid by Tenant to
Landlord, whether as advance rent, security or otherwise, but such moneys shall
be credited by Landlord against any Annual Fixed Rent or Additional Rent due
from Tenant at the time of such termination or re-entry or, at Landlord’s
option, against any damages payable by Tenant under this Article or pursuant to
law.

19.8 LANDLORD’S DEFAULT. Landlord shall in no event be in default in the
performance of any of Landlord’s obligations hereunder unless and until
(i) Landlord shall have failed to perform such obligations within thirty
(30) days (or, if an obligation is such that it cannot be performed within
thirty (30) days, Landlord shall have failed to commence with reasonable
diligence performance of the same within such thirty (30) day period and
thereafter diligently pursued performance of such obligation) after notice by
Tenant to Landlord properly specifying wherein Landlord has failed to perform
any such obligation, and (ii) Tenant has given notice to all parties as required
under Section 17.2 hereof and such parties have not commenced the performance of
such obligations within the time provided in Section 17.2 and thereafter
diligently pursued performance of such obligation.

ARTICLE 20

MISCELLANEOUS

20.1 WAIVER. Failure on the part of Landlord or Tenant to complain of any action
or non-action on the part of the other, no matter how long the same may
continue, shall never be a waiver by Tenant or Landlord, respectively, of any of
the other’s rights hereunder.

No waiver by Landlord of any condition precedent to the execution or
effectiveness of this Lease, nor any failure by Tenant to deliver any security
deposit, letter of credit, pre-paid rent, financial information, guaranty or
other item required upon the execution and delivery of this Lease, shall be
construed as excusing performance of such condition or obligation by Tenant, and
Tenant shall perform any such condition or obligation as soon as possible.
Further, no waiver at any time of any of the provisions hereof by Landlord or
Tenant shall be construed as a waiver of any of the other provisions hereof, and
a waiver at any time of any of the provisions hereof shall not be construed as a
waiver at any subsequent time of the same provisions. The consent or approval of
Landlord or Tenant to or of any action by the other requiring such consent or
approval shall not be construed to waive or render unnecessary Landlord’s or
Tenant’s consent or approval to or of any subsequent similar act by the other.

No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant. Further, the acceptance by Landlord of
Annual Fixed Rent, Additional Rent or any other charges paid by Tenant under
this Lease shall not be or be deemed to be a waiver by Landlord of any default
by Tenant, whether or not Landlord knows of such default, except for such
defaults as to which such payment relates and then only to the extent of the
amount of such payment. If Landlord and Tenant shall now or

 

82



--------------------------------------------------------------------------------

hereafter enter into any agreement for the renewal of this Lease at the
expiration of the Lease Term, the execution of such renewal agreement between
Landlord and Tenant prior to the expiration of the Lease Term shall not be
considered a vested right in Tenant to such further term so as to prevent
Landlord from terminating this Lease and any such extension or renewal thereof
if Landlord became entitled so to do during the remainder of the original Lease
Term; and if Landlord shall so terminate this Lease, any such renewal or
extension previously entered into between Landlord and Tenant or the right of
Tenant to any such renewal or extension shall also be terminated thereby. Any
right herein contained on the part of Landlord to terminate this Lease shall
continue during any extension or renewal hereof and any default or Event of
Default which occurs and is not cured prior to the commencement of a renewal
term or extension of the Lease Term shall continue as such in and during such
renewal term or extension of the Lease Term.

20.2 CONSENTS; ARBITRATION.

(a) Wherever in this Lease Landlord’s or the Board’s consent or approval is
required and Landlord or the Board has expressly agreed in writing that such
consent or approval shall not be unreasonably withheld, if Landlord or the Board
shall refuse such consent or approval, then, except as otherwise expressly set
forth below, Tenant in no event shall be entitled to and shall not make any
claim, and Tenant hereby waives any claim, for money damages (nor shall Tenant
claim any money damages by way of set-off, counterclaim or defense) based upon
any assertion by Tenant that Landlord or the Board unreasonably withheld or
unreasonably delayed its consent or approval. Subject to the provisions of
Sections 20.2(b) and (c) below, Tenant’s sole remedy in such circumstance shall
be an action or proceeding to enforce any such provision by way of specific
performance, injunction or declaratory judgment except in the event it is
determined by a final, unappealable order of a court of competent jurisdiction
(and not by arbitration) that Landlord failed to act in good faith, in which
event Landlord shall be liable for the actual monetary damages reasonably
suffered by Tenant. Where Landlord or the Board has not so expressly agreed in
writing, it is the express intent of the parties that any such consent shall be
given or required only in the sole discretion of Landlord, and may be withheld
for any reason whatsoever.

(b) If there is a dispute between Landlord and Tenant as to the reasonableness
of Landlord’s refusal to (1) consent to a subletting or assignment under
Section 13.5 of this Lease or (2) approve plans and specifications submitted for
work to be performed by Tenant in the Premises under Section 8.1(e) and/or
Exhibit C, and in either event the applicable provisions of this Lease expressly
require that Landlord not unreasonably withhold its consent or approval, then
Tenant may, at its option, as its sole and exclusive remedy, within thirty
(30) days after notice of the withholding of consent or approval has been given
by Landlord to Tenant (time of the essence), submit such dispute to arbitration
in the City of New York under the Expedited Procedures provisions of the
Streamlined Arbitration Rules and Procedures of JAMS; provided, however, that
with respect to any such arbitration, (i) the arbitrator shall have no right to
award damages, (ii) the arbitrator shall have no power to vary or modify the
provisions of this Lease and jurisdiction is limited accordingly, (iii) the
decision and award of the arbitrator shall be final and conclusive on the
parties, (iv) each party shall bear the expense of its own counsel and witnesses
in connection with such arbitration, and (v) all fees payable to JAMS for
services rendered in connection with the resolution of the dispute shall be paid
by the unsuccessful party.

 

83



--------------------------------------------------------------------------------

(c) If the applicable provisions of this Lease expressly require that Landlord
not unreasonably withhold its consent or approval and the determination of any
such arbitration pursuant to paragraph (b) above shall be that Landlord was
unreasonable in refusing to (1) give approval under Section 13.5 of this Lease
or (2) approve plans and specifications submitted for work to be performed by
Tenant in the Premises under Section 8.1(e) and/or Exhibit C, Tenant’s sole
remedy arising out of such arbitrator’s determination shall be to proceed on the
basis that the requested consent or approval has been given.

20.3 QUIET ENJOYMENT. Landlord agrees that so long as an Event of Default shall
not have occurred and then be continuing, Tenant shall and may peaceably hold
and enjoy the Premises during the term of this Lease, without interruption or
disturbance from Landlord or persons claiming through or under Landlord,
subject, however, to the terms of this Lease and to the terms and conditions of
the Condominium Documents and all Underlying Leases and all mortgages which now
or hereafter affect the Premises. This covenant shall be construed as running
with the Unit to and against subsequent owners and successors in interest, and
is not, nor shall it operate or be construed as, a personal covenant of
Landlord, except to the extent of Landlord’s interest in the Unit, and this
covenant and any and all other covenants of Landlord contained in this Lease
shall be binding upon Landlord and upon such subsequent owners and successors in
interest of Landlord’s interest under this Lease, to the extent of their
respective interests in the Unit, as and when they shall acquire same and then
only for so long as they shall retain such interest, provided that nothing
herein shall be construed to release any landlord from liability arising during
the period of such landlord’s ownership.

20.4 SURRENDER.

(a) No act or thing done by Landlord during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. No employee of
Landlord or of Landlord’s agents shall have any power to accept the keys of the
Premises prior to the termination of this Lease; provided, however, that the
foregoing shall not apply to the delivery of keys to Landlord or its agents in
its (or their) capacity as managing agent or for purpose of emergency access. In
any event, however, the delivery of keys to any employee of Landlord or of
Landlord’s agents shall not operate as a termination of this Lease or a
surrender of the Premises.

(b) Upon the expiration or earlier termination of the Lease Term, or upon any
re-entry by Landlord of the Premises, Tenant shall quit and surrender the
Premises to Landlord vacant, broom clean and in good order, condition and
repair, except for ordinary wear and tear, damage by fire or other casualty, if
any, and other conditions requiring repair, if any, which are not the obligation
of Tenant to repair under the terms of this Lease, and Tenant shall remove all
of Tenant’s Property therefrom and shall restore the Premises to the extent
required under any of the other provisions of this Lease. Tenant shall repair
any damage to the Premises occasioned by the removal by Tenant or any person
claiming under Tenant of any of Tenant’s Property and any Specialty Alterations
required to be removed pursuant to this Lease. Tenant’s obligations pursuant to
this paragraph shall survive the expiration or sooner termination of the Lease
Term. Tenant expressly waives, for itself and for anyone claiming through or
under Tenant, any rights which Tenant may have under the provisions of
Section 2201 of the New York Civil Practice Law and Rules and of any successor
law of like import then in force in connection with any holdover summary
proceedings which Landlord may institute to enforce the foregoing provisions of
this paragraph.

 

84



--------------------------------------------------------------------------------

20.5 BROKERS.

(a) Tenant warrants and represents that Tenant has not dealt with any broker in
connection with the consummation of this Lease other than the Brokers; and in
the event any claim is made against Landlord by any other broker or agent
alleging dealings with Tenant, Tenant shall defend Landlord against such claim,
using counsel approved by Landlord, such approval not to be unreasonably
withheld, and save harmless and indemnify Landlord on account of any loss, cost,
damage and expense (including, without limitation, reasonable attorneys’ fees
and disbursements) which may be suffered or incurred by Landlord by reason of
such claim.

(b) Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this Lease other than the Brokers; and in
the event any claim is made against Tenant by any broker or agent alleging
dealings with Landlord (including the Brokers), Landlord shall defend Tenant
against such claim, using counsel approved by Tenant, such approval not to be
unreasonably withheld, and save harmless and indemnify Tenant on account of any
loss, cost, damage and expense (including, without limitation, reasonable
attorneys’ fees and disbursements) which may be suffered or incurred by Tenant
by reason of such claim. Landlord agrees that it shall be solely responsible for
the payment of brokerage commissions to the brokers, persons or firms designated
in Section 1.2 hereof.

20.6 INVALIDITY OF PARTICULAR PROVISIONS. If any term or provision of this
Lease, or the application thereof to any person or circumstance, shall to any
extent be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.

20.7 PROVISIONS BINDING, ETC. The obligations of this Lease shall run with the
Land, and except as herein otherwise provided, the terms hereof shall be binding
upon and shall inure to the benefit of the successors and assigns, respectively,
of Landlord and Tenant and, if Tenant shall be an individual, upon and to his
heirs, executors, administrators, successors and assigns. Each term and each
provision of this Lease to be performed by Tenant shall be construed to be both
a covenant and a condition. The reference contained herein to successors and
assigns of Tenant is not intended to constitute a consent to assignment by
Tenant, but has reference only to those instances in which Landlord may
hereafter give consent to a particular assignment as required by the provisions
of Article 13 hereof and to those instances in which Tenant may assign this
Lease without Landlord’s consent in accordance with the provisions of Article 13
hereof. This Lease shall be construed as though the covenants herein between
Landlord and Tenant are independent and not dependent and Tenant hereby
expressly waives the benefit of any law to the contrary.

20.8 MEMORANDUM OF LEASE. Each party hereby agrees, at the request of the other,
to execute, acknowledge and deliver a memorandum (together with any transfer tax
forms which

 

85



--------------------------------------------------------------------------------

may be required in connection therewith) with respect to this Lease sufficient
for recording against Units 1 and 2, setting forth the matters required to be
set forth pursuant to Section 291-c of the New York Real Property Law (but in no
event setting forth the rent or other charges payable by Tenant hereunder),
including Tenant’s rights under Article 22 hereof, and reasonably satisfactory
to Landlord’s and Tenant’s attorneys. Such memorandum shall not in any
circumstance be deemed to change, or be deemed a construction of this Lease, or,
in the event of a conflict, control or otherwise affect any of the terms of this
Lease. Tenant agrees not to record this Lease (whether directly or indirectly)
or any other document related hereto other than any such memorandum. Tenant
further agrees, at the request of Landlord upon the expiration or earlier
termination of this Lease, to execute, acknowledge and deliver to Landlord an
instrument in recordable form evidencing such expiration or termination of this
Lease and the termination of the effectiveness of any memorandum thereof, in
form reasonably satisfactory to Landlord.

20.9 NOTICES. Whenever, by the terms of this Lease, any notice, demand, request,
approval, consent or other communication (each of which shall be referred to as
a “Notice”) shall or may be given either to Landlord, the Board or Tenant, such
Notice shall be in writing and shall be deemed sufficiently given or rendered if
(i) sent by certified or registered United States mail, postage prepaid, return
receipt requested, or (ii) sent by reputable overnight delivery service, such as
UPS or FedEx providing for a receipted delivery, as follows:

(i) If intended for Landlord, addressed to Landlord at the Present Mailing
Address of Landlord set forth on the first page of this Lease (or to such other
address or addresses as may from time to time hereafter be designated by
Landlord by like notice), Attention: Robert E. Selsam, with a copy to:

Sym Real Estate Law LLC

442 Marrett Road, Suite 5

Lexington, MA 02421

Attention: John A. Sym, Esq.

(ii) If intended for Tenant, addressed to Tenant at the Present Mailing Address
of Tenant set forth on the first page of this Lease until the date that Tenant
occupies the Premises for the conduct of its business, and thereafter at the
Premises (or to such other address or addresses as may from time to time
hereafter be designated by Tenant by like notice), Attention: David A. Barnett,
Managing Attorney.

(iii) If intended for the Board, addressed to the Board at c/o Boston Properties
Limited Partnership, 599 Lexington Avenue, Suite 1800, New York, New York 10022.

A Notice shall be deemed to have been given upon receipt or rejection. Any
Notice to be given by any party may be given by such party’s attorney.
Notwithstanding anything to the contrary contained herein, rent bills and
statements regarding Taxes and Operating Expenses shall be deemed sufficiently
given or rendered if sent by regular United States mail.

 

86



--------------------------------------------------------------------------------

20.10 WHEN LEASE BECOMES BINDING. Employees or agents of Landlord have no
authority to make or agree to make a lease or any other agreement or undertaking
in connection herewith. The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises, and this document shall become effective and binding
only upon the execution and delivery hereof by both Landlord and Tenant. All
negotiations, considerations, representations and understandings between
Landlord and Tenant are incorporated herein and may be modified or altered only
by written agreement between Landlord and Tenant, and no act or omission of any
employee or agent of Landlord shall alter, change or modify any of the
provisions hereof.

20.11 HEADINGS. The Article and Section headings throughout this Lease and the
Table of Contents hereof are for convenience and reference only, and the words
contained therein shall in no way be held to explain, modify, amplify or aid in
the interpretation, construction or meaning of the provisions of this Lease.

20.12 SUSPENSION OF SERVICES. Landlord reserves the right to interrupt, curtail
or suspend the services required to be furnished by Landlord under Section 7.3
and Exhibit D when the necessity therefor arises by reason of accident, repairs,
emergency, mechanical breakdown or governmental preemption or restriction, or
when required by any law, order or regulation of any Federal, State, County or
municipal authority, or as the result of the making by Landlord or the Board of
any additions, improvements or installations in the Unit or the Building or for
any cause beyond the reasonable control of Landlord. Except in the event of
emergency, Landlord shall give Tenant reasonable prior notice of such
interruption, curtailment or suspension and Landlord shall use reasonable
diligence to complete or cause to be completed all required repairs or other
necessary work as quickly as reasonably possible so that Tenant’s inconvenience
resulting therefrom may be for as short a period of time as circumstances will
reasonably permit. Except as otherwise expressly set forth in this Lease, no
diminution or abatement of rent or other compensation shall or will be claimed
by Tenant as a result of, nor shall this Lease or any of the obligations of
Tenant or Landlord be affected or reduced by reason of, any such interruption,
curtailment or suspension.

20.13 RULES AND REGULATIONS.

(a) Subject to the provisions of this Section 20.13, Tenant shall observe and
comply with, and to cause its servants, employees, agents, visitors, licensees
and sublessees to comply with, the Rules and Regulations set forth in Exhibit E
hereto. Landlord and/or the Board shall have the right, from time to time during
the term of this Lease, to make reasonable non-discriminatory changes in, and
additions to, the rules and regulations set forth in Exhibit E provided that
such changes or additions

(i) shall be similar to rules and regulations of comparable Class A office
buildings,

(ii) shall not apply to matters other than matters similar to those covered in
the rules and regulations set forth in Exhibit E,

 

87



--------------------------------------------------------------------------------

(iii) do not unreasonably interfere with the use of the Premises by Tenant or
the conduct of Tenant’s regular business, and

(iv) do not increase Tenant’s monetary obligations, increase Tenant’s
non-monetary obligations or reduce Tenant’s rights by more than a de minimis
extent.

Said rules and regulations, as changed in accordance with this Section from time
to time, are hereinafter called the “Rules and Regulations.” Any conflict
between the Rules and Regulations and the Lease shall be governed by the Lease.

(b) The right to dispute the reasonableness of any change in the Rules and
Regulations upon Tenant’s part shall be deemed waived unless the same is
asserted by service of a notice upon Landlord within sixty (60) days after
notice is given to Tenant of the adoption of any such change.

(c) Nothing in this Lease shall be construed to impose upon Landlord or the
Board any duty or obligation to enforce the Rules and Regulations or terms,
covenants or conditions in any other lease against any other tenant unless such
failure to enforce has a material adverse effect on Tenant’s rights under this
Lease. Notwithstanding the foregoing, Landlord shall not enforce against Tenant
any Rules and Regulations which Landlord shall not then be enforcing generally
against a majority of other office tenants in the Building. Neither Landlord nor
the Board shall be liable to Tenant for violation of the Rules and Regulations
or of any other lease by other tenants or occupants of the Building, or their
servants, agents, visitors or licensees. In the event of any conflict between
the Rules and Regulations set forth on Exhibit E and the provisions of this
Lease, the provisions of this Lease shall prevail. Landlord shall not
unreasonably withhold any consent or approval required by the Rules and
Regulations.

20.14 DEVELOPMENT RIGHTS. Tenant hereby expressly and irrevocably waives any and
all right(s) it may have in connection with any zoning lot merger or transfer of
development rights with respect to the Premises, the Unit, the Building or the
Land including, without limitation, any rights it may have to be a party to, to
contest, or to execute, any Declaration of Restrictions (as such term is defined
in Section 12-10 of the Zoning Resolution of the City of New York effective
December 15, 1961 and as subsequently amended) with respect to the Premises, the
Unit, the Building or the Land, which would cause the Premises to be merged with
or unmerged from any other zoning lot pursuant to such Zoning Resolution or to
any document of a similar nature and purpose, and Tenant agrees that this Lease
shall be subject and subordinate to any Declaration of Restrictions or any other
document of similar nature and purpose now or hereafter affecting the Unit, the
Building or the Land. Landlord represents and covenants that such documents
shall not adversely affect Tenant’s use and occupancy of the Premises for office
purposes or uses permitted under Sections 10.1 or 10.2 or Tenant’s access
thereto nor decrease Tenant’s rights hereunder or increase Tenant’s obligations
hereunder except to a de minimis extent. In confirmation of such subordination
and waiver, Tenant shall execute and deliver promptly any certificate or
instrument that Landlord reasonably may request.

20.15 ESTOPPEL CERTIFICATES. Each party agrees, at any time and from time to
time, as reasonably requested by the other party, upon not less than ten
(10) Operating Days’ prior notice,

 

88



--------------------------------------------------------------------------------

to execute and deliver to the other a written certified statement executed and
acknowledged by an appropriate individual representing such party (a) stating
that this Lease is then in full force and effect and has not been modified (or
if modified, setting forth all modifications), (b) setting forth the then Annual
Fixed Rent and Additional Rent, (c) setting forth the date to which the Annual
Fixed Rent, Additional Rent and other charges, if any, have been paid,
(d) stating whether or not, to the best knowledge of the signatory, the other
party is in default under this Lease, and if so, setting forth the specific
nature of all such defaults, (e) stating the amount of the security deposit, if
any, held by Landlord under this Lease, (f) stating whether there are any
subleases affecting the Premises, (g) stating the address of the person to which
all notices and communication under this Lease shall be sent, (h) stating the
Commencement Date, the Rent Commencement Date and the Expiration Date, (i) if
applicable, stating whether or not there are any amounts of contribution by
Landlord towards the cost of Tenant’s work not yet advanced to Tenant,
(j) stating what portion of the Premises Tenant is in possession and occupancy
of pursuant to this Lease, (k) if applicable, all work required to be completed
by Landlord in connection with preparing the Premises for Tenant’s initial
occupancy has been completed by Landlord, and (l) as to any other matters
reasonably requested by the party requesting such certificate. The parties
acknowledge that any statement delivered pursuant to this Section 20.15 may be
relied upon by others with whom the party requesting such certificate may be
dealing, which may, for Landlord, include, without limitation, any purchaser or
owner of the Land or the Building, or of Landlord’s interest (directly or
indirectly) in the Land or the Building or any Underlying Lease, or by any
Mortgagee or Overlandlord, or by any purchaser of the interest of any Mortgagee
or Overlandlord (directly or indirectly) in the Land or the Building, or by any
prospective or actual sublessee of the Premises or assignee of this Lease, or
permitted transferee of or successor to Tenant. Together with its response to
each such request hereunder, Tenant shall use reasonable efforts to provide to
Landlord a similar written statement certified to Landlord with respect to each
sublease or other occupancy agreement from every subtenant and other occupant of
the Premises.

20.16 SELF-HELP. If Tenant shall at any time fail to make any payment or perform
any act which Tenant is obligated to make or perform under this Lease then
Landlord, may, but shall not be obligated so to do, after notice and expiration
of any applicable cure period, or without notice to or demand upon Tenant in the
case of any emergency, and without waiving or releasing Tenant from any
obligations of Tenant in this Lease contained, make such payment or perform such
act which Tenant is obligated to make or perform under this Lease in such manner
and to such extent as Landlord shall determine, and, in exercising any such
rights, pay any reasonably necessary and incidental costs and expenses, employ
counsel and incur and pay reasonable attorneys’ fees. All sums so paid by
Landlord and all reasonable and necessary costs and expenses of Landlord
incidental thereto, together with interest thereon at the Lease Interest Rate,
shall be deemed to be Additional Rent and, except as otherwise in this Lease
expressly provided, shall be payable to Landlord within thirty (30) days after
demand, and Tenant covenants to pay any such sum or sums with interest as
aforesaid, and Landlord shall have (in addition to any other right or remedy of
Landlord) the same rights and remedies in the event of the nonpayment thereof by
Tenant as in the case of default by Tenant in the payment of Annual Fixed Rent.

20.17 HOLDING OVER. If Tenant remains in possession of the Premises after the
expiration or other termination of the Lease Term, then, at Landlord’s option,
Tenant shall be deemed to be occupying the Premises as a month-to-month tenant
only, at a monthly rental equal to the greater

 

89



--------------------------------------------------------------------------------

of (a) the Applicable Percentage of the Annual Fixed Rent plus any Additional
Rent payable hereunder during the last month of the Lease Term and (b) the
Applicable Percentage of the then current fixed market rent for the Premises
plus any Additional Rent payable hereunder during the last month of the Lease
Term, and otherwise on the terms and conditions set forth in this Lease, as far
as applicable. The “Applicable Percentage” shall mean one hundred fifty percent
(150%) for the first two (2) months of such holdover, and two hundred percent
(200%) thereafter. Such month-to-month tenancy may be terminated by Landlord or
Tenant, effective as of the last day of any calendar month by delivery to the
other of notice of such termination prior to the first day of such calendar
month. Landlord waives no rights against Tenant by reason of accepting any
holding over by Tenant and Tenant shall defend, indemnify and hold Landlord
harmless from and against any and all claims, losses and liabilities for damages
resulting from failure to surrender possession upon the Expiration Date,
including, without limitation, any claims made by any succeeding tenant and any
lost profits, and such obligations shall survive the expiration or sooner
termination of this Lease. Notwithstanding the foregoing, provided that Tenant
does not hold over in the Premises for more than three (3) months, Landlord
hereby waives the right to proceed against Tenant for any claims made by any
succeeding tenant, and any other consequential damages relating to or arising
from the first (1st) three (3) months of any such holdover by Tenant; it being
the intended that if Tenant holds over for more than three (3) months, Tenant
shall be liable for any claims made by any succeeding tenant, and any other
consequential damages from the commencement of such holdover. The provisions of
this Section 20.17 shall not in any way be deemed to (i) permit Tenant to remain
in possession of the Premises after the Expiration Date or sooner termination of
this Lease, or (ii) imply any right of Tenant to use or occupy the Premises upon
expiration or termination of this Lease and the Lease Term, and no acceptance by
Landlord of payments from Tenant after the Expiration Date or sooner termination
of the Lease Term shall be deemed to be other than on account of the amount to
be paid by Tenant in accordance with the provisions of this Section 20.17.
Tenant’s obligations under this Section 20.17 shall survive the expiration or
earlier termination of this Lease.

20.18 RENT CONTROL. If any of the Annual Fixed Rent or Additional Rent payable
under the terms and provisions of this Lease shall be or become uncollectible,
reduced or required to be refunded because of the laws and requirements of any
public authorities, Tenant shall enter into such agreement(s) and take such
other steps (without additional expense to Tenant) as Landlord may request and
as may be legally permissible to permit Landlord to collect the maximum rents
which from time to time during the continuance of such legal rent restriction
may be legally permissible (and not in excess of the amounts reserved therefor
under this Lease). Upon the termination of such legal rent restriction, (a) the
rent shall become and thereafter be payable in accordance with the amounts
reserved herein for the periods following such termination and (b) Tenant shall
pay to Landlord, to the maximum extent legally permissible, an amount equal to
(i) the rent which would have been paid pursuant to this Lease but for such
legal rent restriction, less (ii) the rent actually paid by Tenant during the
period such legal rent restriction was in effect.

20.19 COUNTERPARTS. This Lease may be executed in several counterparts, each of
which shall be deemed an original, and such counterparts together shall
constitute but one and the same instrument.

 

90



--------------------------------------------------------------------------------

20.20 ENTIRE AGREEMENT. This Lease (including the Exhibits attached hereto)
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and thereof and supersedes all prior dealings between them
with respect to such subject matter, and there are no verbal or collateral
understandings, agreements, representations or warranties not expressly set
forth in this Lease. No subsequent alteration, amendment, change or addition to
this Lease shall be binding upon Landlord or Tenant, unless reduced to writing
and signed by the party or parties to be charged therewith.

20.21 NO PARTNERSHIP. The relationship of the parties hereto is that of landlord
and tenant and no partnership, joint venture or participation is hereby created.

20.22 SECURITY DEPOSIT.

(a) Upon execution by Tenant of this Lease, Tenant shall furnish to Landlord, at
Tenant’s sole cost and expense, a clean, irrevocable and unconditional letter of
credit (the “Initial Letter of Credit”) drawn in favor of Landlord substantially
in the form attached hereto as Exhibit F. The Initial Letter of Credit shall
have a face amount equal to the amount of the Security Deposit and shall be
assignable, upon request, to any Overlandlord, Mortgagee or successor to
Landlord at no additional charge to Landlord. Any letter of credit that replaces
the Initial Letter of Credit delivered hereunder is referred to as a
“Replacement Letter”. Any Replacement Letter shall be in a face amount at least
equal to the Security Deposit then required hereunder. The Initial Letter of
Credit and any Replacement Letter are herein sometimes referred to simply as a
“Letter”. Each Letter shall be issued by and drawn on a commercial bank
acceptable to Landlord in its reasonable discretion and at a minimum having a
long-term issuer credit rating from Standard & Poor’s Professional Rating
Service of A or a comparable rating from Moody’s Professional Rating Service. As
of the Date of this Lease, Landlord hereby approves First Republic Bank as the
issuer of the Initial Letter of Credit. If any issuer’s credit rating is reduced
below A, or if the financial condition of such issuer changes in any other
materially adverse way, then Landlord shall have the right to require that
Tenant obtain from a different issuer a Replacement Letter that complies in all
respects with the requirements of this Section within twenty (20) Operating Days
following Landlord’s written demand. If the issuer of any Letter held by
Landlord is placed into receivership or conservatorship by the Federal Deposit
Insurance Corporation or any successor or similar entity then, effective as of
the date such receivership or conservatorship occurs, said Letter shall be
deemed not to meet the requirements of this Section, and Tenant shall obtain
from a different issuer a Replacement Letter that complies in all respects with
the requirements of this Section within ten (10) Operating Days following
Landlord’s written demand. In any event, Tenant shall, not later than sixty
(60) days prior to the expiration of the term of the Initial Letter of Credit or
any Replacement Letter, deliver to Landlord a Replacement Letter such that a
Letter shall be in effect at all times after the date of this Lease until sixty
(60) days beyond the end of the Lease Term, and any extensions or renewals
thereof, and thereafter so long as Tenant is in occupancy of any part of the
Premises. If Tenant fails to deliver to Landlord a Replacement Letter within the
time limits set forth in this Section, Landlord may, without limiting Landlord’s
other rights or remedies on account of such failure, draw down the full amount
of the existing Letter without notice or demand and retain and apply the
proceeds thereof as substitute security subject to the provisions of this
Section. Any and all fees or costs charged by the issuer in connection with the
issuance, maintenance or transfer of the Letter shall be paid by Tenant. If a
Letter is lost,

 

91



--------------------------------------------------------------------------------

mutilated, stolen or destroyed, Tenant shall cooperate with Landlord to have the
Letter replaced (but the cost to replace such Letter shall be borne by Landlord
to the extent the Letter is lost, mutilated, stolen or destroyed while in
Landlord’s possession). The Security Deposit (whether a Letter, cash or other
collateral) will not operate as a limitation on any recovery to which Landlord
may be entitled.

(b) During the Lease Term, and thereafter so long as Tenant is in occupancy of
any part of the Premises, Landlord shall hold the Letter as security for the
performance by Tenant of all obligations on the part of Tenant hereunder. If an
Event of Default occurs and is uncured, or if Tenant remains in occupancy of any
part of the Premises beyond the expiration of the Lease Term, Landlord shall
have the right from time to time, without notice and without prejudice to any
other remedy Landlord may have on account thereof, upon presentation of a
certificate of demand with respect thereto, to draw upon such Letter and apply
any funds so drawn, to Landlord’s damages arising from, or to cure, the Event of
Default or holdover by Tenant, whether such damages accrue before or after
summary proceedings or other reentry by Landlord. If Landlord shall so apply any
funds, Tenant shall immediately restore the Letter to the face amount required
hereunder. If after the expiration or earlier termination of the Lease Term (or
the applicable extension or renewal period, if any), Tenant has vacated the
Premises and there then exists no default by Tenant in any of the terms or
conditions hereof, Landlord shall within sixty (60) days return the Letter, or,
if applicable, the remaining proceeds thereof, to Tenant (which obligation shall
survive the expiration or earlier termination of this Lease). If Landlord
conveys Landlord’s interest under this Lease, any Letter or, if applicable, the
proceeds thereof, shall be turned over and assigned by Landlord to Landlord’s
grantee (or, at Landlord’s election, Tenant shall furnish Landlord’s successor
with a new Replacement Letter showing such successor as payee, provided that the
original Letter then outstanding shall be simultaneously returned to Tenant).
From and after any such transfer, assignment or return, Tenant agrees to look
solely to such grantee for proper application of the funds in accordance with
the terms of this Section and the return thereof in accordance herewith. No
Overlandlord or Mortgagee shall be responsible to Tenant for the return or
application of any such Letter, or, if applicable, the proceeds thereof, whether
or not it succeeds to the position of Landlord hereunder, unless such Letter
shall have been received in hand by, and assigned to, such Overlandlord or
Mortgagee.

(c) For purposes hereof, “Reduction Date” shall mean the fifth (5th) anniversary
of the Rent Commencement Date; and “Reduction Period” shall mean the Reduction
Date and the thirty (30) day period following such Reduction Date. Provided
that: (1) during the applicable Reduction Period, no Event of Default (or any
monetary or material non-monetary default of Tenant of which Landlord has given
Tenant notice) shall then exist and (2) during the Reduction Period, Tenant’s
chief financial officer shall certify in writing to Landlord and Tenant shall
deliver reasonable evidence that, as of the Reduction Date, the Financial Test
is satisfied, then Tenant shall have the right during the Reduction Period to
reduce the amount of the Security Deposit (by delivery of a Replacement Letter
or an amendment to the existing Letter) to an amount equal to three (3) monthly
installments of the initial Annual Fixed Rent payable with respect to each
portion of the Premises. Landlord shall cooperate reasonably with Tenant to
effect any such reductions of the amount of any Letter (e.g., by returning such
Letter upon receipt of a new Letter).

 

92



--------------------------------------------------------------------------------

20.23 FINANCIAL STATEMENTS.

(a) Tenant represents and warrants to Landlord that (i) the financial statements
of Tenant heretofore delivered to Landlord are true and correct in all material
respects and fairly reflect the financial condition and results of operation of
Tenant and (ii) as of the date of this Lease, there has been no material adverse
change in the condition, financial or otherwise, of Tenant from the date of such
financial statements which is reasonably likely to affect Tenant’s ability to
perform its obligations hereunder. Except as required by Law or the requirements
of any securities, bond or commodities exchange, Landlord shall maintain such
statements in confidence, provided that Landlord may disclose the same to any
Overlandlord, any Mortgagee, the Board, Landlord’s existing and prospective
partners, lenders, accountants, shareholders (but only to the extent Landlord is
required to disclose such financial statements to such shareholders pursuant to
applicable Law or the requirements of any securities, bond or commodities
exchange), investors, purchasers and attorneys, in each case, provided such
party or parties have been advised of the confidentiality provisions contained
herein and agree in writing to be bound by the same.

(b) Within thirty (30) days following Landlord’s request therefor (but not more
than three times during the Lease Term), Tenant shall deliver to Landlord a copy
of Tenant’s financial statements for Tenant’s fiscal year just ended, certified
by Tenant’s chief financial officer as presenting fairly, in all material
respects, the financial condition of Tenant and the results of its operations;
provided, however, that if Landlord makes such request between July 1 and
September 30 of any calendar year, then Tenant shall be entitled to deliver to
Landlord such financial statements within seventy-five (75) days following
Landlord’s request therefor. Such statements delivered pursuant hereto may be
delivered to and relied upon by the Board and any Overlandlord or Mortgagee.
Except as required by Law or the requirements of any securities, bond or
commodities exchange, Landlord shall maintain such statements in confidence,
provided that Landlord may disclose the same to any Overlandlord, any Mortgagee,
the Board, Landlord’s existing and prospective partners, potential purchasers of
the Unit, lenders, accountants, shareholders (but only to the extent Landlord is
required to disclose such financial statements to such shareholders pursuant to
applicable Law or the requirements of any securities, bond or commodities
exchange), investors, purchasers and attorneys, in each case, provided such
party or parties have been advised of the confidentiality provisions contained
herein and agree in writing to be bound by the same.

20.24 GOVERNING LAW, ETC. This Lease shall be governed by the laws of the State
of New York applicable to agreements made and to be wholly performed within the
State, as the same may from time to time exist. Tenant and Landlord hereby
submit to the jurisdiction of all state and federal courts located in the
Borough of Manhattan, State of New York, United States of America in connection
with any claim or action relating to this Lease and Tenant and Landlord hereby
waive any right to assert that such court(s) constitute an inconvenient forum.
Tenant represents that it is not entitled to immunity from judicial proceedings
and agrees that, in the event Landlord brings any suit, action or proceeding in
New York or any other jurisdiction to enforce any obligation or liability of
Tenant arising, directly or indirectly, out of or relating to this Lease, no
immunity from such suit, action or proceedings will be claimed by or on behalf
of Tenant. Landlord represents that it is not entitled to immunity from judicial
proceedings and agrees that, in the event Tenant brings any suit, action or
proceeding in New York or any other jurisdiction to enforce any obligation or
liability of Landlord arising, directly or indirectly, out of or relating to
this Lease, no immunity from such suit, action or proceedings will be claimed by
or on behalf of Landlord.

 

93



--------------------------------------------------------------------------------

20.25 CONDOMINIUM OWNERSHIP.

(a) Tenant acknowledges that it has been provided the opportunity to review, has
actual notice of, and will comply by the terms and conditions of each of the
following documents (which are collectively referred to, together with the Rules
and Regulations, as the “Condominium Documents”):

(i) The Second Amended and Restated Declaration of Condominium dated January 1,
1995, recorded in the Office of the Register of The City of New York in New York
County in Reel 2502 at Page 334, as the same may be further amended, restated,
supplemented or otherwise modified from time to time (the “Declaration”)
establishing that condominium known as “The 399 Park Avenue Condominium”
(provided that this Lease shall not be subject or subordinate to any amendments
or modifications thereof made after the Date of this Lease which reduce Tenant’s
rights or increase Tenant’s obligations hereunder by more than a de minimis
extent);

(ii) The Amended and Restated By-Laws of the Condominium, as the same may be
further amended, restated, supplemented or otherwise modified from time to time
(the “By-Laws”) (provided that this Lease shall not be subject or subordinate to
any amendments or modifications thereof made after the Date of this Lease which
reduce Tenant’s rights or increase Tenant’s obligations hereunder by more than a
de minimis extent); and

(iii) The Building Standards relating to the making of Alterations and
improvements adopted by the Board from time to time (the “Building Standards”)
(provided that the same shall be commercially reasonable in relation to
alterations standards for comparable Class A office buildings in midtown
Manhattan).

(b) As of the Date of this Lease, the Condominium consists of two units, namely
(i) the Unit and (ii) Unit 2 (as defined in the Declaration). If during the
Lease Term the Condominium shall be further subdivided to create more units, or
if the Unit shall be merged with another unit or units in the Condominium, the
percentage of floor area of the Unit defined as Tenant’s Share in Section 1.2
hereof shall be proportionately adjusted as reasonably determined by Landlord.

(c) If during the Lease Term the real property which is the subject of the
Declaration shall no longer be owned in a condominium form of ownership, this
Lease shall remain in full force and effect, Tenant shall continue to pay all
rent, and Landlord and Tenant shall perform their respective obligations
hereunder. If either party reasonably believes that it is necessary to reflect
the change in the form of ownership and clarify the terms of this Lease as a
result of such conversion in the form of ownership, then Landlord and Tenant
shall promptly execute an agreement clarifying their respective obligations
under this Lease; provided, however, neither party shall be required to execute
any such instrument which would diminish or detract from the rights of such
party or expand or enhance the obligations of such party under this Lease.

 

94



--------------------------------------------------------------------------------

(d) Landlord shall perform and comply with its obligations as a Unit owner under
the Condominium Documents, and shall cause the Board to comply with its
obligations under the Condominium Documents, all to the extent the same affect
Tenant’s rights or obligations under this Lease. Landlord shall not amend the
Condominium Documents in any manner that would adversely affect the rights or
obligations of Tenant under this Lease, except to a de minimis extent.

(e) Notwithstanding anything to the contrary contained herein, for so long as
Landlord and/or its affiliates shall control the Board, in no event shall
Landlord or the Board enforce the Condominium Documents in any manner which
would obligate Tenant to comply with any of the provisions of the Condominium
Documents to the extent the same would (x) diminish any of Tenant’s rights set
forth herein, or (y) expand any of Tenant’s non-monetary obligations set forth
herein, except in each case to a de minimis extent or (z) increase any of
Tenant’s monetary obligations.

20.26 CONFIDENTIALITY OF LEASE.

(a) Tenant agrees that this Lease and the terms contained herein will be treated
as strictly confidential and except as required by Laws or the requirements of
any securities exchange applicable to Tenant, Tenant shall not disclose the same
to any third party except for Tenant’s partners, lenders, accountants,
prospective subtenants and assignees and attorneys who have been advised of the
confidentiality provisions contained herein and agree to be bound by the same.
In the event Tenant is required by Laws or the requirements of any securities
exchange applicable to Tenant to provide this Lease or disclose any of its
terms, Tenant shall only disclose portions of the Lease which Tenant is required
to disclose and will exercise reasonable efforts to obtain assurance that
confidential treatment will be accorded to the information so disclosed.

(b) Landlord agrees that this Lease and the terms contained herein will be
treated as strictly confidential and, except as required by Laws or the
requirements of any securities exchange applicable to Landlord, Landlord shall
not disclose the same to any third party, except that Landlord may disclose the
same to any Overlandlord, any Mortgagee, the Board, Landlord’s existing and
prospective partners, lenders, accountants, brokers, shareholders (but only to
the extent Landlord is required to disclose this Lease and the terms contained
herein to such shareholders pursuant to applicable Laws or the requirements of
any securities, bond or commodities exchange), investors, purchasers and
attorneys, in each case, provided such party or parties have been advised of the
confidentiality provisions contained herein and agree in writing to be bound by
the same.

20.27 PATRIOT ACT AND EXECUTIVE ORDER 13224.

(a) As an inducement to Landlord to enter into this Lease, Tenant hereby
represents and warrants that: (i) Tenant is not, nor is it owned or controlled
directly or indirectly by, any person, group, entity or nation named on any list
issued by the Office of Foreign Assets

 

95



--------------------------------------------------------------------------------

Control of the United States Department of the Treasury (“OFAC”) pursuant to
Executive Order 13224 or any similar list or any law, order, rule or regulation
or any Executive Order of the President of the United States as a terrorist,
“Specially Designated National and Blocked Person” or other banned or blocked
person (any such person, group, entity or nation being hereinafter referred to
as a “Prohibited Person”); (ii) Tenant is not (nor is it owned or controlled,
directly or indirectly, by any person, group, entity or nation which is) acting
directly or indirectly for or on behalf of any Prohibited Person; and (iii) from
and after the effective date of the above-referenced Executive Order, Tenant
(and any person, group, or entity which Tenant controls, directly or indirectly)
has not conducted nor will conduct business nor has engaged nor will engage in
any transaction or dealing with any Prohibited Person in violation of the U.S.
Patriot Act or any OFAC rule or regulation, including, without limitation, any
assignment of this Lease or any subletting of all or any portion of the Premises
or the making or receiving of any contribution of funds, goods or services to or
for the benefit of a Prohibited Person in violation of the U.S. Patriot Act or
any OFAC rule or regulation. In connection with the foregoing, it is expressly
understood and agreed that (x) any breach by Tenant of the foregoing
representations and warranties shall be deemed a default by Tenant under
Section 19.1(e) of this Lease and shall be covered by the indemnity provisions
of Section 11.1 of this Lease, and (y) the representations and warranties
contained in this subsection shall be continuing in nature and shall survive the
expiration or earlier termination of this Lease.

(b) As an inducement to Tenant to enter into this Lease, Landlord hereby
represents and warrants that: (i) Landlord is not, nor is it owned or controlled
directly or indirectly by, any Prohibited Person; (ii) Landlord is not (nor is
it owned or controlled, directly or indirectly, by any person, group, entity or
nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) from and after the effective date of the
above-referenced Executive Order, Landlord (and any person, group, or entity
which Landlord controls, directly or indirectly) has not conducted nor will
conduct business nor has engaged nor will engage in any transaction or dealing
with any Prohibited Person in violation of the U.S. Patriot Act or any OFAC rule
or regulation, including, without limitation, the making or receiving of any
contribution of funds, goods or services to or for the benefit of a Prohibited
Person in violation of the U.S. Patriot Act or any OFAC rule or regulation. In
connection with the foregoing, it is expressly understood and agreed that the
representations and warranties contained in this subsection shall be continuing
in nature and shall survive the expiration or earlier termination of this Lease.
Notwithstanding anything contained herein to the contrary, for the purposes of
this subsection (b) the phrase “owned or controlled directly or indirectly by
any person, group, entity or nation” and all similar such phrases shall not
include (x) any shareholder of Boston Properties, Inc., (y) any holder of a
direct or indirect interest in a publicly traded company whose shares are listed
and traded on a United States national stock exchange or (z) any limited
partner, unit holder or shareholder owning an interest of five percent (5%) or
less in Boston Properties Limited Partnership or the holder of any direct or
indirect interest in Boston Properties Limited Partnership.

 

96



--------------------------------------------------------------------------------

ARTICLE 21

OPTION TO EXTEND

21.1 TENANT’S OPTION. Provided that at the time of such exercise (i) there then
exists no Event of Default (or any default in the payment of rent or a material
non-monetary default of Tenant, in either case of which Landlord has given
Tenant notice), (ii) this Lease has not been terminated, and (iii) Original
Tenant is in actual occupancy of at least seventy-five percent (75%) of the
Premises, Tenant shall have the irrevocable right and option (the “Extension
Option”) to extend the Lease Term for, at Tenant’s option, either (x) one
(1) extended term of five (5) years or (y) one (1) extended term of ten
(10) years (the “Extended Term”). The Extended Term shall commence on the day
immediately succeeding the Expiration Date of the initial Lease Term. Tenant
shall exercise the Extension Option by giving notice to Landlord of its desire
to do so not later than fifteen (15) months prior to the Initial Expiration
Date. Provided the conditions set forth in the foregoing clauses (i), (ii) and
(iii) shall have been satisfied, the giving of such notice by Tenant shall
automatically extend the Lease Term for the Extended Term for the number of
years set forth in such notice (i.e., either five (5) or ten (10) years), and no
instrument of renewal need be executed. If Tenant’s notice fails to specify
whether Tenant elects an Extended Term of five (5) years or ten (10) years,
Tenant shall be deemed to have elected an Extended Term of five (5) years. In
the event that Tenant fails to give such notice to Landlord, this Lease shall
automatically terminate at the end of the initial Lease Term, and Tenant shall
have no further option to extend the Lease Term, it being agreed that time is of
the essence with respect to the giving of such notice. Notwithstanding the
foregoing, Landlord may waive any or all of the conditions set forth in the
foregoing clauses (i) and (iii), at its election, by written notice to Tenant at
any time. The Extended Term shall be on all the terms and conditions of this
Lease, except that during the Extended Term Tenant shall have no further option
to extend the Lease Term, and the rent for the Extended Term shall be determined
as provided below. The Extension Option is personal to Original Tenant and shall
not be transferred, assigned or exercised by any other party.

21.2 EXTENDED TERM RENT. The Annual Fixed Rent for the Extended Term shall be
the Fair Market Rent for the Premises as of the commencement of the Extended
Term. During the Extended Term, Tenant shall in all events pay Tenant’s Share of
Taxes and Operating Expenses as Additional Rent in accordance with Article 6 of
this Lease, provided that (i) Base Taxes shall mean the actual Taxes for the Tax
Year in which the Extension Term commences occurs and (ii) Base Operating
Expenses shall mean the actual Operating Expenses for the Operating Year in
which the Extension Term commences.

21.3 EXTENDED TERM RENT DETERMINATION.

(a) If, pursuant to the provisions of Section 21.1 hereof, Tenant has exercised
validly the Extension Option, then, for purposes of establishing the Annual
Fixed Rent payable by Tenant during the Extended Term under the provisions of
Section 21.2 above, the term “Fair Market Rent” shall mean the then current fair
market rental value per annum for the Premises as of the commencement of the
Extended Term considering all relevant factors. A determination of the Fair
Market Rent payable for the Premises during the Extended Term shall be made in
the manner described in Sections 21.3(b), (c) and (d) below.

 

97



--------------------------------------------------------------------------------

(b) If Tenant shall have exercised the Extension Option, then no later than six
(6) months prior to the Expiration Date of the initial Lease Term, Landlord, in
a notice given to Tenant, shall specify its initial determination of the Fair
Market Rent for the Premises during the Extended Term. If Tenant disagrees with
Landlord’s initial determination of the Fair Market Rent for the Premises, then
within sixty (60) days after receipt of Landlord’s notice, Tenant shall deliver
to Landlord a written notice setting forth Tenant’s determination of the Fair
Market Rent for the Premises, which notice may include Tenant’s designation of a
Qualified Appraiser (it being agreed that if Tenant fails to deliver such notice
to Landlord within such thirty (30) day period, then Landlord’s initial
determination of the Fair Market Rent for the Premises shall be binding on
Landlord and Tenant for all purposes of this Article 21). If Tenant delivers
such notice to Landlord, then either Landlord or Tenant (the “Initiating Party”)
may initiate the proceedings for such determination by notice to the other, and
by designating in such notice (if not already so designated) the name and
address of a commercial real estate broker, consultant or appraiser unaffiliated
with the designating party and willing to act in such determination and having
at least ten (10) years’ experience in the leasing of Class A office space in
Manhattan (hereinafter called a “Qualified Appraiser”). Within ten
(10) Operating Days after receipt by the other party (the “Responding Party”) of
such notice, the Responding Party, by notice given to the Initiating Party,
shall designate the name and address of another Qualified Appraiser willing so
to act in such determination. If the Responding Party shall fail, neglect or
refuse within said 10-Operating Day period to designate another Qualified
Appraiser willing so to act, the Qualified Appraiser designated by the
Initiating Party shall alone conduct the determination of the Fair Market Rent
for the Premises during the Extended Term. If two (2) Qualified Appraisers have
been designated as aforesaid, such Qualified Appraisers shall appoint an
additional Qualified Appraiser (the “Third Qualified Appraiser”) who is willing
so to act in such determination, and notice of such designation shall be given
both to the Initiating Party and to the Responding Party. If the two
(2) Qualified Appraisers do not, within a period of ten (10) Operating Days
after the appointment of the latter of them, agree upon and designate a Third
Qualified Appraiser willing so to act, either Qualified Appraiser previously
designated may request the New York Office of the American Arbitration
Association to designate a Third Qualified Appraiser willing so to act and a
Third Qualified Appraiser so appointed shall, for all purposes, have the same
standing and powers as though the Third Qualified Appraiser had been timely
appointed by the Qualified Appraisers first appointed. In case of the inability
or refusal to serve of any person designated as a Qualified Appraiser, or in
case any Qualified Appraiser for any reason ceases to be such, a Qualified
Appraiser to fill such vacancy shall be appointed by the Initiating Party,
Responding Party, the Qualified Appraisers first appointed or the New York
Office of the American Arbitration Association, as the case may be, whichever
made the original appointment, or, if the party which made the original
appointment fails to fill such vacancy, upon application of any Qualified
Appraiser who continues to act or by the Initiating Party, the Responding Party
or the New York Office of the American Arbitration Association, and any
Qualified Appraiser so appointed to fill such vacancy shall have the same
standing and powers as though appointed originally. The resulting board of
Qualified Appraisers, forthwith upon their appointment, shall (i) hear the
parties to this Lease and their respective witnesses, and each of the parties
shall upon the conclusion of their presentation be required to submit a complete
statement (the “Fair Market Rent Proposal”) setting forth in detail all of the
relevant economic terms of the parties’ proposed determination of the Fair
Market Rent (it being understood that Landlord’s and Tenant’s respective
proposed determinations may differ from Landlord’s and Tenant’s initial

 

98



--------------------------------------------------------------------------------

determinations of the Fair Market Rent given to the other party in accordance
with the first two (2) sentences of this clause (b) and, in such event, the
Qualified Appraisers shall not take into account any determinations of such Fair
Market Rent previously given by Landlord or Tenant, as the case may be, to the
other party), (ii) examine the records relating to the Building and such other
documents and records as may, in their judgment, be necessary and (iii) select
in the manner hereinafter provided, the Fair Market Rent for the Premises to
become applicable during the Extended Term. In determining the Fair Market Rent
for the Premises during the Extended Term, the parties and any Qualified
Appraisers shall take into account (A) the presentation of the parties regarding
the current fair market rental value of the Premises, (B) Tenant’s payments
under this Lease with respect to Taxes and Operating Expenses as provided in
Article 6 of this Lease, provided that (i) Base Taxes shall mean the actual
Taxes for the Tax Year in which the Extension Term commences and (ii) Base
Operating Expenses shall mean the actual Operating Expenses for the Operating
Year in which the Extension Term commences, and (C) all other factors relevant
to the determination of the fair market rental value of the Premises.

(c) If, pursuant to the preceding provisions, there is only one (1) Qualified
Appraiser, the determination of Fair Market Rent for the Premises shall be
determined by such sole Qualified Appraiser selecting, in its entirety, without
modification, the Fair Market Rent Proposal submitted by either Landlord or
Tenant as the Fair Market Rent, whichever such Qualified Appraiser believes most
accurately reflects the then current fair market rental value per annum for the
Premises. Where, however, there exists a board of three (3) Qualified
Appraisers, as is contemplated hereby, then the Fair Market Rent for the
Premises shall be determined by majority vote of the board of Qualified
Appraisers selecting, in its entirety, without modification, the Fair Market
Rent Proposal submitted by either Landlord or Tenant as the Fair Market Rent,
whichever such Qualified Appraisers believe most accurately reflects the then
current fair market rental value per annum for the Premises.

(d) Each of Landlord and Tenant shall pay the costs and fees of the Qualified
Appraiser chosen by it (unless there is only one Qualified Appraiser, in which
case Landlord and Tenant shall share the costs and fees of such Qualified
Appraiser), and Landlord and Tenant shall share the costs and fees of the Third
Qualified Appraiser, if applicable. Each of Landlord and Tenant shall pay the
legal fees and expenses of their respective counsel.

21.4 RETROACTIVE ADJUSTMENTS; AMENDMENT.

(a) If, pursuant to the preceding provisions of this Article 21, Fair Market
Rent has not been determined as of the date the same is to become effective,
Tenant shall pay on account of Annual Fixed Rent the rent specified by Landlord
as the Fair Market Rent until such determination is made. If, based upon the
final determination of such Fair Market Rent as provided herein, such payments
made by Tenant on account of Annual Fixed Rent for the Extended Term were
(i) less than the Fair Market Rent as finally determined in accordance with the
provisions hereof, Tenant shall pay to Landlord the amount of such deficiency,
with interest thereon at the Lease Interest Rate from the respective due dates
therefor until paid, within thirty (30) days after final determination of the
Fair Market Rent, or (ii) greater than the Fair Market Rent as finally
determined in accordance with the provisions hereof, Landlord shall credit the
amount of such excess against the next installments of rent due under this
Lease, with interest thereon at the Lease Interest Rate from the respective
dates of overpayment until credited.

 

99



--------------------------------------------------------------------------------

(b) If Tenant shall validly exercise the Extension Option, Landlord and Tenant
shall promptly after such election and the determination of the Fair Market Rent
enter into an amendment to the Lease incorporating the terms of such leasing
pursuant to this Article 21, but failure to do so shall have no effect on
Tenant’s agreement to extend the Lease Term for the Extended Term.

ARTICLE 22

INTENTIONALLY DELETED

ARTICLE 23

SUITE B EXPANSION OPTION

23.1 TENANT’S OPTION.

(a) Provided that at the time of such exercise (i) there then exists no Event of
Default (or any default in the payment of rent or a material non-monetary
default of Tenant, in either case of which Landlord has given Tenant notice),
(ii) this Lease has not been terminated, and (iii) Original Tenant is in actual
occupancy of at least seventy-five percent (75%) of the Premises, Tenant shall
have the irrevocable right and option (the “Suite B Expansion Option”) to add
the 32nd Floor Suite B Premises to the Premises by giving written notice (the
“Suite B Expansion Election Notice”) to Landlord at least twelve (12) months
prior to the Suite B Designated Expansion Date (as hereinafter defined), time of
the essence. If Tenant fails to timely give the Suite B Expansion Election
Notice to Landlord, Tenant shall have no further option to lease the 32nd Floor
Suite B Premises, and Landlord shall be free to lease any or all of the 32nd
Floor Suite B Premises to a third party or parties from time to time on such
terms and conditions as it may deem appropriate. Notwithstanding the foregoing,
Landlord may waive any or all of the conditions set forth in the foregoing
clauses (i) and (iii), at its election, by written notice to Tenant at any time.
The Suite B Expansion Option is personal to Original Tenant and shall not be
transferred, assigned or exercised by any other party.

(b) Landlord shall have the flexibility of delivering possession of the 32nd
Floor Suite B Premises within the “Suite B Leeway Period” occurring between
thirty-six (36) months and fifty-two (52) months (inclusive) after the Rent
Commencement Date. Promptly after entering into an Initial 32nd Floor Suite B
Lease (as hereinafter defined), Landlord shall give Tenant notice of the date
when, within the Suite B Leeway Period aforesaid, Landlord anticipates that the
32nd Floor Suite B Premises will become available to Tenant (the “Suite B
Designated Expansion Date”), but if for any reason Landlord shall fail to notify
Tenant of the Suite B Designated Expansion Date at least eighteen (18) months
prior to the expiration of the Suite B Leeway Period, then, subject to
Section 23.1(c) below, the last day of the Suite B Leeway Period shall be deemed
to have been designated by Landlord as the Suite B Designated Expansion Date.
The date on which Landlord delivers the 32nd Floor Suite B Premises in
accordance with Section 23.2 hereof shall be the “Suite B Expansion Date”.

 

100



--------------------------------------------------------------------------------

(c) For purposes hereof, the term “Initial 32nd Floor Suite B Lease” means a
lease between Landlord and a third party for the 32nd Floor Suite B Premises
entered into after the Date of this Lease for a term expiring prior to the end
of the Suite B Leeway Period. Notwithstanding anything to the contrary contained
herein, if an Initial 32nd Floor Suite B Lease is terminated on account of the
default or bankruptcy of such third party (or if Landlord agrees to accept a
surrender of the 32nd Floor Suite B Premises in lieu of terminating such lease
on account of an actual or contemplated default or bankruptcy), Landlord shall
have the right to accelerate the Suite B Designated Expansion Date to a date
specified by Landlord by written notice (the “Landlord’s Suite B Acceleration
Notice”) to Tenant, provided, however, that in no event shall such accelerated
date be earlier than the date which is twenty-eight (28) months after the Rent
Commencement Date. If Landlord desires to accelerate the Suite B Designated
Expansion Date as aforesaid, then Landlord shall give Landlord’s Suite B
Acceleration Notice at least ninety (90) days in advance thereof and, if
(i) Tenant has theretofore exercised the Suite B Expansion Option, then such
accelerated date specified by Landlord shall be the Suite B Designated Expansion
Date or (ii) if Tenant has not theretofore exercised the Suite B Expansion
Option but continues to have the right to do so and desires to do so, Tenant
shall give the Suite B Expansion Election Notice to Landlord within fifteen
(15) days after Tenant’s receipt of Landlord’s Suite B Acceleration Notice, time
of the essence. If Tenant shall not elect to lease the 32nd Floor Suite B
Premises within such 15-day period, then, notwithstanding anything to the
contrary contained in Section 23.1(a) above, Tenant shall have no further option
to lease the 32nd Floor Suite B Premises, and Landlord shall be free to lease
any or all of such space to a third party or parties from time to time on such
terms and conditions as it may deem appropriate.

(d) Notwithstanding anything to the contrary contained in this Lease, in the
event that Landlord is unable to deliver possession of the 32nd Floor Suite B
Premises on the Suite B Designated Expansion Date for reasons beyond Landlord’s
reasonable control (including the failure of an existing occupant to vacate such
space), Landlord shall use reasonable efforts to deliver possession (including
litigation to evict any holdover tenant), and the Suite B Expansion Date shall
be deemed to be the first (1st) day thereafter that actual possession is so
delivered, and, except as set forth in Section 23.1(e) below, any delay in such
date shall be Tenant’s sole remedy at law or in equity (Tenant hereby waiving
any right to rescind this Lease and/or to recover any damages on account of such
delay). The foregoing is intended to be “an express provision to the contrary”
under Section 223-a of the New York Real Property Law or any successor statute
of similar import.

(e) If the Suite B Expansion Date shall not have occurred on or before the date
which is six (6) months after the Suite B Designated Expansion Date (the “Suite
B Expansion Outside Date”), which date shall be extended by reason of Force
Majeure (excluding the failure of an existing occupant to vacate such space),
Tenant shall have the right, as its sole and exclusive remedy, to terminate this
Lease solely with respect to the 32nd Floor Suite B Premises by giving notice to
Landlord of Tenant’s desire to do so within thirty (30) days after the Suite B
Expansion Outside Date (as the same may have been so extended) and, upon the
giving of such notice, this Lease and the Lease Term solely with respect to the
32nd Floor Suite B Premises shall cease and come to an end without further
liability or obligation on the part of either party, unless, within thirty
(30) days after Landlord receives such notice, Landlord shall cause the Suite B
Expansion Date to occur.

 

101



--------------------------------------------------------------------------------

(f) Provided that the conditions set forth in Section 23.1(a)(i), (ii) and
(iii) as conditions to the 32nd Floor Suite B Premises becoming part of the
Premises continue to be applicable (or, in the case of Section 23.1(a)(i) and
(iii), have been waived in writing by Landlord at its election), the 32nd Floor
Suite B Premises shall be added to and become a part of the Premises for all
purposes of this Lease for a term commencing on the Suite B Expansion Date and
expiring on the Expiration Date.

23.2 DEMISE AND CONDITION. Upon regaining possession of the 32nd Floor Suite B
Premises from the current tenant, Landlord shall construct the 32nd Floor Suite
B Premises as a pre-built suite with a commercially reasonable layout and with
the intent of entering into an Initial 32nd Floor Suite B Lease prior to
delivering the 32nd Floor Suite B Premises to Tenant pursuant to this Article
23. Provided that (a) Tenant delivers to Landlord a schedule of finishes for the
32nd Floor Suite B Premises (“Tenant’s Suite B Finishes”) no later than July 1,
2012, (b) Tenant pays to Landlord, within fifteen (15) days after notice from
Landlord thereof accompanied by reasonable back-up information, fifty percent
(50%) of the estimated Suite B Excess Cost (as hereinafter defined), if any, and
(c) Tenant’s Suite B Finishes shall not, in Landlord’s reasonable discretion
exercised in good faith, adversely affect the leasing price or lease-up period
for the 32nd Floor Suite B Premises, Landlord shall construct such pre-built
suite using Tenant’s Suite B Finishes. For purposes hereof, the term “Suite B
Excess Cost” means the amount, if any, by which the actual cost to construct a
pre-built suite in the 32nd Floor Suite B Premises using Tenant’s Suite B
Finishes exceeds Landlord’s budgeted cost to construct a pre-built suite in the
32nd Floor Suite B Premises using a Building Standard installation consistent
with Building Standard finishes currently existing on the thirty-eighth
(38th) floor at 599 Lexington Avenue, New York, New York. Tenant shall pay the
entire balance of the actual final Suite B Excess Cost to Landlord within thirty
(30) days after notice thereof from Landlord accompanied by reasonable back-up
information. Amounts due from Tenant hereunder shall be deemed to be Additional
Rent. If (or to the extent that) Tenant fails to (i) deliver a schedule of
Tenant’s Suite B Finishes to Landlord on or before July 1, 2012 or (ii) pay
fifty percent (50%) of the estimated Suite B Excess Cost to Landlord within such
15-day period, Landlord shall construct the 32nd Floor Suite B Premises using
finishes reasonably chosen by Landlord but at least comparable to the Building
Standard finishes currently existing on the thirty-eighth (38th) floor at 599
Lexington Avenue, New York, New York. As long as the 32nd Floor Suite B Premises
have been constructed as a pre-built suite in accordance with this Section 23.2,
upon the Suite B Expansion Date Tenant shall accept the 32nd Floor Suite B
Premises in its then “AS IS” condition, without representation or warranty by
Landlord, provided that the 32nd Floor Suite B Premises shall be vacant and
broom clean with all Building systems required under this Lease to serve the
32nd Floor Suite B Premises to be operational in accordance with the
specifications set forth in this Lease including, without limitation, Exhibit D
attached hereto (except for items which are seasonal in nature and elements of
Tenant’s work relating to such Building systems), and Landlord shall have no
obligation to perform any work or make available any contribution to prepare the
32nd Floor Suite B Premises for Tenant.

 

23.3 RENT AND SECURITY DEPOSIT.

(a) Commencing on the Suite B Expansion Date, Tenant shall pay Annual Fixed Rent
with respect the 32nd Floor Suite B Premises at a Fair Market Rent to be
determined in the same fashion as Fair Market Rent for the Premises during the
Extended Term is

 

102



--------------------------------------------------------------------------------

determined, except that (i) Landlord shall specify its determination of the Fair
Market Rent for the 32nd Floor Suite B Premises in a notice Landlord shall give
to Tenant within thirty (30) days after Landlord’s receipt of Tenant’s notice
electing to lease the 32nd Floor Suite B Premises, (ii) Base Taxes shall mean
the actual Taxes for the Tax Year in which the Suite B Expansion Date occurs and
(iii) Base Operating Expenses shall mean the actual Operating Expenses for the
Operating Year in which the Suite B Expansion Date occurs. But for the
exceptions contained in the preceding sentence, all other provisions of Article
21 hereof for determining Fair Market Rent for the Premises during an Extended
Term shall apply, mutatis mutandis, in respect of a determination of Fair Market
Rent for the 32nd Floor Suite B Premises. In addition, Tenant’s Share shall be
increased by 0.87% and Tenant shall in all events pay Tenant’s Share of Taxes
and Operating Expenses with respect to the 32nd Floor Suite B Premises as
Additional Rent in accordance with Section 5.3 and Article 6 of this Lease
utilizing the Base Taxes and Base Operating Expenses determined as set forth in
the foregoing clauses (ii) and (iii), respectively.

(b) On or prior to the Suite B Expansion Date, time of the essence, Tenant shall
increase the Security Deposit to the amount then required under this Lease
(i.e., either three or four monthly installments of Annual Fixed Rent for the
entire Premises) by delivery of a Replacement Letter or an amendment to the
existing Letter, which amount, if appropriate, shall be subject to reduction in
the same manner as set forth in Section 20.22(c) hereof.

(c) Promptly after the occurrence of the Suite B Expansion Date, Landlord and
Tenant shall execute an instrument confirming the Suite B Expansion Date and
such adjustments, but failure to do so shall have no effect on the Suite B
Expansion Date or any such adjustments.

ARTICLE 24

SUITE C EXPANSION OPTION

24.1 TENANT’S OPTION.

(a) Provided that at the time of such exercise (i) there then exists no Event of
Default (or any default in the payment of rent or a material non-monetary
default of Tenant, in either case of which Landlord has given Tenant notice),
(ii) this Lease has not been terminated, and (iii) Original Tenant is in actual
occupancy of at least seventy-five percent (75%) of the Premises, Tenant shall
have the irrevocable right and option (the “Suite C Expansion Option”) to add
the 32nd Floor Suite C Premises to the Premises by giving written notice (the
“Suite C Expansion Election Notice”) to Landlord at least twelve (12) months
prior to the Suite C Designated Expansion Date (as hereinafter defined), time of
the essence. If Tenant fails to timely give the Suite C Expansion Election
Notice to Landlord, Tenant shall have no further option to lease the 32nd Floor
Suite C Premises, and Landlord shall be free to lease any or all of the 32nd
Floor Suite C Premises to a third party or parties from time to time on such
terms and conditions as it may deem appropriate. Notwithstanding the foregoing,
Landlord may waive any or all of the conditions set forth in the foregoing
clauses (i) and (iii), at its election, by written notice to Tenant at any time.
The Suite C Expansion Option is personal to Original Tenant and shall not be
transferred, assigned or exercised by any other party.

 

103



--------------------------------------------------------------------------------

(b) Landlord shall have the flexibility of delivering possession of the 32nd
Floor Suite C Premises within the “Suite C Leeway Period” occurring between
seventy-two (72) months and eighty-four (84) months (inclusive) after the Rent
Commencement Date. Promptly after entering into an Initial 32nd Floor Suite C
Lease (as hereinafter defined), Landlord shall give Tenant notice of the date
when, within the Suite C Leeway Period aforesaid, Landlord anticipates that the
32nd Floor Suite C Premises will become available to Tenant (the “Suite C
Designated Expansion Date”), but if for any reason Landlord shall fail to notify
Tenant of the Suite C Designated Expansion Date at least eighteen (18) months
prior to the expiration of the Suite C Leeway Period, then, subject to
Section 24.1(c) below, the last day of the Suite C Leeway Period shall be deemed
to have been designated by Landlord as the Suite C Designated Expansion Date.
The date on which Landlord delivers the Expansion Space in accordance with
Section 24.2 hereof shall be the “Suite C Expansion Date”.

(c) For purposes hereof, the term “Initial 32nd Floor Suite C Lease” means a
lease between Landlord and a third party for the 32nd Floor Suite C Premises
entered into after the Date of this Lease for a term expiring prior to the end
of the Suite C Leeway Period. Notwithstanding anything to the contrary contained
herein, if an Initial 32nd Floor Suite C Lease is terminated on account of the
default or bankruptcy of such third party (or if Landlord agrees to accept a
surrender of the 32nd Floor Suite C Premises in lieu of terminating such lease
on account of an actual or contemplated default or bankruptcy), Landlord shall
have the right to accelerate the Suite C Designated Expansion Date to a date
specified by Landlord by written notice (the “Landlord’s Suite C Acceleration
Notice”) to Tenant. If Landlord desires to accelerate the Suite C Designated
Expansion Date as aforesaid to a date which is more than three (3) years prior
to the beginning of the Suite C Leeway Period, then Landlord shall give
Landlord’s Suite C Acceleration Notice at least one hundred twenty (120) days in
advance thereof and, if (i) Tenant has theretofore exercised the Suite C
Expansion Option, then such accelerated date specified by Landlord shall be the
Suite C Designated Expansion Date or (ii) if Tenant has not theretofore
exercised the Suite C Expansion Option but continues to have the right to do so
and desires to do so, Tenant shall give the Suite C Expansion Election Notice to
Landlord within thirty (30) days after Tenant’s receipt of Landlord’s Suite C
Acceleration Notice, time of the essence. If Landlord desires to accelerate the
Suite C Designated Expansion Date as aforesaid to a date which is three
(3) years or less prior to the beginning of the Suite C Leeway Period, then
Landlord shall give Landlord’s Suite C Acceleration Notice at least ninety
(90) days in advance thereof and, if (A) Tenant has theretofore exercised the
Suite C Expansion Option, then such accelerated date specified by Landlord shall
be the Suite C Designated Expansion Date or (B) if Tenant has not theretofore
exercised the Suite C Expansion Option but continues to have the right to do so
and desires to do so, Tenant shall give the Suite C Expansion Election Notice to
Landlord within fifteen (15) days after Tenant’s receipt of Landlord’s Suite C
Acceleration Notice, time of the essence. If Tenant shall not elect to lease the
32nd Floor Suite C Premises within such 30-day or 15-day period, as appropriate,
then, notwithstanding anything to the contrary contained in Section 24.1(a)
above, Tenant shall have no further option to lease the 32nd Floor Suite C
Premises, and Landlord shall be free to lease any or all of such space to a
third party or parties from time to time on such terms and conditions as it may
deem appropriate.

 

104



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained in this Lease, in the
event that Landlord is unable to deliver possession of the 32nd Floor Suite C
Premises on the Suite C Designated Expansion Date for reasons beyond Landlord’s
reasonable control (including the failure of an existing occupant to vacate such
space), Landlord shall use reasonable efforts to deliver possession (including
litigation to evict any holdover tenant), and the Suite C Expansion Date shall
be deemed to be the first (1st) day thereafter that actual possession is so
delivered, and, except as set forth in Section 24.1(e) below, any delay in such
date shall be Tenant’s sole remedy at law or in equity (Tenant hereby waiving
any right to rescind this Lease and/or to recover any damages on account of such
delay). The foregoing is intended to be “an express provision to the contrary”
under Section 223-a of the New York Real Property Law or any successor statute
of similar import.

(e) If the Suite C Expansion Date shall not have occurred on or before the date
which is six (6) months after the Suite C Designated Expansion Date (the “Suite
C Expansion Outside Date”), which date shall be extended by reason of Force
Majeure (excluding the failure of an existing occupant to vacate such space),
Tenant shall have the right, as its sole and exclusive remedy, to terminate this
Lease solely with respect to the 32nd Floor Suite C Premises by giving notice to
Landlord of Tenant’s desire to do so within thirty (30) days after the Suite C
Expansion Outside Date (as the same may have been so extended) and, upon the
giving of such notice, this Lease and the Lease Term solely with respect to the
32nd Floor Suite C Premises shall cease and come to an end without further
liability or obligation on the part of either party, unless, within thirty
(30) days after Landlord receives such notice, Landlord shall cause the Suite C
Expansion Date to occur.

(f) Provided that the conditions set forth in Section 24.1(a)(i), (ii) and
(iii) as conditions to the 32nd Floor Suite C Premises becoming part of the
Premises continue to be applicable (or, in the case of Section 24.1(a)(i) and
(iii), have been waived in writing by Landlord at its election), the 32nd Floor
Suite C Premises shall be added to and become a part of the Premises for all
purposes of this Lease for a term commencing on the Suite C Expansion Date and
expiring on the Expiration Date. If the 32nd Floor Suite C Premises become part
of the Premises and Tenant then leases the entire rentable area of the
thirty-second (32nd) floor of the Building, the common corridor of such
thirty-second (32nd) floor shall also become part of the Premises.

24.2 DEMISE AND CONDITION. Upon regaining possession of the 32nd Floor Suite C
Premises from the current tenant, Landlord shall construct the 32nd Floor Suite
C Premises as a pre-built suite with a commercially reasonable layout and with
the intent of entering into an Initial 32nd Floor Suite C Lease prior to
delivering the 32nd Floor Suite C Premises to Tenant pursuant to this Article
24. Provided that (a) Tenant delivers to Landlord a schedule of finishes for the
32nd Floor Suite C Premises (“Tenant’s Suite C Finishes”) no later than July 1,
2012, (b) Tenant pays to Landlord, within fifteen (15) days after notice from
Landlord thereof accompanied by reasonable back-up information, fifty percent
(50%) of the estimated Suite C Excess Cost (as hereinafter defined), if any, and
(c) Tenant’s Suite C Finishes shall not, in Landlord’s reasonable discretion
exercised in good faith, adversely affect the leasing price or lease-up period
for the 32nd Floor Suite C Premises, Landlord shall construct such pre-built
suite using Tenant’s Suite C Finishes. For purposes hereof, the term “Suite C
Excess Cost” means the amount, if any, by which the actual cost to construct a
pre-built suite in the 32nd Floor Suite C Premises using Tenant’s Suite C
Finishes exceeds Landlord’s budgeted cost to construct a pre-built suite in the
32nd Floor Suite C Premises using a Building Standard installation consistent

 

105



--------------------------------------------------------------------------------

with Building Standard finishes currently existing on the thirty-eighth
(38th) floor at 599 Lexington Avenue, New York, New York. Tenant shall pay the
entire balance of the actual final Suite C Excess Cost to Landlord within thirty
(30) days after notice thereof from Landlord. Amounts due from Tenant hereunder
shall be deemed to be Additional Rent. If (or to the extent that) Tenant fails
to (i) deliver a schedule of Tenant’s Suite C Finishes to Landlord on or before
July 1, 2012 or (ii) pay fifty percent (50%) of the estimated Suite C Excess
Cost to Landlord within such 30-day or 15-day period, as appropriate, Landlord
shall construct the 32nd Floor Suite C Premises using finishes reasonably chosen
by Landlord but at least comparable to the Building Standard finishes currently
existing on the thirty-eighth (38th) floor at 599 Lexington Avenue, New York,
New York. As long as the 32nd Floor Suite C Premises have been constructed as a
pre-built suite in accordance with this Section 24.2, upon the Suite C Expansion
Date Tenant shall accept the 32nd Floor Suite C Premises in its then “AS IS”
condition, without representation or warranty by Landlord, provided that the
32nd Floor Suite C Premises shall be vacant and broom clean with all Building
systems required under this Lease to serve the 32nd Floor Suite C Premises to be
operational in accordance with the specifications set forth in this Lease
including, without limitation, Exhibit D attached hereto (except for items which
are seasonal in nature and elements of Tenant’s work relating to such Building
systems), and Landlord shall have no obligation to perform any work or make
available any contribution to prepare the 32nd Floor Suite C Premises for
Tenant.

24.3 RENT AND SECURITY DEPOSIT.

(a) Commencing on the Suite C Expansion Date, Tenant shall pay Annual Fixed Rent
with respect the 32nd Floor Suite C Premises at a Fair Market Rent to be
determined in the same fashion as Fair Market Rent for the Premises during the
Extended Term is determined, except that (i) Landlord shall specify its
determination of the Fair Market Rent for the 32nd Floor Suite C Premises in a
notice Landlord shall give to Tenant within thirty (30) days after Landlord’s
receipt of Tenant’s notice electing to lease the 32nd Floor Suite C Premises,
(ii) Base Taxes shall mean the actual Taxes for the Tax Year in which the Suite
C Expansion Date occurs and (iii) Base Operating Expenses shall mean the actual
Operating Expenses for the Operating Year in which the Suite C Expansion Date
occurs. But for the exceptions contained in the preceding sentence, all other
provisions of Article 21 hereof for determining Fair Market Rent for the
Premises during an Extended Term shall apply, mutatis mutandis, in respect of a
determination of Fair Market Rent for the 32nd Floor Suite C Premises. In
addition, Tenant’s Share shall be increased by 1.03% and Tenant shall in all
events pay Tenant’s Share of Taxes and Operating Expenses with respect to the
32nd Floor Suite C Premises as Additional Rent in accordance with Section 5.3
and Article 6 of this Lease utilizing the Base Taxes and Base Operating Expenses
determined as set forth in the foregoing clauses (ii) and (iii), respectively.

(b) On or prior to the Suite C Expansion Date, time of the essence, Tenant shall
increase the Security Deposit to the amount then required under this Lease
(i.e., either three or four monthly installments of Annual Fixed Rent for the
entire Premises) by delivery of a Replacement Letter or an amendment to the
existing Letter, which amount, if appropriate, shall be subject to reduction in
the same manner as set forth in Section 20.22(c) hereof.

(c) Promptly after the occurrence of the Suite C Expansion Date, Landlord and
Tenant shall execute an instrument confirming the Suite C Expansion Date and
such adjustments, but failure to do so shall have no effect on the Suite C
Expansion Date or any such adjustments.

 

106



--------------------------------------------------------------------------------

ARTICLE 25

INTENTIONALLY DELETED

ARTICLE 26

ROOF RIGHTS

(a) Subject to the provisions of Article 8 of this Lease, if sufficient space is
available (it being understood that space shall not be “available” to the extent
Landlord reserves space for other tenants or occupants of the Building),
Landlord shall not unreasonably withhold its consent to the installation by
Tenant of one or more communications antennae, microwave or satellite dishes,
together with related equipment, mountings, and supports (collectively,
“Telecommunications Equipment”), on the roof of the Building in an area to be
identified by Landlord which is practicable for the operation of
Telecommunications Equipment. Landlord shall provide Tenant with a reasonable
amount of space on the roof of the Building to install Tenant’s
Telecommunications Equipment (but in no event shall the aggregate amount of such
space exceed at any point in time twenty-five (25) square feet) and a pathway
for two (2) two conduits of two (2) inches each from the Premises to the roof of
the Building in connection therewith, subject to the terms of this Article.
Tenant acknowledges and agrees that any use of the roof space by Tenant for the
installation and operation of Tenant’s Telecommunications Equipment shall be on
a non-exclusive basis, except as to that portion of the roof space provided by
Landlord to Tenant as aforesaid. Tenant may use the roof space and
Telecommunications Equipment solely for Tenant’s own use (and not for resale
purposes). The height, diameter, design and installation of the satellite dishes
or other Telecommunications Equipment shall be subject to Landlord’s approval,
which shall not be unreasonably withheld or delayed. In connection therewith,
Landlord shall make available to Tenant reasonable adjacent space for access to
the roof space for the construction, installation, maintenance, service, repair,
operation and use of Tenant’s Telecommunications Equipment. All work in
connection with the installation of Tenant’s Telecommunications Equipment,
including core drilling and reinforcing the roof of the Building, if required,
shall be performed at Tenant’s sole cost and expense, including the cost of a
fire watch and related reasonable, out-of-pocket supervisory costs relating to
any core drilling, which shall be performed in such a manner and at such times
as Landlord shall reasonably prescribe. References in this Article to the
Telecommunications Equipment shall be deemed to include such riser and the
electrical and telecommunication conduits therein. Subject to Section 8.3(d) of
this Lease, there shall be no charge for the installation and use by Tenant of
Tenant’s Telecommunications System pursuant hereto.

(b) Tenant shall use and maintain Tenant’s Telecommunications Equipment so as
not to cause any damage to or interference with (i) the operation of the
Building or Building systems or (ii) any Telecommunications Equipment installed
on the roof space by licensees, occupants and other tenants in the Building
prior to the installation of Tenant’s Telecommunications Equipment. The
installation of any Telecommunications Equipment shall constitute a Specialty
Alteration and shall be performed at Tenant’s sole cost and expense

 

107



--------------------------------------------------------------------------------

(including any costs and expenses in connection with reinforcing the roof of the
Building, if required) in accordance with and subject to the provisions of
Article 8. All of the provisions of this Lease shall apply to the installation,
use and maintenance of Tenant’s Telecommunications Equipment, including all
provisions relating to compliance with Laws (including all FCC rules and
regulations), insurance, indemnity, repairs and maintenance. The roof space and
Telecommunications Equipment shall not be used or occupied by others, and the
license granted by this Article shall be personal to Original Tenant and shall
not be transferred, assigned, sublicensed or exercised by any other party.
Tenant’s Telecommunications Equipment shall be treated for all purposes of this
Lease as Tenant’s Property.

(c) If any of Tenant’s Telecommunications Equipment interferes with or disturbs
Landlord’s use of the roof, including the use by Landlord or other tenants,
licensees or occupants of the Building of their Telecommunications Equipment
installed prior to the installation of Tenant’s Telecommunications Equipment, or
the operation of the Building or the Building systems, then following demand by
Landlord, Tenant shall promptly relocate all or a portion of the
Telecommunications Equipment to another area on the roof designated by Landlord
which is practicable for the operation of Telecommunications Equipment. Such
relocation shall be at Tenant’s sole cost and expense. If Landlord shall
determine, in its reasonable judgment, that any Tenant’s Telecommunications
Equipment (i) will cause a health hazard or danger to property, (ii) will not be
in accordance with applicable Laws, or (iii) interferes with or disturbs
Landlord’s use of the roof, including the use by Landlord or other tenants or
occupants of the Building of data transmission equipment thereon installed prior
to the installation of Tenant’s Telecommunications Equipment, or the operation
of the Building or the Building Systems, then, if Tenant is unable to promptly
cause such Telecommunications Equipment to comply with such Laws, abate such
health hazard, danger to property or interference, Tenant, at its sole cost and
expense, shall remove such Telecommunications Equipment from the roof of the
Building and, Tenant may, at Tenant’s option, but subject to Landlord’s approval
as provided in (a) above, replace such Telecommunications Equipment with
Telecommunications Equipment which complies with such Laws and/or does not cause
such health hazard, danger to property or interference. Notwithstanding the
foregoing, Landlord may at its option, at any time during the Term after
reasonable prior notice to Tenant (except in the event of an emergency) require
Tenant, using Landlord’s roofing contractor and any other contractors reasonably
required by Landlord, to relocate Tenant’s Telecommunications Equipment to
another area on the roof designated by Landlord which is practicable for the
operation of Telecommunications Equipment, at Landlord’s sole cost and expense.
Any such relocation shall be done with the least practicable interference with
Tenant’s use of Tenant’s Telecommunications Equipment, it being understood that
the foregoing shall in no event require the use of “overtime” unless such work
will materially interfere with Tenant’s business operations in the Premises.

(d) If during the Lease Term, Tenant shall cease to use any Tenant’s
Telecommunications Equipment located on the roof of the Building for a period of
time in excess of two (2) years, Tenant shall, at its sole cost and expense,
remove such Telecommunications Equipment from the roof of the Building within
ninety (90) days after receipt of notice from Landlord to so remove such
Telecommunications Equipment, and Tenant shall have no further rights to use any
space on the roof of the Building under this Article 23.

 

108



--------------------------------------------------------------------------------

(e) Other than as set forth in this Article, Landlord shall not have any
obligations with respect to Tenant’s Telecommunications Equipment or compliance
with any Laws (including the obtaining of any required permits or licenses, or
the maintenance thereof) relating thereto. Landlord makes no representation that
Tenant’s Telecommunications Equipment will be permitted by Laws or be able to
receive or transmit communication signals without interference or disturbance
(whether or not by reason of the installation or use of similar equipment by
others on the roof) and Tenant agrees that Landlord shall not be liable to
Tenant therefor.

(f) Tenant shall (i) be solely responsible for any damage caused as a result of
the use of Tenant’s Telecommunications Equipment, (ii) promptly pay any tax,
license, permit or other fees or charges imposed pursuant to any Laws or
insurance requirements relating to the installation, maintenance or use of such
Telecommunications Equipment, (iii) promptly comply with all precautions and
safeguards reasonably required by Landlord’s insurance company and all
governmental authorities, and (iv) perform all necessary repairs or replacements
to, or maintenance of, such Telecommunications Equipment, provided, however,
that if Tenant’s failure to so repair, replace or maintain such
Telecommunications Equipment jeopardizes the property of Landlord or any other
tenant located on the roof or within the Building, Landlord may, at Landlord’s
option and after ten (10) days’ notice to Tenant (except in an emergency), elect
to perform such repairs, replacements or maintenance at Tenant’s sole cost and
expense.

(g) Tenant acknowledges and agrees that the privileges granted Tenant under this
Article shall not, now or at any time after the installation of Tenant’s
Telecommunications Equipment, be deemed to grant Tenant a leasehold or other
real property interest in the Building or any portion thereof, including the
Building’s roof. The license granted to Tenant in this Article shall
automatically terminate and expire upon the expiration or earlier termination of
this Lease (including extensions or renewals) and the termination of such
license shall be self-operative and no further instrument shall be required to
effect such termination. Notwithstanding the foregoing, upon request by
Landlord, Tenant, at Tenant’s reasonable expense, shall promptly execute and
deliver to Landlord, in recordable form, any certificate or other document
reasonably required by Landlord confirming the termination of Tenant’s right to
use the roof of the Building.

(h) Tenant, at Tenant’s sole cost and expense, shall paint or otherwise obtain
and maintain Tenant’s Telecommunications Equipment in white or such other color
as Landlord shall determine (other than the antenna itself if paint would
interfere with the operation of same, or if the same is not reasonably available
in the color specified by Landlord) and shall install such lightning rods, air
terminals or screening on or about Tenant’s Telecommunications Equipment as
Landlord may reasonably require.

[Signatures appear on the next page]

 

109



--------------------------------------------------------------------------------

EXECUTED in one or more counterparts by persons or officers hereunto duly
authorized on the Date set forth in Section 1.2 above.

 

LANDLORD: BP 399 PARK AVENUE LLC By:   /s/ Robert E. Selsam  

Name: Robert E. Selsam

Title: Vice President

 

TENANT: EPOCH INVESTMENT PARTNERS, INC. By:   /s/ William W. Priest  

Name: William W. Priest

Title: Chief Executive Officer

Solely as to Section 11.12:

 

THE 399 PARK AVENUE CONDOMINIUM By:   Its Board of Managers By:   /s/ Robert E.
Selsam  

Name: Robert E. Selsam

Title: President



--------------------------------------------------------------------------------

EXHIBIT A

Land

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New York, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the northerly side of 53rd
Street with the easterly side of Park Avenue; running

thence easterly along the northerly side of 53rd Street 405 feet to the corner
formed by the intersection of the northerly side of 53rd Street with the
westerly side of Lexington Avenue;

thence northerly along the westerly side of Lexington Avenue 200 feet 10 inches
to the corner formed by the intersection of the westerly side of Lexington
Avenue with the southerly side of 54th street;

thence westerly along the southerly side of 54th Street, 405 feet to the corner
formed by the intersection of the southerly side of 54th Street with the
easterly side of Park Avenue;

thence southerly along the easterly side of Park Avenue 200 feet 10 inches to
the corner formed by the intersection of the easterly side of Park Avenue with
the northerly side of 53rd Street at the point or place of BEGINNING.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Premises

The portion of the Building demised to Tenant pursuant to the Lease (the
“Premises”) shall mean the 31st Floor Premises and the 32nd Floor Suite A
Premises, and, if leased by Tenant pursuant to the terms of this Lease, the 32nd
Floor Suite B Premises and/or the 32nd Floor Suite C Premises, all as shown on
the floor plans annexed to this Exhibit B and forming a part hereof, in each
case within the outside walls of the Building, excluding the area occupied by
Building stairs, fire towers, elevator shafts, core lavatories, flues, vents,
stacks, pipe shafts and vertical ducts, with their enclosing walls (but
including the area occupied by the shafts and machinery for any private
elevators, pneumatic tubes, conveyors, mail chutes and the like installed by
Tenant, and the interior walls and partitions enclosing such shafts and
machinery).

 

B-1



--------------------------------------------------------------------------------

LOGO [g358545ex10_2st213.jpg]

 

B-2



--------------------------------------------------------------------------------

LOGO [g358545ex10_2st214.jpg]

 

B-3



--------------------------------------------------------------------------------

EXHIBIT B-1

Rentable Area

The following is a schedule of rentable area (in square feet) of each relevant
floor or space in the Building, as agreed by Landlord and Tenant:

 

FLOOR

   RENTABLE AREA  

31st Floor Premises

     25,097   

32nd Floor Suite A Premises

     14,376   

32nd Floor Suite B Premises

     4,928   

32nd Floor Suite C Premises

     5,792   

Landlord and Tenant agree that the total rentable area of Unit 1 for purposes of
calculating Tenant’s Share is 564,012 square feet.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

Work Letter

1. Performance of Work. Tenant shall, at the sole cost and expense of Tenant and
subject to the limitations and provisions of this Work Letter and the Lease
including, without limitation, Article 4 and Article 8 thereof, perform all work
necessary to prepare the Premises for Tenant’s occupancy. In the event of any
inconsistency between the provisions of Article 4 or Article 8 of the Lease and
this Work Letter with respect to the performance of Tenant’s Work, the
provisions of this Work Letter shall control.

2. Preparation of Tenant’s Plans and Specifications. Tenant shall submit to
Landlord, for Landlord’s approval (subject to and in accordance with the terms
of this Work Letter and Article 8 of the Lease) complete plans, working
drawings, specifications and information (collectively, “Plans and
Specifications”) necessary to perform Tenant’s Work (as hereinafter defined)
where such plans are required pursuant to Article 8.

3. Plan Requirements; Approval by Landlord.

(a) The Plans and Specifications shall be fully detailed and fully coordinated,
shall show complete dimensions, shall have designated thereon all points of
location and other matters, required to perform or let contracts for the
performance of Tenant’s Work and shall consist of the final plans and
specifications (including air conditioning, ventilating, electrical, plumbing
and engineering design drawings and specifications) prepared by Tenant’s
licensed interior architect or designer and engineer to describe the manner in
which Tenant intends to finish the Premises, including any changes thereto from
time to time made by Tenant to obtain the approvals or permits required in
connection therewith. Each submission shall consist of six (6) complete sets of
the relevant plans and specifications. In addition, submissions shall identify
changes from the prior submissions. The Plans and Specifications shall comply
with and conform to the plans for the Unit, the Building and with all applicable
laws, codes and regulations relating to construction of the Unit, the Building
and/or the Premises.

(b) Prior to the commencement of Tenant’s Work, the Plans and Specifications
shall have been approved in writing by Landlord (subject to and in accordance
with the terms of this Work Letter and Article 8 of the Lease), but such
approval shall be as to layout only, shall not be deemed to be an approval of
the legality or the cost of Tenant’s Work or the Plans and Specifications. The
Plans and Specifications shall not be changed or modified by Tenant after such
approval by Landlord without the further approval in writing by Landlord
(subject to and in accordance with the terms of this Work Letter and Article 8
of the Lease). Landlord will not unreasonably withhold its approval of the Plans
and Specifications or any change or modification thereof (subject to and in
accordance with the terms of this Work Letter and Article 8 of the Lease).

 

C-1



--------------------------------------------------------------------------------

4. Work Letter Definitions. As used in this Exhibit C (this “Work Letter”), all
capitalized terms have the same meanings as defined in the Lease. In addition,
the following terms have the following respective meanings:

(a) “notice” shall, as used in this Work Letter only, and notwithstanding the
general provisions of Section 20.9 of the Lease, mean any letter, memorandum or
other written communication which is either mailed to Landlord or Tenant, as the
case may be (by registered or certified mail, return, receipt requested or
FedEx), or is actually delivered to Landlord’s Construction Representative or to
Tenant’s Construction Representative at the Present Mailing Address of Landlord
or Tenant or at the Premises. Any such notice shall be deemed to have been,
given when received by mail or FedEx or when delivered to Landlord’s
Construction Representative or to Tenant’s Construction Representative, as the
case may be;

(b) “Tenant’s Architect” shall mean the person or entity lawfully licensed to
practice architecture, which has prepared and stamped the Plans and
Specifications;

(c) “Tenant’s Cost” shall mean the total of the actual out-of-pocket hard costs
of work done or caused to be done by Tenant and its contractors, suppliers and
work forces for materials and labor in connection with the performance of
Tenant’s Work and any other Alterations permitted under Article 8 of the Lease
and performed by Tenant in or to the Premises prior to the Initial Expiration
Date (or any repairs of a capital nature to any of Tenant’s Work or such other
Alterations), and soft costs, including architectural, engineering, and filing
fees in connection with Tenant’s Work or such other Alterations. In no event
shall any portion of Landlord’s Contribution be used to pay for expenses other
than those incurred in connection with the performance of Tenant’s Work and any
other Alterations permitted under Article 8 of the Lease and performed by Tenant
in or to the Premises prior to the Initial Expiration Date (it being agreed that
moving expenses or costs incurred for the purchase of furniture shall not be
deemed to have been incurred in connection with the performance of Tenant’s Work
or such other Alterations).

(d) “Tenant’s Work” shall mean all materials and work necessary to finish the
Premises for Tenant’s initial occupancy, including built-in furniture, cabling,
carpeting and painting.

5. Intentionally deleted.

6. Performance of the Work; Tenant’s Cost.

(a) Tenant shall promptly commence and diligently prosecute the performance of
Tenant’s Work in accordance with Tenant’s approved Plans and Specifications
therefor and Tenant shall abide by the Building Standards, subject to
Section 20.25 of the Lease. Tenant’s Work shall be completed at Tenant’s sole
cost and expense subject to payment of Landlord’s Contribution subject to the
terms hereof.

(b) Except with respect to Tenant’s Work which involves or in any way affects
the HVAC, plumbing, electrical, life safety, proprietary or other systems of the
Unit or the Building, Tenant shall perform all of Tenant’s Work through its own
employees or contractors.

(c) Upon completion of Tenant’s Work, Tenant shall deliver to Landlord (i) an
architect’s certificate from Tenant’s Architect certifying that Tenant’s Work
has been substantially completed in accordance with the approved Plans and
Specifications, (ii) three (3)

 

C-2



--------------------------------------------------------------------------------

complete “as built” sets of Tenant’s Plans and Specifications prepared on an
AutoCAD Computer Assisted Drafting and Design System (or such other system or
medium reasonably approved by Landlord and generally used in the industry) using
naming conventions issued by the American Institute of Architects in June, 1990
(or such other naming conventions as Landlord may reasonably accept) and
magnetic computer media of such record drawings and specifications, translated
into in a format compatible with AutoCAD Release 2000 or later or another format
reasonably acceptable to Landlord and (iii) final lien waivers from all
contractors and subcontractors covering their respective work and materials in
connection with Tenant’s Work.

7. Landlord’s Contribution. Landlord agrees to pay to Tenant (or at Tenant’s
election, to Tenant’s contractor), as a contribution towards Tenant’s Cost an
amount not to exceed Sixty-Five and 00/100 Dollars ($65.00) per rentable square
foot of the Initial Premises (“Landlord’s Contribution”). In no event shall any
portion of Landlord’s Contribution be used to pay for Tenant’s Property. Prior
to the commencement of Tenant’s Work or any other Alteration with respect to
which Tenant seeks reimbursement from Landlord’s Contribution, Tenant shall
provide to Landlord a reasonable estimate of Tenant’s Cost. In the event that
Landlord’s Contribution is not exhausted by Tenant prior to the fifth
(5th) anniversary of the Commencement Date (as extended by Force Majeure),
Tenant shall not be entitled to any cash payment or to any credit or set-off
with respect to rent, subsequent Tenant’s Costs, or any other monetary
obligation of Tenant to Landlord.

8. Payment. Subject to the provisions hereof, all payments to be made by
Landlord to Tenant in accordance with the provisions of this Exhibit C shall be
disbursed to Tenant within twenty (20) days after receipt by Landlord of
requisitions from Tenant setting forth in detail the amount of Tenant’s Costs
covered in such requisitions; provided, however, in no event shall Landlord be
required to disburse any portion of Landlord’s Contribution prior to the date on
which Tenant delivers the Initial Letter of Credit to Landlord. All requisitions
for payment presented to Landlord as provided hereunder shall (a) be marked
“Approved for Payment,” and be countersigned by Tenant or Tenant’s Construction
Representative; (b) include a complete description of Tenant’s Work (or any
other Alteration with respect to which Tenant seeks reimbursement from
Landlord’s Contribution) theretofore completed, and submission of complete and
executed AIA forms G-702 and G-703, if applicable; and (c) with the exception of
the first requisition, be accompanied by partial waivers of lien from all
contractors, subcontractors, material suppliers and others covering all work and
materials which were the subject of previous progress payments by Landlord and
Tenant (provided that, if Tenant has delivered to Landlord a partial lien waiver
from its general contractor, Tenant shall not be obligated to deliver partial
lien waivers with respect to any subcontractor(s) holding a subcontract having a
value of not more than $25,000). If Tenant’s Cost, as reasonably estimated, is
equal to or less than Landlord’s Contribution, then, subject to retainage as
hereinafter described, the amount of each disbursement of Landlord’s
Contribution shall be equal to the approved amount of Tenant’s Costs covered by
the requisition. If Tenant’s Cost, as reasonably estimated, exceeds Landlord’s
Contribution, then, subject to retainage as hereinafter described, the amount of
each disbursement of Landlord’s Contribution shall be determined by multiplying
(x) the approved amount of Tenant’s Costs covered by the requisition by (y) a
fraction, the numerator of which shall be Landlord’s Contribution, and the
denominator of which shall be Tenant’s Cost. In addition to and without limiting
the foregoing, Landlord shall have the right to

 

C-3



--------------------------------------------------------------------------------

withhold a ten percent (10%) retainage from each disbursement of Landlord’s
Contribution payable hereunder, which retainage shall be paid to Tenant within
thirty (30) days after completion of Tenant’s Work (or any other Alteration with
respect to which Tenant seeks reimbursement from Landlord’s Contribution) or
applicable phase thereof (it being acknowledged that Tenant shall have the right
in its sole discretion to perform Tenant’s Work or such other Alterations from
time to time in one or more phases) and delivery to Landlord of the items
specified in paragraph 6(c) of this Work Letter with respect thereto.
Notwithstanding the foregoing, after fifty percent (50%) of Tenant’s Work (or
any other Alteration with respect to which Tenant seeks reimbursement from
Landlord’s Contribution) shall have been completed and paid for, subject to
Landlord’s right to withhold a commercially reasonable retainage as aforesaid,
Landlord shall disburse the remainder of Landlord’s Contribution pari passu
against Tenant’s Costs simultaneously with Tenant’s payments of Tenant’s Cost.
In no event shall Landlord be required to make disbursements of Landlord’s
Contribution (i) more frequently than once per month, (ii) prior to Landlord’s
approval (where required) of the Plans and Specifications (or the plans and
specifications for any other Alteration with respect to which Tenant seeks
reimbursement from Landlord’s Contribution, as the case may be) or (iii) while
there exists an Event of Default (or any default of Tenant of which Landlord has
given Tenant notice).

9. Fire System. Tenant shall be permitted to connect to sufficient points on the
Building fire alarm system as required by the layout shown on the Plans and
Specifications, subject to Landlord’s reasonable approval of the Plans and
Specifications.

10. Insurance. Prior to the commencement of Tenant’s Work, Tenant shall deliver
to Landlord a true copy of all insurance policies or certificates of insurance
issued in conformity with Article 11 of the Lease bearing notations evidencing
the payment of premiums or accompanied by other evidence of such payments
satisfactory to Landlord, for the following insurance, which shall name the
respective contractor or subcontractor as insured and (except with respect to
the workers compensation and disability insurance described in clause (c) below
and the builder’s risk insurance described in clause (d) below) Tenant, Landlord
and the other Additional Insureds as additional insureds with respect to
liability arising out of Tenant’s Work, including, but not limited to, liability
to employees of contractor or subcontractors of all tiers, or their personal
representatives, heirs and beneficiaries. Such policies shall also (i) provide
that the coverage provided thereunder shall be primary and any liability
insurance of each additional insured party shall be secondary and
non-contributory and (ii) waive any right of subrogation against each additional
insured party.

(a) a policy of commercial general liability insurance, on an occurrence basis,
issued on a form at least as broad as ISO Commercial General Liability Coverage
“occurrence” form CG 00 01 10 01 or another ISO Commercial General Liability
“occurrence” form providing equivalent coverage. Such insurance shall include
broad form contractual liability coverage, specifically covering, but not
limited to, the indemnification obligations undertaken by Tenant in this Lease.
The minimum limit of liability of such insurance shall be $5,000,000 per
occurrence;

(b) comprehensive form automobile liability and property damage insurance for
all owned, non owned and hired vehicles insuring against liability for bodily
injury and death and for property damage in an amount not less than $1,000,000
combined single limit, such insurance to contain the so called “occurrence
clause”;

 

C-4



--------------------------------------------------------------------------------

(c) workers’ compensation and statutory disability providing statutory New York
State benefits for all persons employed in connection with Tenant’s Work at or
in connection with the Premises; and statutory employer’s liability;

(d) “all risk” builder’s risk insurance with respect to Tenant’s Work, written
on a completed value, non-reporting replacement cost basis. Such insurance shall
be in an amount not less than one hundred percent (100%) of the actual
replacement value of Tenant’s Work, it being agreed that no omission on the part
of a party to request any such determination shall relieve Tenant of its
obligation to have such replacement value determined as aforesaid. Such
insurance shall contain an acknowledgment by the insurance company that its
rights of subrogation have been waived; and

(e) equipment / property insurance.

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D

Landlord’s Services

 

I. DEFINITIONS

As used herein or in the body of the Lease, (i) the term “Operating Days” shall
mean such Mondays, Tuesdays, Wednesdays, Thursdays and Fridays as do not fall on
the days celebrated as New Year’s Day, Martin Luther King Day, Presidents’ Day,
Memorial Day, Independence Day, Labor Day, Columbus Day, Thanksgiving Day, the
day after Thanksgiving or Christmas Day, or on such other days as may now or
hereafter be celebrated as holidays under the contract from time to time in
effect between Locals 32B and 32J of the Building Service Employees Union
AFL-CIO (or any successor thereto) and the Real Estate Advisory Board of New
York, Inc. (or any successor thereto) or on which comparable Class A office
buildings in midtown Manhattan are now or hereafter closed; and (ii) the term
“Operating Hours” shall mean the hours between 8:00 A.M. and 6:00 P.M. As used
in the body of the Lease, the term “Operating Hours” shall mean the hours
between 8:00 A.M. and 6:00 P.M. on Operating Days.

 

II. CLEANING

 

  A. Cleaning of office areas, lavatories, main lobby, elevators, building
exterior, and windows shall be performed or caused to be performed by Landlord
at Landlord’s expense on Operating Days in accordance with the cleaning
specifications contained in the contract from time to time in effect between
Landlord and the cleaning contractor from time to time engaged by Landlord for
the Building. A copy of such specifications as in effect on the date of the
prefixed Lease is annexed hereto as Schedule 1. Any future specifications shall
not be reduced in any material respect as compared to those set forth in
Schedule 1.

 

  B. If Tenant requires services in excess of those contained in the cleaning
contract described above, Tenant shall request same through the cleaning
contractor engaged by Landlord and shall be responsible for paying the cost
thereof, which costs shall not be materially in excess of the rates for similar
services provided by landlords in other Class A office buildings in midtown
Manhattan.

 

  C.

Without limiting the provisions of paragraph B above, Tenant shall reimburse
Landlord within thirty (30) days after demand for the actual costs charged by
the cleaning contractor (a) for extra cleaning work in the Premises required by
reason of (i) misuse or neglect on the part of Tenant, its agents, employees,
contractors, invitees or subtenants, (ii) use of portions of the Premises for
the preparation, serving or consumption of food or beverages, data processing or
reproducing operations, private lavatories or toilets or other special purposes
requiring greater or more difficult cleaning work than office areas,
(iii) unusual quantities of interior glass surfaces or (iv) materials or
finishes not included in Landlord’s general cleaning specifications for the
Building or (b) for removal from the Premises and the Building of so much of any
of Tenant’s refuse or rubbish as shall

 

D-1



--------------------------------------------------------------------------------

  exceed that ordinarily accumulated daily in ordinary office occupancy (it
being understood that, without limitation, garbage or other waste from any
cafeteria, lunchroom or other food preparation and/or consumption facilities in
the Premises are in excess of ordinary office occupancy). Landlord, its cleaning
contractor and their employees shall have access to the Premises after Operating
Hours and the free use of light, power and water in the Premises as reasonably
required for the purpose of cleaning the Premises. Nothing herein shall prevent
Tenant from (A) negotiating directly with the cleaning contractor for the
Building in order to prevent extra cleaning work from being performed in the
Premises without prior authorization from Tenant and (B) having light cleaning
of conference and pantry areas performed by Tenant’s employees.

 

III. HEATING. VENTILATING. AIR CONDITIONING

 

  A. The Premises is equipped with peripheral heat exchange units and a central
core heat exchange unit, all of which are connected to the Building’s heating
system and water tower in accordance with the specifications for the system
installed. Landlord shall provide to such heat exchange units within the
Premises the specified heated and cooled water required for the operation of the
system in accordance with the design specifications set forth below.

 

  B. Landlord, at its expense, shall, subject to energy conservation
requirements of governmental authorities, furnish heat, ventilation and
air-conditioning in the Premises through the HVAC system, as may be required for
comfortable occupancy of the Premises during Operating Days. If Tenant shall
require heating, ventilation or air-conditioning service at other than during
Operating Hours and/or on Operating Days (collectively “Overtime Service”)
Landlord shall furnish such Overtime Service upon reasonable advance notice from
Tenant, and Tenant shall pay, within thirty (30) days of demand Landlord’s
standard hourly charge therefor, which is currently $400.00 per hour per floor
and which rate shall be increased annually by a percentage equal to the
percentage increase in the CPI (the “Standard Rate”). Notwithstanding the
foregoing, if Tenant uses in excess of fifty-two (52) hours of Overtime Service
per annum (the number of Overtime Service hours per annum in excess of fifty-two
(52) being referred to as “Excess Hours”), the Standard Rate shall be reduced by
$20.00 per hour per floor for each successive increment of fifty-two (52) Excess
Hours, but never below $200 per hour per floor. For example, if Tenant uses 600
hours of Overtime Service in the first year, the charges per hour per floor for
such Overtime Service would be as follows:

for the first 52 hours: $400;

for the next 52 hours: $380;

for the next 52 hours: $360;

for the next 52 hours: $340;

for the next 52 hours: $320;

for the next 52 hours: $300;

for the next 52 hours: $280;

 

D-2



--------------------------------------------------------------------------------

for the next 52 hours: $260;

for the next 52 hours: $240;

for the next 52 hours: $220; and

for the next 80 hours: $200.

 

  C. Tenant acknowledges that the use of the Premises, or any part thereof, in a
manner exceeding the design categories (including occupancy and connected
electrical load) specified below for the heat exchange units in or servicing the
Premises, or the rearrangement of partitioning which interferes with the normal
operation of the HVAC system in or servicing the Premises, may require changes
in said HVAC system (including, without limitation, the installation of
supplementary HVAC systems in the Premises). Such changes, if desired by Tenant,
shall be made by Tenant at its expense as Alterations pursuant to Article 8 of
the Lease.

 

  D. Subject to Landlord’s approval of plans therefor, Tenant shall be permitted
to install new supplemental air conditioning units in the Premises as part of
Tenant’s Work. If such plans are approved, installation and operation of such
units shall be at Tenant’s expense and performed in accordance with Article 8 of
the Lease and the Work Letter as part of Tenant’s Work, and shall be subject to
payment of the fees specified herein. Landlord shall make available fifty
(50) tons of condenser water for Tenant’s supplemental air conditioning units
and Tenant shall pay an annual fee to Landlord for condenser water at the rate
of $850 per ton, per annum (which rate shall be increased annually by a
percentage equal to the percentage increase in the CPI) (the “Condenser Water
Fee”). The Condenser Water Fee shall be (i) in effect without regard to whether
such system is actually installed or used by Tenant and (ii) payable from and
after the Commencement Date. Notwithstanding the foregoing, Tenant shall have
the right, by delivering written notice (the “Condenser Water Reduction Notice”)
to Landlord on or before the first (1st) anniversary of the Rent Commencement
Date, to irrevocably reduce the amount of condenser water to which Tenant is
entitled hereunder to an amount specified by Tenant in Tenant’s Condenser Water
Reduction Notice and, if Tenant so elects to reduce its condenser water
entitlement, then, from and after the date of Tenant’s Condenser Water Reduction
Notice, the Condenser Water Fee shall be reduced pro-rata, and Landlord shall
have no obligation to make available and Tenant shall have no right to receive
any condenser water in excess of the amount specified in Tenant’s Condenser
Water Reduction Notice. In order to obtain such condenser water, Tenant shall
either use the existing taps, if any, in the condenser water risers serving the
Premises or, to the extent new taps are required, design and install its own
taps subject to the terms of Article 8 of the Lease and the Work Letter. Tenant
shall, at Tenant’s sole expense (x) maintain a commercially reasonable service
and maintenance contract for all supplemental air conditioning units serving the
Premises with a vendor approved by Landlord (which approval shall not be
unreasonably withheld or delayed) throughout the Term and (y) provide a copy of
such agreement to Landlord upon request.

 

D-3



--------------------------------------------------------------------------------

IV. WATER

Landlord shall furnish at its expense cold water at temperatures supplied by the
City of New York water mains for drinking, lavatory and cleaning purposes only
and shall furnish hot water to the core lavatories on the floor(s) on which the
Premises are located. If Tenant uses water for any other purposes, Landlord may
install a meter or meters to measure the water supplied to any kitchen
(including in connection with a commercial dishwasher, but not in connection
with any residential-style dishwasher) and restaurant or other areas in the
Premises, in which case Tenant shall, upon Landlord’s request, reimburse
Landlord for the reasonable and out-of-pocket cost of such meter or meters, the
installation thereof, the maintenance of such equipment, and the out-of-pocket
cost of the water (including heating thereof) consumed in such areas and the
sewer use charges resulting therefrom. Upon Tenant’s written request, Landlord
shall provide Tenant with copies of the applicable utility bills and Tenant or
its representative shall have the right to accompany Landlord’s representative
for the purpose of verifying Landlord’s meter readings.

 

V. ELEVATORS

Landlord, at its expense, shall provide reasonable public elevator service,
passenger and freight, and loading dock service, all consistent with Class A
office buildings in midtown Manhattan, during Operating Hours on Operating Days
and shall have at least one passenger elevator subject to call at all times
during non-Operating Hours. During Operating Hours as of the Date of this Lease,
the Premises is served by six (6) passenger elevators. If Tenant shall require
freight elevator/loading dock service or more than one passenger elevator other
than during Operating Hours and/or other than on Operating Days, Landlord shall
furnish said service upon reasonable advance notice from Tenant, and, Tenant
shall pay to Landlord on demand Landlord’s standard charges therefor, which is
currently $68.39 per hour for each elevator and $41.14 per hour for a security
guard designated by Landlord in the loading dock. These charges will be subject
to increases to reflect Landlord’s increased actual costs of providing such
overtime service.

 

VI. ELECTRICITY

Landlord shall furnish to the Premises via existing bus duct risers sized at six
(6) watts per useable square foot demand load (exclusive of Building HVAC) (it
being agreed that, if in connection with Tenant’s Work, the amount of condenser
water or chilled water used by Tenant under Section III. D. hereof requires
additional electrical power, such demand load shall be increased to six
(6) watts per rentable square foot demand load (exclusive of Building HVAC)). If
Tenant delivers to Landlord a reasonably detailed load letter from a
professional electrical engineer demonstrating that Tenant reasonably requires
electric capacity for the normal operation of Tenant’s business in excess of the
foregoing and Landlord does not require the use thereof for the Building or any
current or prospective tenants, then Landlord agrees to allow Tenant to access,
at Tenant’s sole cost and expense, not more than an additional two (2) watts per
usable square foot demand load (exclusive of Building HVAC) at the Building’s
main distribution switchgear room on the A level.

 

D-4



--------------------------------------------------------------------------------

VII. STRUCTURE

The floor slab has been designed for a live load of 40 pounds per square foot
excluding partition loads. Any special openings or loadings such as file rooms
or libraries that exceed this allowance will require approval of the Building’s
structural engineer. All costs of adapting the structure to accommodate above
Building Standard loading, will be borne by the Tenant as part of Tenant’s Cost.

 

VIII. HVAC CRITERIA

The base HVAC equipment shall meet the following performance criteria with
respect to the Premises:

Summer: 76 (+/-2) degrees F. dB when outside conditions do not exceed 91 degrees
F. dB and when wattage for lighting & power does not exceed 5 watts/useable
square foot, and one person/100 useable square feet.

Winter: 70 (+/-2) degrees F. dB when outside temperature does not fall below 11
degrees F. dB.

In order to achieve the above stated indoor design conditions, the Landlord
shall deliver to the floor through the Building’s supply air shafts at the shaft
taps for the Interior Systems conditioned air at 60 degrees F. * and 20,125
CFMs.

* when outside air conditions do not exceed 91 degrees F. db and when wattage
for lighting and power does not exceed 5.0 Watts/useable square feet and one
person per 100 useable square feet.

 

IX. MESSENGER CENTER

Landlord shall have the right, but not the obligation, to operate a messenger
center for the Building which Tenant may use and Tenant shall comply with
Landlord’s reasonable procedures with respect thereto including, without
limitation, reasonable requirements regarding messenger deliveries and pick-ups.

 

X. SECURITY

Landlord will provide Building security consistent with Class A office buildings
in midtown Manhattan.

 

D-5



--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT D

General Cleaning Specifications

 

I. Nightly Cleaning

 

  A. Main Entrance Lobby

 

  B. Elevator Cabs

 

  C. Public Areas—Multi-Tenant Floors

 

  D. General Offices

 

  E. Lavatories

 

II. Weekly Services

 

III. Monthly Services

 

IV. Pest Control

 

V. Window Cleaning

 

SD-1



--------------------------------------------------------------------------------

General Cleaning Specifications

 

I. NIGHTLY SERVICES

 

  A. Main Entrance Lobby

 

  1) Dust sweep flooring with specially treated cloths to insure dust-free
floors.

 

  2) Wash ceramic tile, marble, and terrazzo flooring in building entrance and
foyers.

 

  3) Damp mop and spot clean resilient tile floors.

 

  4) Wax, buff, apply sealer on floor finish as required.

 

  5) Wipe down all metal surfaces in the lobby interior, using appropriate metal
cleaner.

 

  6) Dust lobby decorative motif and clean protection glass, i.e., mail
depository, mail chute.

 

  7) Clean entrance and lobby glass doors, including mirrors and directory
glass.

 

  8) Damp wipe and clean all cigarette urns. Screen and replace sand as
necessary for sand urns.

 

  9) Wipe clean all monitoring devices.

 

  10) Wash all rubber mats and vacuum wool or nylon runners when down.

 

  B. Elevator Cabs:

 

  1) Clean saddles, door, and frames of elevators at lobby.

 

  2) Remove all gum, foreign matter and unauthorized writing from elevators.

 

  3) Clean metal and sides of elevator cabs.

 

  4) Wash and refinish resilient floor in elevator, and if carpeted, vacuum and
spot clean.

 

  C. Public Areas: (If multi-tenant floors)

 

  1) Maintain public area walls in clean condition. Public areas shall also
include elevator lobbies on multiple tenant floors.

 

  2) Vacuum clean all carpets in public areas. If flooring, sweep floors with
treated mop to maintain in clean condition throughout the public areas.

 

SD-2



--------------------------------------------------------------------------------

  3) Inspect and maintain cleanliness of fire hoses, extinguishers, and other
similar equipment.

 

  4) Remove finger marks from all doors and elevator cabs.

 

  D. Tenant Office Areas:

 

  1) Sweep all uncarpeted flooring, using chemically treated dust mop to prevent
dust dispersion.

 

  2) Carpet sweep carpeted areas and rugs four (4) nights each week and vacuum
once each week, moving light furniture other than desks, file cabinets, etc.

 

  3) Empty and clean all ashtrays and screen all sand urns.

 

  4) Hand dust and wipe clean with a treated cloth, mitt, or duster, all
furniture, file cabinets, desk lamps, telephones, window sills and convector
enclosed tops.

 

  5) Move and dust under all desk equipment and phones, replacing and dusting
said equipment with approved anti-bacterial cloth.

 

  6) Scour and wash clean all water coolers and fountains.

 

  7) Clean all glass furniture tops.

 

  8) Empty and clean all waste basket and disposal receptacles, and remove waste
to designated areas of building and replace plastic liners in receptacles
without additional charge to Tenant.

 

  9) Spot clean all entrance glass.

 

  E. Lavatories:

 

  1) Scour, wash, and disinfect all basins, bowls and urinals with approved
germicidal detergent solution, using spray tank method.

 

  2) Wash and disinfect both sides of all toilet seats with approved germicidal
detergent solution.

 

  3) Wash and polish with a non-acid polish all mirrors, powder shelves,
brightwork, and enamel surfaces, etc., including flushometers, piping, and
toilet scat hinges.

 

  4) Hand dust and wash all partitions, dispensers, and receptacles.

 

  5) Sweep and wash all lavatory flooring with an approved disinfectant.

 

SD-3



--------------------------------------------------------------------------------

  6) Empty and clean all paper towels, sanitary disposal receptacles,
transporting waste to the designated location.

 

  7) Fill all toilet tissue holders, paper towel dispensers, sanitary napkin,
and soap dispensers.

 

II. WEEKLY SERVICES

 

  A. Main Entrances:

 

  1) Dust all lobby walls.

 

  2) Hand dust all louvers and ventilating louvers.

 

  3) Remove all finger marks from all painted surfaces near light switches,
entrance doors, and the like.

 

  B. Elevator Cabs:

 

  1) Clean saddles and frames on floors above lobby.

 

  2) . Clean lights in cabs.

 

  3) Dust elevator doors above lobby.

 

III. MONTHLY OR QUARTERLY CLEANING

 

  A. Main Entrance:

 

  1) High dust all electrical and air-conditioning ceiling fixtures.

 

  B. Elevators:

 

  1) Shampoo carpets using extraction vacuum method.

 

  C. Public Areas:

 

  1) Wash and wax all floors in public corridors. Public corridors shall also
include elevator lobbies on multiple-tenant floor.

 

  D. Tenant Office Area:

 

  1) Remove all smudges, fingermarks, and other marks from painted surfaces on
doors, and areas around electrical light wall switches and door jambs.

 

  2) Hand dust all pictures, frames, charts, graphs, and similar wall hangings
not reached in nightly or weekly cleaning.

 

SD-4



--------------------------------------------------------------------------------

  3) Dust overhead pipes, air-conditioning louvers and ducts, and all vertical
surfaces, baseboards and lighting fixtures.

 

  E. Lavatories:

 

  1) Machine scrub flooring.

 

  2) Hand dust, clean, and wash all tile walls.

 

  3) High dust lights, walls, grilles, etc.

 

  4) Dust all lighting fixtures.

 

IV. PEST CONTROL

 

  1) Pest Control treatment in all public areas, lavatories on multi-tenant
floors, and service sink rooms will be done once a month. All service will be
rendered by operators licensed by Board of Health of the City of New York.

 

V. WINDOW CLEANING

 

  1) Cleaning of windows on the outside and inside from the 2nd floor to the
39th will be done three times per year.

 

SD-5



--------------------------------------------------------------------------------

General Note

The cleaning specification described above shall be rendered as scheduled but
only on Monday through Friday excluding union and legal holidays. Areas not
covered as part of normal cleaning services are:

 

1. retail stores

 

2. restaurants

 

3. special concession areas

 

4. vault areas

 

5. private dining rooms, cafeterias, kitchens, bathrooms or shower rooms or
athletic facilities.

 

6. Tenant technology areas including, without limitation, MDF, IDF,
computer/server, UPS, battery back-up and special equipment rooms.

 

SD-6



--------------------------------------------------------------------------------

EXHIBIT E

Rules and Regulations

1. The sidewalks, entrances, passages, courts, elevators, vestibules, corridors
and halls shall not be obstructed or encumbered by Tenant or used for any
purpose other than ingress and egress to and from the Premises and for delivery
of merchandise and equipment in prompt and efficient manner, using elevators and
passageways designated for such delivery by Landlord. The Building’s fire
stairways are for emergency use only; the use thereof for other purposes being
expressly prohibited.

2. No awnings, air-conditioning units, fans or other projections shall be
attached to or project through the outside walls or windows of the Building. No
curtains, blinds, shades or screens, other than those which conform to Building
standards as established by Landlord from time to time, shall be attached to or
hung in, or used in connection with, any window or door of the Premises, without
the prior written consent of Landlord. Such awnings, projections, curtains,
blinds, shades, screens or other fixtures must be of a quality, type, design and
color, and attached in the manner approved by Landlord. All electrical fixtures
hung in offices or spaces along the perimeter of the Premises must be 24” x 24”
fluorescent, of a quality, type, design and bulb color approved by Landlord,
which approval shall not be unreasonably withheld or delayed.

3. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by Tenant on any part of the outside of the
Premises or Building or on the inside of the Premises if the same can be seen
from the outside of the Premises without the prior written consent of Landlord
except that the name of Tenant may appear on the entrance door of the Premises
and on a sign in the elevator lobby of the Premises subject to Landlord’s
reasonable approval of the size, style, color and manner in which such name is
displayed. In the event of the violation of the foregoing by Tenant, if Tenant
has refused to remove same after reasonable notice from Landlord, Landlord may
remove same without any liability, and may charge the expense incurred by such
removal to Tenant.

4. The exterior windows and doors that reflect or admit light and air into the
Premises or the halls, passageways or other public places in the Building shall
not be covered or obstructed by Tenant, nor shall any articles be placed on the
windowsills. All windows in the Premises shall be kept closed and all blinds
therein, if any, above the ground floor shall be lowered when and as reasonably
required because of the position of the sun, during the operation of the
Building HVAC system to cool or ventilate the Premises.

5. No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the halls, corridors or
vestibules, nor shall any article obstruct any air-conditioning supply or
exhaust without the prior written consent of Landlord.

6. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, acids or other substances shall be deposited therein. All damages
resulting from any misuse of such fixtures shall be borne by Tenant.

 

E-1



--------------------------------------------------------------------------------

7. Subject to the terms of the Lease, Tenant shall not mark, paint, drill into,
or in any way deface any part of the Premises or the Building. Subject to the
terms of the Lease, no boring, nor any cutting or stringing of telephone,
computer, electric or other wires or instruments, shall be permitted, except
with the prior written consent of Landlord, which consent shall not be
unreasonably withheld or delayed, and as Landlord may direct. Subject to the
terms of the Lease, Tenant shall not lay floor tile, or other similar floor
covering, so that the same shall come in direct contact with the floor of the
Premises, and, if such floor covering is desired to be used an interlining of
builder’s deadening felt shall be first affixed to the floor, by a paste or
other material, soluble in water, the use of cement or other similar adhesive
material being expressly prohibited.

8. No space in the Building shall be used for manufacturing, for the storage of
merchandise, or for the sale of merchandise, goods or property of any kind at
auction or otherwise.

9. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of the Building or neighboring
buildings or premises or those having business with them whether by the use of
any musical instrument, radio, television set, tape player, phonograph,
whistling, singing, or in any other way.

10. Tenant, or any of Tenant’s servants, employees, agents, sublessees, visitors
or licensees, shall not at any time bring or keep upon the Premises any
inflammable, combustible or explosive fluid, chemical or substance except such
as are incidental to usual office occupancy and are properly safeguarded.

11. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made in existing locks or
the mechanism thereof, unless Tenant promptly provides Landlord with the key or
combination thereto (except with respect to security areas). Tenant must, upon
the termination of its tenancy, return to Landlord all keys of stores, offices
and toilet rooms, and in the event of the loss of any keys furnished at
Landlord’s expense, Tenant shall pay to Landlord the cost thereof.

12. No bicycles, vehicles or animals of any kind except for seeing eye dogs
shall be brought into or kept by Tenant in or about the Premises or the
Building, provided that Landlord shall comply with all applicable Laws regarding
bicycle access.

13. All removals, or the carrying in or out of any safes, freight, furniture or
bulky matter of any description, must take place in the manner and during the
hours which Landlord or its agent reasonably may determine from time to time.
Unless Landlord grants prior approval, Tenant shall not be permitted to perform
any of the foregoing during Operating Hours on Operating Days (as defined in
Exhibit D to the Lease). Landlord reserves the right to inspect all safes,
freight or other bulky articles to be brought into the Building and to exclude
from the Building all safes, freight or other bulky articles which violate any
of these Rules and Regulations or the Lease of which these Rules and Regulations
are a part. Landlord shall have the right to reasonably prescribe the weight and
position of safes and other objects of excessive weight, and no safe or other
object whose weight exceeds the lawful load for the area upon which it would
stand shall be brought into or kept upon the Premises. If, in the reasonable
judgment of Landlord, it is necessary to distribute the concentrated weight of
any heavy object, the work involved in such distribution shall be done at the
expense of Tenant and in such manner as Landlord shall reasonably determine.

 

E-2



--------------------------------------------------------------------------------

14. Tenant shall not occupy or permit any portion of the Premises demised to it
to be occupied as an office for a public stenographer or typist, or for the
possession, storage, manufacture or sale of liquor, narcotics or drugs, or as a
barber or manicure shop, or as an employment bureau. Tenant shall not engage or
pay any employees on the Premises, except those actually working for Tenant at
the Premises, nor advertise for labor giving an address at the Premises.

15. Tenant shall not purchase spring water, ice, towels or other like service,
or accept barbering or bootblacking services in the Premises, from any company
or persons not approved by Landlord, which approval shall not be withheld or
delayed unreasonably, or at hours or under regulations other than as reasonably
fixed by Landlord.

16. Landlord shall have the right to prohibit any advertising by Tenant which
references the Building and, in Landlord’s reasonable opinion, tends to impair
the reputation of the Building or its desirability as a building for offices,
and upon written notice from Landlord, Tenant shall refrain from or discontinue
such advertising.

17. Landlord reserves the right to exclude from the Building other than during
Operating Hours on Operating Days all persons who do not present a pass to the
Building signed or approved by Landlord, which Landlord agrees to provide to
invitees of Tenant upon request. Tenant shall be responsible for all persons for
whom a pass shall be issued at the request of Tenant and shall be liable to
Landlord for all acts of such persons.

18. Tenant shall, at its expense, provide artificial light for the employees of
Landlord while doing janitor service or other cleaning, and in making repairs or
alterations in the Premises.

19. The requirements of Tenant will be attended to only upon written application
at the office of the Building. Building employees shall not perform any work or
do anything outside of the regular duties, unless under special instructions
from the office of Landlord.

20. Canvassing, soliciting and peddling in the Building is prohibited and Tenant
shall co-operate to prevent the same.

21. There shall not be used in any space, or in the public halls of the
Building, either by Tenant or by jobbers or others, in the delivery or receipt
of merchandise, any hand trucks, except those equipped with rubber tires and
side guards.

22. Except to the extent expressly permitted in the Lease, and subject to the
terms thereof, Tenant shall not do any cooking (but may reheat food or beverages
by microwave), conduct any restaurant, luncheonette or cafeteria for the sale or
service of food or beverages to its employees or to others, or cause or permit
any odors of cooking of other processes or any unusual or objectionable odors to
emanate from the Premises. Tenant shall not install or permit the installation
or use of any food, beverage, cigarette, cigar or stamp dispensing machine other
than for the exclusive use of Tenant’s employees and invitees, or, except in
connection with the use of the kitchen permitted by the Lease.

 

E-3



--------------------------------------------------------------------------------

23. Tenant shall keep the entrance door to the Premises closed at all times.

24. Any person whose presence in the Building at any time shall, in the
reasonable judgment of the Landlord, be prejudicial to the safety of the
Building or of its tenants may be denied access to the Building or may be
ejected therefrom. In case of invasion, riot, public excitement or other
commotion, the Landlord may prevent all access to the Building during the
continuance of the same, by closing the doors or otherwise, for the safety of
the tenants and protection of property in the Building. The Landlord may require
any person leaving the Building with any package or other object to exhibit a
pass from the tenant from whose premises the package or object is being removed,
but the establishment and enforcement of such requirement shall not impose any
responsibility on the Landlord for the protection of any tenant against the
removal of property from the premises of the tenant.

25. Smoking is prohibited at all times throughout the Building.

26. Landlord may from time to time adopt additional systems and procedures to
improve the security or safety of the Building, any persons occupying, using or
entering the same, or any equipment, finishings or contents thereof, and Tenant
shall comply with Landlord’s reasonable requirements relative thereto.

27. Tenant shall neither contract for, nor employ, any labor in connection with
the maintenance or cleaning of, or providing of any other services to, the
Premises (other than Tenant’s Property) without the prior consent of Landlord
which consent shall not be unreasonably withheld. It shall be reasonable for
Landlord to withhold any such consent on the ground that use of such service
provider would disrupt labor harmony, security or operations in the Building.

28. Tenant shall not permit the consumption of alcoholic beverages in any
public, common or reception areas of the Building or the Premises except in
commercial establishments properly licensed to serve such beverages.

29. Tenant is required to fund any Emergency Action Plan (EAP) updates if
required by Tenant’s Alterations.

 

E-4



--------------------------------------------------------------------------------

EXHIBIT F

Form of Letter

[NAME AND OFFICE OF ISSUING BANK]

IRREVOCABLE AND TRANSFERABLE

LETTER OF CREDIT

LETTER OF CREDIT NO.                          Date:                 , 20    

AMOUNT: $                    

BP 399 PARK AVENUE LLC

c/o Boston Properties Limited Partnership

599 Lexington Avenue, Suite 1800

New York, New York 10022

 

  Re: Lease dated             between             and                (“Tenant”).

Gentlemen:

We hereby open our Irrevocable and Transferable Letter of Credit No.
             in your favor for the account of                  in an aggregate
amount of up to $            . We hereby irrevocably authorize you to draw on us
in accordance with the terms and conditions hereinafter set forth by one (1) or
more demands for payment in an aggregate amount not exceeding the foregoing
amount. Partial drawings under this Letter of Credit are permitted.

Any demand for payment and all other communications relating to this Letter of
Credit shall be in writing and addressed and presented by hand or by reputable
overnight courier or by certified mail or registered mail, return receipt
requested to our Letter of Credit Section at our office at
                        , New York, New York and shall make specific reference
to this Letter of Credit by number. Demand for payment under this Letter of
Credit may be made prior to its expiration at any time during business hours at
the foregoing office on a day (a “Business Day”) on which we are open for the
purpose of conducting commercial banking business.

This Letter of Credit shall expire at 5:00 P.M., Eastern Standard Time, on
                                     or, if such day is not a Business Day, then
on the next day following which is a Business Day. This Letter of Credit shall
be considered automatically extended without amendment for periods of one year
from the present or any future expiration date unless we notify you in writing
at your address set forth above (or in any transfer instruction, if applicable)
presented by hand or by reputable overnight courier or by certified mail or
registered mail, return receipt requested, not less than sixty (60) days prior
to any such expiration date that we elect not to consider this Letter of Credit
renewed for any such additional period.

 

F-1



--------------------------------------------------------------------------------

This letter of credit may be transferred one or more times in its entirety
without our consent and without cost to you upon presentation to us of (i) a
written transfer instruction signed by you and naming the transferee and (ii)
the original of this letter of credit. Upon such presentation, we shall issue a
replacement letter of credit in favor of the transferee in the form of this
letter of credit. No other documents or presentations will be required by us in
connection with any such transfer. Any and all transfer fees shall be charged to
the account of Tenant.

This Letter of Credit sets forth in full our undertaking and such undertaking
shall not in any way be modified, amended, amplified or limited by reference to
any document, instrument or agreement referred to herein; and any such reference
shall be limited to the matter referred to and shall not be deemed to
incorporate herein by reference any such document, instrument or agreement. This
Letter of Credit may not be amended without your written consent.

This letter of credit is issued subject to, and shall be governed by, the
International Standby Practices 1998, International Chamber of Commerce
Publication No. 590.

 

Very truly yours,

 

[Name of Issuing Bank]

By:

   

Name:

 

Title:

 

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

Approved Contractors for Tenant’s Work

StructureTone Inc

Lehr Construction Corp

Aragon Construction

Gannon Vitolo Contracting

Henegan Construction

Robert Derector Associates

Gensler

JT Magen

John Gallin

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

Form of Condominium Subordination, Nondisturbance and

Attornment Agreement

THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of                 , 20        , by and among THE BOARD OF MANAGERS
OF THE 399 PARK AVENUE CONDOMINIUM (the “Board”),                     , a
                     (“Tenant”), and BP 399 PARK AVENUE LLC, a Delaware limited
liability company (“Landlord”).

WHEREAS, Tenant and Landlord have entered into that certain Office Lease dated
                    , 20         (as the same may be amended from time to time,
the “Lease”) by which Tenant leases from Landlord certain space (such space,
together with such other space as Tenant may from time to time be leasing
pursuant to the Lease, the “Premises”), in Unit 1 (the “Unit”) in The 399 Park
Avenue Condominium (the “Condominium”) established by that certain Second
Amended and Restated Declaration of Condominium dated January 1, 1995, recorded
in the Office of the Register of The City of New York in New York County in Reel
2502 at Page 334 (as such declaration may hereafter be amended or restated from
time to time, the “Declaration”);

WHEREAS, the Premises are leased for a term of approximately          years with
             renewal options; and

WHEREAS, Tenant has requested Landlord to cause the Board to execute and deliver
to Tenant this Agreement.

NOW, THEREFORE, in consideration of the foregoing, and of the mutual promises
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Subject to the terms and provisions hereof, the Lease is subordinate to the
Board’s lien on the Unit for common charges and interest thereon under the
Declaration (the “Board’s Lien”).

2. As long as no default under the Lease shall have continued after any required
notice and for such period as would entitle Landlord to terminate the Lease or
dispossess Tenant thereunder, Tenant shall not be named or joined in any action
or proceeding to foreclose the Board’s Lien, and the Lease shall not be
terminated, nor shall any of the rights of Tenant granted under the Lease be
affected in any manner, in (a) any foreclosure or other action or proceeding
instituted under or in connection with the Board’s Lien, (b) the exercise of any
rights of the Board in connection with the enforcement of the Board’s Lien, or
(c) the taking of possession of the Premises or the Unit by the Board pursuant
to any provisions of the Condominium Documents or otherwise; provided, however,
that (i) no option granted to Tenant to purchase all or any portion of the Unit
nor any provision in the Lease allowing a reduction in the rent payable by
Tenant thereunder by reason of a foreclosure of the Board’s Lien shall

 

H-1



--------------------------------------------------------------------------------

survive any such foreclosure, even though Tenant is not joined in such action or
proceeding, it being understood and agreed that the Board need only give Tenant
written notice of such foreclosure for this clause (i) to be operative, and
(ii) the person acquiring the interest of Landlord by reason of foreclosure of
the Board’s Lien and such person’s successors and assigns (collectively, the
“Purchaser”) shall not be:

(A) bound by any rent which Tenant might have paid for more than the current
month to any prior landlord under the Lease unless such rent is actually
received by the Purchaser;

(B) liable for any previous act or omission of any prior landlord under the
Lease except to the extent the same continues after Purchaser’s acquisition of
Landlord’s interest;

(C) subject to any defense or offset previously accrued in favor of Tenant
against any prior landlord under the Lease except to the extent the same
continues after Purchaser’s acquisition of Landlord’s interest; or

(D) liable for the return of any deposit, rental security or any other sums
deposited with any prior landlord under the Lease, except to the extent such
sums have been paid over to the Purchaser.

3. In the event that the Purchaser succeeds to the interests of Landlord under
the Lease by reason of foreclosure of the Board’s Lien or otherwise, Tenant
shall be bound to the Purchaser, and Purchaser shall be bound to Tenant, under
all of the terms, covenants and conditions of the Lease for the balance of the
term thereof remaining, with the same force and effect as if the Purchaser were
the landlord under the Lease, and Tenant does hereby attorn to the Purchaser,
including the Board if it be the Purchaser, as its landlord, said attornment to
be effective and self-operative without the execution of any further instruments
upon the Purchaser succeeding to the interest of Landlord under the Lease,
provided that Tenant shall not be obligated to pay any rent to the Purchaser
until Tenant has received notice from the Purchaser that it has succeeded to
such interest. Tenant shall be entitled to rely solely upon such notice given by
Purchaser, and Landlord agrees to indemnify and hold Tenant harmless from and
against any and all loss, claim, damage or liability arising out of Tenant’s
compliance with such notice.

4. This Agreement shall run with the land and bind all future Boards of Managers
and owners of units in the Condominium. This Agreement may not be modified
orally or in any manner other than by an agreement in writing signed by the
parties hereto or their respective successors in interest. This Agreement shall
inure to the benefit of and be binding upon the parties hereto, their respective
representatives, successors and assigns.

 

H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the day and year first
above written.

 

THE BOARD OF MANAGERS OF THE

399 PARK AVENUE CONDOMINIUM

By:       Name:   Title:

 

    By:       Name:   Title:

 

BP 399 PARK AVENUE LLC By:       Name:   Title: [Acknowledgements]

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

Form of Landlord’s Nondisturbance Agreement

SUBORDINATION, NON-DISTURBANCE AND

ATTORNMENT AGREEMENT

THIS AGREEMENT, made as of the          day of                     , 20        
between BP 399 PARK AVENUE LLC, a Delaware limited liability company having an
office at c/o Boston Properties, Inc., 599 Lexington Avenue, New York, New York
10022 (“Landlord”) and                     , a                     
                    , having an office at                      (“Subtenant”).

W I T N E S S E T H:

WHEREAS, Landlord is the lessor under a certain lease dated as of
                     __, 20         (the “Overlease”) demising certain premises
in the building known as 399 Park Avenue, New York, New York (the “Building”),
to EPOCH INVESTMENT PARTNERS, INC. (“Tenant”);

WHEREAS, Subtenant is the subtenant under that certain sublease (the “Sublease”)
dated                      between Tenant and Subtenant covering
                     (the “Subleased Premises”);

WHEREAS, Subtenant has requested that Landlord agree not to terminate the
Sublease nor disturb Subtenant’s occupancy under the Sublease in the event of an
Attornment Event (as such term is defined in the Overlease); and

WHEREAS, Landlord is willing to enter into such an agreement on the terms and
conditions contained herein.

NOW, THEREFORE, in consideration of Ten Dollars and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged,
Landlord and Subtenant agree as follows:

1. Subordination. Subject to the provisions hereof, Subtenant agrees that the
Sublease and all of the terms, covenants and provisions thereof and all rights,
remedies and options of Subtenant thereunder are and shall at all times continue
to be fully subject and subordinate in all respects to the Overlease as the same
may be renewed, amended, supplemented, extended or replaced.

2. Nondisturbance. Landlord agrees that so long as Subtenant is not in default
in its obligations for the payment of rent, additional rent, or other charges
due under the Sublease, or in the performance or observance of any of the other
terms, covenants and conditions on its part

 

I-1



--------------------------------------------------------------------------------

to be performed or observed under the Sublease, in each case beyond any
applicable notice and cure period and including any increase in the rents as may
be required hereunder and under the terms and conditions of the Overlease:

(a) neither the rights, possession or enjoyment of Subtenant under the Sublease
shall be terminated or disturbed by Landlord, its successors or assigns if the
Overlease is terminated; and

(b) Subtenant shall not be named as a party in any summary proceeding or other
action or proceeding instituted by reason of Tenant’s default under the
Overlease (unless caused by Subtenant) nor shall Landlord seek the cancellation,
modification or termination of the Sublease in any such action or proceeding.

3. Non-Liability. Upon the occurrence of an Attornment Event, the Sublease
shall, notwithstanding any provision to the contrary therein contained, continue
in full force and effect as a direct lease between Landlord and Subtenant,
provided that in no event shall Landlord or its successors or assigns be:

(a) liable for any previous act, omission, or negligence of Tenant as
sublandlord or any prior sublandlord or the failure or default of any prior
sublandlord (including, without limitation, Tenant) to comply with any of its
obligations under such Sublease, except to the extent the same continues after
an Attornment Event;

(b) subject to any counterclaims, defenses or offsets which Subtenant may have
against Tenant or any prior landlord under the Sublease or the failure or
default of any prior landlord (including, without limitation, Tenant) to comply
with any of its obligations under the Sublease, except to the extent the same
continues after an Attornment Event;

(c) bound by any renewal, extension, amendment, cancellation, assignment,
modification or surrender of such Sublease (not previously approved in writing
by Landlord or permitted by the terms of the Overlease) or by any previous
prepayment of rent more than one (1) month in advance of the due date therefor
except to the extent actually received by Landlord;

(d) liable for any monies owing by or on deposit with Tenant to the credit of
Subtenant except to the extent turned over to Landlord; and

(e) liable for the performance of any work or installations, or for any
contribution or allowance for the same, required to be performed or made
available by Tenant or any prior landlord under the Sublease.

4. No Changes to Sublease. The Sublease constitutes an inducement to Landlord to
enter into this Agreement. Consequently, Subtenant shall not, without obtaining
the prior written consent of Landlord, (i) enter into any agreement amending,
modifying or terminating the Sublease, (ii) prepay any of the rent due under the
Sublease more than one (1) month in advance of the due date thereof,
(iii) voluntarily surrender the Subleased Premises or terminate the Sublease
without cause or shorten the term thereof, except as and to the extent

 

I-2



--------------------------------------------------------------------------------

provided for in the Sublease, or (iv) assign the Sublease or sublet the
Subleased Premises or any part thereof other than pursuant to the provisions of
the Sublease (or, to the extent more restrictive, the provisions of the
Overlease) and any such amendment, modification, termination, prepayment,
voluntary surrender, assignment or subletting, without Landlord’s prior consent,
shall not be binding upon Landlord.

5. Attornment. (a) Upon the occurrence of an Attornment Event, Subtenant shall
be bound to Landlord under all of the terms, covenants and conditions of the
Sublease (except as set forth in paragraph 3 and in subparagraph 5(b) below) for
the balance of the term thereof and of any extensions or renewals thereof that
are effected in accordance with the Sublease, with the same effect as if
Landlord were the sublandlord under the Sublease, such attornment to be
effective as of the date that such Attornment Event occurs (subject to the
condition precedent set forth in paragraph 5(b)(iii) below), without the
execution of any further agreement. However, Subtenant agrees, at its own
expense, to execute and deliver, at any time and from time to time upon request
of Landlord, any agreement that may reasonably be necessary or appropriate to
evidence such attornment and the modification of the Sublease pursuant to
paragraph 3 and subparagraph 5(b) hereof, or, at Landlord’s election, a direct
lease with Landlord upon all of the terms of the Sublease as modified pursuant
to paragraph 3 and subparagraph 5(b) hereof. Failure of Subtenant to so execute
any such an agreement shall not vitiate such attornment. Subtenant waives the
provisions of any statute or rule of law now or hereafter in effect that may
give it any right or election to terminate or otherwise adversely affect the
Sublease or the obligations of Subtenant thereunder by reason of any proceeding
in connection with such Attornment Event.

(b) Notwithstanding anything contained in this Agreement or the Sublease to the
contrary, from and after the date that Subtenant is required to attorn to
Landlord under this Agreement:

(i) the fixed rent and additional rent under the Sublease shall be increased
(but not decreased), from time to time, so that it is equal (after taking into
account any credits, offsets, deductions or entitlements given to Subtenant) on
a rentable square foot basis to the Annual Fixed Rent and Additional Rent (as
such terms are defined in the Overlease) which would have been payable under the
Overlease with respect to the Premises had the Attornment Event not otherwise
occurred;

(ii) the Sublease shall be deemed further amended such that the terms and
provisions thereof shall be restated to be the terms and provisions of the
Overlease; except that (A) the premises and the length of term (including
renewals, other than renewals which would extend beyond the then Expiration Date
(as such term is defined in the Overlease)) shall remain as set forth in the
Sublease, (B) the fixed rent and additional rent under the Sublease shall be as
set forth in clause (i) hereof, if the same is applicable, or as set forth in
the Sublease if clause (i) is not applicable, (C) any Special Lease Rights (as
such term is defined in the Overlease) relative to the Sublease shall not be
included in the Sublease as amended, and (D) if the Sublease contains one or
more provisions which are more restrictive on Subtenant thereunder than the
corresponding provision(s) of the Overlease is on Tenant thereunder, then such
more restrictive Sublease provision shall continue to be included in the
Sublease as amended in lieu of the corresponding provision of the Overlease
(unless such more restrictive provision was due solely to the lack of privity
between the subtenant and Landlord); and

 

I-3



--------------------------------------------------------------------------------

(iii) as a condition precedent to Landlord’s recognition of the Sublease and the
attornment of Subtenant hereunder, Subtenant shall, within ten (10) days after
an Attornment Event, deliver to Landlord either (A) proof reasonably
satisfactory to Landlord that Subtenant has a net worth and creditworthiness
computed in accordance with GAAP (as such term is defined in the Overlease) at
least equal to the net worth and creditworthiness of Subtenant at the time of
the execution and delivery of this Agreement or (B) a security deposit (or
letter of credit) in an amount equal to twelve (12) months of fixed rent under
the Sublease (as the same may have been increased to coincide with the Annual
Fixed Rent payable hereunder pursuant to clause (i) above).

6. Notice of Default. Subtenant will notify Landlord of any default of Tenant or
other circumstance that would entitle Subtenant to cancel the Sublease or to
abate the rent or additional rent or any other amounts payable thereunder, and
agrees that notwithstanding any provision of the Sublease, no cancellation
thereof or abatement shall be effective unless Subtenant shall have sent
Landlord a notice in the manner herein provided and Landlord has failed to cure
the default giving rise to such right to abatement or cancellation within the
time period as Tenant may be entitled to under the Sublease or, if such default
(which shall be a non-monetary default) cannot be cured within such time period,
unless Landlord has failed promptly to commence such cure or thereafter
diligently to prosecute such cure to completion. No cure of Tenant’s default by
Landlord shall be deemed an assumption of Tenant’s other obligations under the
Sublease and no right of Landlord hereunder to receive any notice or to cure any
default shall be deemed to impose any obligation on Landlord to cure (or attempt
to cure) any such default.

7. Notices. Whenever, by the terms of this Agreement, any notice, demand,
request, approval, consent or other communication (each of which shall be
referred to as a “notice”) shall or may be given either to Landlord or to
Subtenant, such notice shall be in writing and shall be sent by hand delivery or
by registered or certified mail, return receipt requested, postage prepaid, or
by a nationally recognized overnight courier, as follows:

(i) If intended for Landlord, addressed to Landlord at the address of Landlord
set forth on the first page of this Agreement, Attention: Regional General
Counsel, with a copy to:

Sym Real Estate Law LLC

442 Marrett Road, Suite 5

Lexington, MA 02421

Attention: John A. Sym, Esq.

(ii) If intended for Subtenant, addressed to Subtenant at the address of
Subtenant set forth on the first page of this Agreement, Attention:
                    .

Either party may, by notice as aforesaid, designate a different address or
addresses for notices. Except as otherwise provided herein, all such notices
shall be deemed to have been given or served on the date of actual receipt (in
the case of hand delivery), or three (3) Operating Days (as such term is defined
in the Overlease) after such notice shall have been deposited in the United
States mails within the continental United States (in the case of mailing by
registered or certified mail as aforesaid), or one (1) Operating Day after such
notice shall have been deposited with such overnight courier service.

 

I-4



--------------------------------------------------------------------------------

8. Satisfaction. Subtenant agrees that this Agreement satisfies any condition or
requirement in the sublease relating to the granting of a nondisturbance
agreement by Landlord.

9. Payment of Rent After Attornment Event. Upon receipt from Landlord of written
notice stating that an Attornment Event has occurred and requesting direct
payment of rent, Subtenant shall (subject to the condition precedent set forth
in paragraph 5(b)(iii) above) thereafter pay to Landlord all rent (as modified
pursuant to subparagraph 5(b) hereof) and other charges coming due under the
Sublease. Tenant agrees that Subtenant shall have the right to rely upon such
notice and request from Landlord without any obligation to inquire as whether an
Attornment Event actually has occurred and notwithstanding any notice from or
claim of Tenant to the contrary, and Tenant shall have no right or claim against
Subtenant for any such amounts so paid by Subtenant to Landlord after such
notice to Subtenant.

10. Miscellaneous. This Agreement shall be binding upon and inure to the benefit
of the respective successors and assigns of the parties hereto and may not be
modified or terminated orally. This Agreement and the rights and obligations of
the parties hereunder shall be governed by and construed in accordance with the
law of the State of New York. This Agreement may be signed in counterparts.

 

I-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

LANDLORD: BP 399 PARK AVENUE LLC By:       Name:   Title: SUBTENANT: By:      
Name:   Title:

With respect to paragraphs 9 and 10 only:

 

TENANT: EPOCH INVESTMENT PARTNERS, INC. By:       Name:   Title:

 

I-6



--------------------------------------------------------------------------------

County of New York

   )    ) ss.:

State of New York

   )

On the          day of              in the year              before me, the
undersigned, a notary public in and for said state, personally appeared
                                                     , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

   Notary Public

 

County of New York

   )    ) ss.:

State of New York

   )

On the          day of              in the year              before me, the
undersigned, a notary public in and for said state, personally
appeared                                             , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

   Notary Public

 

I-7



--------------------------------------------------------------------------------

COUNTY OF NEW YORK

   )    ) ss.:

STATE OF NEW YORK

   )

On the          day of                  in the year                  before me,
the undersigned, a notary public in and for said state, personally appeared
                                                         , personally known to
me or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument, the individual(s), or the
person upon behalf of which the individual(s) acted, executed the instrument.

 

   Notary Public

 

I-8



--------------------------------------------------------------------------------

EXHIBIT J

Form of Commencement Date Agreement

Agreement made this      day of          , 20         , between             , a
             having an office c/o Boston Properties Limited Partnership, 599
Lexington Avenue, Suite 1800, New York, New York 10022, hereinafter referred to
as “Landlord,” and                           a              having an office at
                                          hereinafter referred to as “Tenant.”

W I T N E S E T H:

1. The parties have heretofore entered into a written Indenture of Lease dated
            , 20        , (hereinafter referred to as the “Lease”) for the
leasing by Landlord to Tenant of certain space on the          (     ) floor(s)
in the building known as The 399 Park Avenue Condominium, 399 Park Avenue, New
York, New York, all as in the Lease more particularly described.

2. Pursuant to Article 3 of the Lease, Landlord and Tenant agree that the
Commencement Date of the term of the Lease is             ; the Rent
Commencement Date is             ; and the Expiration Date is             .

IN WITNESS WHEREOF, Landlord and Tenant have respectively signed this
Commencement Date Agreement as of the day and year first above written.

 

LANDLORD: BP 399 PARK AVENUE LLC By:     Name: Robert E. Selsam Title: Vice
President

TENANT:

 

By:

   

Name:

Title:

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

Bathroom Finishes and Fixtures

LANDLORD’S WORK

CORE TOILET ROOM OUTLINE SPECIFICATIONS

The following describes Landlord’s standard construction and finish standards
for renovation of existing core toilet rooms and existing ADA toilet rooms.
Wherever specific products or systems are described, it is done to establish a
level of quality and Landlord reserves the right to substitute a product of
equal or greater quality.

 

A. CEILINGS

The ceiling is acoustical, lay-in ceiling tile, Armstrong beveled tegular Ultima
Series Item 1912, 2’-0” x 2’-0”x 3/4” with 9/16” exposed slotted grid with 1/8”
reveal color white with a 9/16” grid face and beveled tegular edge or equal.

 

B. DOOR, FRAMES AND HARDWARE

Existing entry doors and hardware will remain.

 

C. PAINTING & WALLCOVERING

All gypsum board surfaces shall receive a primer and two (2) coats of latex
eggshell finish paint. All interior ferrous metal, including doors and frames,
shall receive two (2) coats of semi-gloss enamel over the factory prime coat.

 

D. PORCELAIN TILE

Floor finish will be porcelain tile Town & Country Flooring, Statuario Venato
T-739 Honed 12” x 24” or equal.

Wall finish will be porcelain tile Stonepeak, Nightsky, Honed 12” x 12” or
equal.

 

E. ACCESSORIES

 

  1. Toilet Partitions and Privacy Screens—Ceiling hung, Elite Series: Color
#504 Linen or equal.

 

  2. Recessed Automatic Paper Towel Dispenser (one (1) per bathroom)—Georgia
Pacific 59466 with integral Trash Can 59491 or equal.

 

  3. Soap Dispenser (one (1) per sink)—Elkay LK-313 Chrome plated or equal.

 

  4. Toilet Tissue Dispenser (one (1) per stall)—Bobrick B-2840 or equal.

 

K-1



--------------------------------------------------------------------------------

  5. Sanitary Napkin Disposal (one (1) per stall in Woman’s Room and ADA
only)—Bobrick B-4354 Contura Series or equal.

 

  6.

Mirrors (one (1) per sink)—Robern A Series AFM1848FP—17  1/2” x 48” or equal.

 

  7. Grab bars as required by code

 

F. PLUMBING

Utilizing existing roughing, the following plumbing fixtures will be provided.
The quantity of sinks, urinals and water closets will remain.

 

  1. Water Closet with automatic flushometer—Kohler Kingston K-4325 or equal.

 

  2. Urinal with automatic flushometer—Toto UT104E or equal.

 

  3. Lavatory—Kohler Ladena Undercounter Lavatory K-2214.

 

  4. Faucet—Sloane EAF-275-ISM or equal.

 

G. FIRE PROTECTION

Landlord shall provide a fully functional sprinkler system based on ordinary
occupancy classification. Sprinklers shall be located in the center of ceiling
tiles.

 

H. HVAC

Existing HVAC system will remain. Diffusers will be replaced as needed.

 

I. ELECTRICAL

 

  1. Power

One (1) convenience duplex outlet per bathroom will be provided.

 

  2. Lighting

 

  3. Life Safety Devices

Life Safety Devices will be provided as required by code.

 

K-2



--------------------------------------------------------------------------------

EXHIBIT L

Building Certificate of Occupancy

(see attached)

 

L-1



--------------------------------------------------------------------------------

LOGO [g358545ex10_2st257a.jpg]

     Page 1 of 5    Certificate of Occupancy      CO Number:   104382570T021

 

This certifies that the premises described herein conforms substantially to the
approved plans and specifications and to the requirements of all applicable
laws, rules and regulations for the uses and occupancies specified. No change of
use or occupancy shall be made unless a new Certificate of Occupancy is issued.
This document or a copy shall be available for inspection at the building at all
reasonable times.

 

A.   Borough: Manhattan    Block Number: 01308    Certificate Type: Temporary  
Address: 399 PARK AVENUE    Lot Number(s): 7502    Effective Date: 03/16/2012  
Building Identification Number (BIN): 1071457       Expiration Date: 06/14/2012
     Building Type: Altered   

 

  For zoning lot metes & bounds, please see BISWeb.    B.   Construction
classification:    1      Building Occupancy Group classification:    COM     
Multiple Dwelling Law Classification:    None      No. of stories: 43    Height
in feet: 482    No. of dwelling units: 0 C.   Fire Protection Equipment:        
None associated with this filing.       D.   Type and number of open spaces:   
     None associated with this filing.       E.   This Certificate is issued
with the following legal limitations      None      Outstanding requirements for
obtaining Final Certificate of Occupancy:      There are 11 outstanding
requirements. Please refer to BISWeb for further detail.      Borough Comments:
None   

 

LOGO [g358545ex10_2st257b.jpg]

   

LOGO [g358545ex10_2st257c.jpg]

Borough Commissioner     Commissioner

 

B Form 54 (Revised 03/05)    DOCUMENT CONTINUES ON NEXT PAGE   



--------------------------------------------------------------------------------

LOGO [g358545ex10_2st257a.jpg]

     Page 2 of 5    Certificate of Occupancy      CO Number:   104382570T021

 

Permissible Use and Occupancy

All Building Code occupancy group designations are 1968 designations, except
RES, COM, or PUB which

are 1938 Building Code occupancy group designations.

 

Floor
From To

   Maximum
persons
permitted    Live load
lbs per
sq. ft.    Building
Code
occupancy
group    Dwelling or
Rooming
Units    Zoning
use group   

Description of use

CEL

   430    100             OFFICE, METER ROOM, SWITCHBOARD ROOM, BANK AREA AND
VAULT(ADDITIONAL LIVE LOAD 600)

CEL

   60    100             MACHINE ROOM

CEL

         G       3    DAY CARE CENTER

CEL

         H-2       3    DAY NURSERY

SC1

   375    100    F-4          EMPTY CAFETERIA

SC1

   175    750          6F    EMPLOYEES CAFTERIA, OFFICES, VAULT, UPPER PART TO
MECHANICAL EQUIPMENT ROOM AND STORAGE (ADDITIONAL LIVE LOAD 1000)

SC2

   450    OG             OFFICES, MAINTENACE SHOPS, MECHANICAL EQUIPMENT, RECORD
ROOM

MEZ

   240    100             OFFICE (U.G.6)

001

   933    100             STORES, BANKING AREA, BUILDING LOBBY, OFFICES
(ADDITIONAL LIVE LOAD 350 AND 475)

002

   50    200             OFFICES, DINING ROOM, FITNESS FACILITY, KITCHEN
ACCESSORY TO OFFICE (ADDITIONAL LIVE LOAD 100 AND 200)

003

   660    50             OFFICES AND OFFICE EQUIPMENT (ADDITIONAL LIVE LOAD 140
AND 200)

004

   660    100             OFFICES AND OFFICE EQUIPMENT (ADDITIONAL LIVE LOAD 125
AND 200)

 

LOGO [g358545ex10_2st257b.jpg]

   

LOGO [g358545ex10_2st257c.jpg]

Borough Commissioner     Commissioner

 

B Form 54 (Revised 03/05)    DOCUMENT CONTINUES ON NEXT PAGE   



--------------------------------------------------------------------------------

LOGO [g358545ex10_2st257a.jpg]

     Page 3 of 5    Certificate of Occupancy      CO Number:   104382570T021

 

Permissible Use and Occupancy

All Building Code occupancy group designations are 1968 designations, except
RES, COM, or PUB which

are 1938 Building Code occupancy group designations.

 

Floor
From To

   Maximum
persons
permitted    Live load
lbs per
sq. ft.    Building
Code
occupancy
group    Dwelling or
Rooming
Units    Zoning
use group   

Description of use

005

   660    100             OFFICES, OFFICE EQUIPMENT AND FAN ROOM (ADDITIONAL
LIVE LOAD 125 AND 200)

006

   660    100             OFFICES, OFFICE EQUIPMENT AND FAN ROOM (ADDITIONAL
LIVE LOAD 125)

007

   600    100    E       6    OFFICES, MECHANICAL HVAC ROOMS, EXTENSION ROOF
WITH PLANTING AREA (ADDITIONAL LIVE LOAD 125)

008

   540    100             OFFICE, OFFICE EQUIPMENT, ELEVATOR MACHINE ROOM
(ADDITIONAL LIVE LOAD 50 AND 30)

009

   540    100             OFFICE, OFFICES EQUIPMENT (ADDITIONAL LIVE LOAD 50)

010 012

   50    50    E       6    OFFICES EACH FLOOR

013

   380    50             ROOFING, MEETING ROOM, GALLERY. LOUNGE PANTRY, CLOCK
ROOM, STORE ROOMS (ADDITIONAL LIVE LOAD 40, 75 AND 125)

014

   180    50             OFFICES, ELEVATOR MACHINE ROOM, ROOF OVER MEETING ROOM,
GALLERY AND LOUNGE (ADDITIONAL LIVE LOAD 40)

015

   180    50             OFFICES

016

   360    50             OFFICES AND MEETING ROOM (ADDITIONAL LIVE LOAD 125)

017

   180    50             OFFICES AND HOUSE TANK, TANK (ADDITIONAL LIVE LOAD 80
AND 151)

018

   180    50             OFFICES AND UPPER PART OF HOUSE TANK (ADDITIONAL LIVE
LOAD 80 AND 151)

019

   130    50    E


F-1B

         OFFICES, MEETING ROOM (ADDITIONAL LIVE LOAD 145)

 

LOGO [g358545ex10_2st257b.jpg]

   

LOGO [g358545ex10_2st257c.jpg]

Borough Commissioner     Commissioner

 

B Form 54 (Revised 03/05)    DOCUMENT CONTINUES ON NEXT PAGE   



--------------------------------------------------------------------------------

LOGO [g358545ex10_2st257a.jpg]

     Page 4 of 5    Certificate of Occupancy      CO Number:   104382570T021

 

Permissible Use and Occupancy

All Building Code occupancy group designations are 1968 designations, except
RES, COM, or PUB which

are 1938 Building Code occupancy group designations.

 

Floor
From To

   Maximum
persons
permitted    Live load
lbs per
sq. ft.    Building
Code
occupancy
group    Dwelling or
Rooming
Units    Zoning
use group   

Description of use

020 026

   180    50             OFFICES EACH FLOOR

027

   180    50            

OFFICES, TELEPHONE EQUIPMENT

(ADDITIONAL LIVE LOAD 125 AND 150)

028 029

   180    50             OFFICES AND ELEVATOR MACHINE ROOM EACH FLOOR
(ADDITIONAL LIVE LOAD 125)

030

   180    50             OFFICE

031

   192    50    E       6    OFFICES

031

   102    50    F-1B       6    MEETING ROOM

032 037

   180    50             OFFICES EACH FLOOR

038

   360    100             OFFICES (ADDITIONAL LIVE LOAD 171 AND 50)

039

   360    100             OFFICES

040

   5    125             ELEVATOR MACHINE ROOM, MECHANICAL ROOM AND ROOF
(ADDITIONAL LIVE LOAD 40)

041

      125             (BULKHEAD) ELEVATOR MACHINE ROOM, MECHANICAL ROOM AND ROOF

042

      125             (BULKHEAD) HOUSE TANK, MECHANICAL ROOM AND ROOF
(ADDITIONAL LIVE LOAD 40)

043

      40             ROOF AND GRATINGS

 

LOGO [g358545ex10_2st257b.jpg]

   

LOGO [g358545ex10_2st257c.jpg]

Borough Commissioner     Commissioner

 

B Form 54 (Revised 03/05)    DOCUMENT CONTINUES ON NEXT PAGE   



--------------------------------------------------------------------------------

LOGO [g358545ex10_2st257a.jpg]

     Page 5 of 5    Certificate of Occupancy      CO Number:   104382570T021

 

END OF SECTION

 

LOGO [g358545ex10_2st257b.jpg]

   

LOGO [g358545ex10_2st257c.jpg]

Borough Commissioner     Commissioner

 

B Form 54 (Revised 03/05)    END OF DOCUMENT    104382570/021 3/18/2012 9:55:44
AM



--------------------------------------------------------------------------------

Condominium Subordination, Nondisturbance and

Attornment Agreement

THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of June 15, 2012, by and among THE BOARD OF MANAGERS OF THE 399 PARK
AVENUE CONDOMINIUM (the “Board”), EPOCH INVESTMENT PARTNERS, INC., a Delaware
corporation (“Tenant”), and BP 399 PARK AVENUE LLC, a Delaware limited liability
company (“Landlord”).

WHEREAS, Tenant and Landlord have entered into that certain Office Lease dated
June 15, 2012 (as the same may be amended from time to time, the “Lease”) by
which Tenant leases from Landlord certain space (such space, together with such
other space as Tenant may from time to time be leasing pursuant to the Lease,
the “Premises”), in Unit 1 (the “Unit”) in The 399 Park Avenue Condominium (the
“Condominium”) established by that certain Second Amended and Restated
Declaration of Condominium dated January 1, 1995, recorded in the Office of the
Register of The City of New York in New York County in Reel 2502 at Page 334 (as
such declaration may hereafter be amended or restated from time to time, the
“Declaration”);

WHEREAS, the Premises are leased for a term of approximately ten (10) years with
one (1) renewal option for either five (5) or ten (10) years; and

WHEREAS, Tenant has requested Landlord to cause the Board to execute and deliver
to Tenant this Agreement.

NOW, THEREFORE, in consideration of the foregoing, and of the mutual promises
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Subject to the terms and provisions hereof, the Lease is subordinate to the
Board’s lien on the Unit for common charges and interest thereon under the
Declaration (the “Board’s Lien”).

2. As long as no default under the Lease shall have continued after any required
notice and for such period as would entitle Landlord to terminate the Lease or
dispossess Tenant thereunder, Tenant shall not be named or joined in any action
or proceeding to foreclose the Board’s Lien, and the Lease shall not be
terminated, nor shall any of the rights of Tenant granted under the Lease be
affected in any manner, in (a) any foreclosure or other action or proceeding
instituted under or in connection with the Board’s Lien, (b) the exercise of any
rights of the Board in connection with the enforcement of the Board’s Lien, or
(c) the taking of possession of the Premises or the Unit by the Board pursuant
to any provisions of the Condominium Documents or otherwise; provided, however,
that (i) no option granted to Tenant to purchase all or any portion of the Unit
nor any provision in the Lease allowing a reduction in the rent payable by
Tenant thereunder by reason of a foreclosure of the Board’s Lien shall survive
any such foreclosure, even though Tenant is not joined in such action or
proceeding, it being understood and agreed that the Board need only give Tenant
written notice of such



--------------------------------------------------------------------------------

foreclosure for this clause (i) to be operative, and (ii) the person acquiring
the interest of Landlord by reason of foreclosure of the Board’s Lien and such
person’s successors and assigns (collectively, the “Purchaser”) shall not be:

(A) bound by any rent which Tenant might have paid for more than the current
month to any prior landlord under the Lease unless such rent is actually
received by the Purchaser;

(B) liable for any previous act or omission of any prior landlord under the
Lease except to the extent the same continues after Purchaser’s acquisition of
Landlord’s interest;

(C) subject to any defense or offset previously accrued in favor of Tenant
against any prior landlord under the Lease except to the extent the same
continues after Purchaser’s acquisition of Landlord’s interest; or

(D) liable for the return of any deposit, rental security or any other sums
deposited with any prior landlord under the Lease, except to the extent such
sums have been paid over to the Purchaser.

3. In the event that the Purchaser succeeds to the interests of Landlord under
the Lease by reason of foreclosure of the Board’s Lien or otherwise, Tenant
shall be bound to the Purchaser, and Purchaser shall be bound to Tenant, under
all of the terms, covenants and conditions of the Lease for the balance of the
term thereof remaining, with the same force and effect as if the Purchaser were
the landlord under the Lease, and Tenant does hereby attorn to the Purchaser,
including the Board if it be the Purchaser, as its landlord, said attornment to
be effective and self-operative without the execution of any further instruments
upon the Purchaser succeeding to the interest of Landlord under the Lease,
provided that Tenant shall not be obligated to pay any rent to the Purchaser
until Tenant has received notice from the Purchaser that it has succeeded to
such interest. Tenant shall be entitled to rely solely upon such notice given by
Purchaser, and Landlord agrees to indemnify and hold Tenant harmless from and
against any and all loss, claim, damage or liability arising out of Tenant’s
compliance with such notice.

4. This Agreement shall run with the land and bind all future Boards of Managers
and owners of units in the Condominium. This Agreement may not be modified
orally or in any manner other than by an agreement in writing signed by the
parties hereto or their respective successors in interest. This Agreement shall
inure to the benefit of and be binding upon the parties hereto, their respective
representatives, successors and assigns.

Signatures on next page.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the day and year first
above written.

 

THE BOARD OF MANAGERS OF THE

399 PARK AVENUE CONDOMINIUM

By:   /s/    Matthew W. Mayer   Name:    Matthew W. Mayer   Title:      Vice
President EPOCH INVESTMENT PARTNERS, INC. By:   /s/    William W. Priest  
Name:    William W. Priest   Title:      Chief Executive Officer BP 399 PARK
AVENUE LLC By:   /s/    Matthew W. Mayer   Name:    Matthew W. Mayer  
Title:      Vice President

 

3



--------------------------------------------------------------------------------

      JODI JONES       Notary Public - State of New York

County of New York

   )    No. 01JO6237493    ) ss.:    Qualified in Bronx County

State of New York

   )    My Commission Expires March 21, 2015

On the 15th day of June in the year 2012 before me, the undersigned, a notary
public in and for said state, personally appeared Matthew W. Mayer, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

/s/ Jodi Jones Notary Public

 

      DONNA M. BOWERS       Notary Public, State of New York

County of New York

   )    No. 01BO6184112    ) ss.:    Qualified in New York County

State of New York

   )    Commission Expires March 31, 2016

On the 15 day of June in the year 2012 before me the undersigned, a notary
public in and for said state, personally appeared William W. Priest, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

/s/ Matthew W. Mayer Notary Public

 

      JODI JONES       Notary Public - State of New York

COUNTY OF NEW YORK

   )    No. 01JO6237493    ) ss.:    Qualified in Bronx County

STATE OF NEW YORK

   )    My Commission Expires March 21, 2015

On the 15th day of June in the year 2012 before me, the undersigned, a notary
public in and for said state, personally appeared Matthew W. Mayer, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

/s/ Jodi Jones Notary Public

 

4